Case: 3:15-cv-00421-jdp Document #: 267 Filed: 04/10/19 Page 1 of 59




                        In The Matter Of:
                     William Whitford, et al. vs
                       Beverly R. Gill, et al.




        Videotaped Deposition of PATRICK E. FULLER
                      March 29, 2019




                     Min-U-Script® with Word Index
           Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                          04/10/19 Deposition
                                                                    Page 2 ofofPATRICK
                                                                                59     E. FULLER
Beverly R. Gill, et al.                                                                                         March 29, 2019
                                                                  Videotaped Deposition of PATRICK E. FULLER 3-29-19       Page 3

           IN THE DISTRICT COURT OF THE UNITED STATES
                                                             1         No.         Description                         Identified

              FOR THE WESTERN DISTRICT OF WISCONSIN          2
                                                                      Exh 16        Plan for District 63                      94
                                                             3
                                                                      Exh 17        Plan for District 67                      96
     = = = = = = = = = = = = = = = = = = = = = = = = = = =   4
                                                                      Exh 18        Plan for District 86                      97
                                                             5
     WILLIAM WHITFORD, ET AL.,                                        Exh 19        Plan for District 88                      98
                                                             6
                                                                      Exh 20        Plan for District 93                      99
                Plaintiffs,                                  7
                                                                      Exh 21        Plan for District 10                     101
                                                             8
                                                                      Exh 22        Plan for District 13                     101
        -vs-                 Case No. 3:15-cv-421-jdp        9
                                                                      Exh 23        Plan for District 18                     103
                                                            10
     BEVERLY R. GILL, ET AL.,                                         Exh 24        Plan for District 62                     104
                                                            11
                                                                      Exh 25        Plan for District 70                     104
                Defendants.                                 12
                                                                      Exh 26        Plan for District 77                     106
                                                            13
                                                                      Exh 27        Plan for District 80                     107
     = = = = = = = = = = = = = = = = = = = = = = = = = = = 14
                                                                      Exh 28        Plan for District 94                     108
                                                            15
                                                                      Exh 29        Plan for District 95                     110
                                                            16
                                                                      Exh 30        Senate Bill 148                          127
                        Videotaped Deposition of:           17
                                                                      Exh 31        Assembly Substitute Amendment 1          129
                                                            18                      to 2011 Senate Bill 148
                           PATRICK E. FULLER                19        Exh 32        Senate Bill 148 Table Amendment          133
                                                            20        Exh 33        Emails re Public Records Request         156
                          Madison, Wisconsin
                                                            21                      (Attached to the original transcript
                            March 29, 2019
                                                            22                       and copies provided to all counsel)
                                                            23
                                                            24        (Original transcript filed with Attorney Harless,
                                                                       copies provided to all counsel)
               Reported by: Taunia Northouse, RDR, CRR, CCP 25


Videotaped Deposition of PATRICK E. FULLER 3-29-19       Page 2 Videotaped Deposition of PATRICK E. FULLER 3-29-19         Page 4
 1                        I N D E X                                1           VIDEOTAPED DEPOSITION of PATRICK E. FULLER,
 2   WITNESS                                            Page(s)    2 a witness of lawful age, taken on behalf of the
 3   PATRICK E. FULLER                                             3 Defendants, wherein William Whitford, et al., are
 4                Examination by Ms. Harless                 10    4 Plaintiffs, and Beverly R. Gill, et al., are
 5                Examination by Mr. St. John               161    5 Defendants, pending in the United States District
 6                                                                 6 Court for the Western District of Wisconsin, pursuant
 7                                                                 7 to notice and subpoena, before Taunia Northouse, a
 8                             E X H I B I T S                     8 Registered Diplomate Reporter and Notary Public in
 9   No.         Description                         Identified    9 and for the State of Wisconsin, at the offices of the
10   Exh 1        Subpoena                                   11   10 Urban Land Interests, 10 East Doty Street, in the
11   Exh 2        Response to Plaintiffs' Requests           73   11 City of Madison, County of Dane, and State of
                  for Production
12                                                                12 Wisconsin, on the 29th of March 2019, commencing at
     Exh 3        Plan for District 21                       77
13                                                                13 8:58 in the forenoon.
     Exh 4        Plan for District 22                       79
14                                                                14
     Exh 5        Plan for District 23                       81
15                                                                15                  A P P E A R A N C E S
     Exh 6        Plan for District 24                       83
16                                                                16
     Exh 7        Plan for District 26                       84      ANNABELLE HARLESS, Attorney
17                                                                17 CAMPAIGN LEGAL CENTER
     Exh 8        Plan for District 29                       85        73 West Monroe, Suite 322, Chicago, Illinois 60603,
18                                                                18   appearing on behalf of the Plaintiffs.
     Exh 9        Plan for District 31                       86             aharless@campaignlegalcenter.org  312-561-5508
19                                                                19
     Exh 10       Plan for District 35                       87      DOUGLAS M. POLAND, Attorney
20                                                                20 RATHKE WOODWARD, LLC
     Exh 11       Plan for District 38                       88        10 East Doty Street, Suite 507, Madison, Wisconsin
21                                                                21   53703, appearing on behalf of the Plaintiffs.
     Exh 12       Plan for District 42                       89              dpoland@rathkewoodward.com 608-960-7453
22                                                                22
     Exh 13       Plan for District 4                        90      KEVIN ST. JOHN, Attorney
23                                                                23 BELL GIFTOS ST. JOHN, LLC
     Exh 14       Plan for District 50                       92        5325 Wall Street, Suite 2200, Madison, Wisconsin
24                                                                24   53718-7980, appearing on behalf of Defendant
     Exh 15       Plan for District 56                       93        Wisconsin State Assembly.
25                                                                25         kstjohn@bellgiftos.com 608-216-7990


Min-U-Script®                                    Verbatim Reporting, Limited                                      (1) Pages 2 - 4
                                                        (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                 Page 3 ofofPATRICK
                                                                             59     E. FULLER
Beverly R. Gill, et al.                                                                                                      March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 5 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 7
 1              APPEARANCES CONTINUED
                                                                       1      explained that the subpoena's addressed to
 2
   BRIAN P. KEENAN, Assistant Attorneys General                        2      the Wisconsin State Assembly, and we're
 3 STATE OF WISCONSIN DEPARTMENT OF JUSTICE
     17 West Main Street, Madison, Wisconsin, appearing                3      providing a witness today to testify about
 4   on behalf of Wisconsin Election Commission
     defendants.                                                       4      what is known to the Wisconsin State
 5        keenanbp@doj.state.wi.us 608-266-0020
                                                                       5      Assembly, not to another entity.
 6 Also present: Jon Hansen, videographer                              6         The Wisconsin State Assembly's knowledge
 7 = = = = = = = = = = = = = = = = = = = = = = = = = = =               7      is not an amalgam of all the knowledge
 8                                                                     8      possessed by individual legislators. For
 9                  THE VIDEOGRAPHER: Good morning. We                 9      example, as we pointed out in the same
10           are on the record. This is the videotape                 10      letter, the Wisconsin State Assembly has no
11          deposition, Wisconsin State Assembly, taken               11      discoverable knowledge about campaign
12           on March 29, 2019. The time, 8:58. This                  12      activities. Whatever campaign related
13           deposition is taking place at 10 East Doty               13      associational activities are engaged in by
14          Street, Madison, Wisconsin. This is the case              14      Assembly members or staff in their unofficial
15           of William Whitford, et al., versus                      15      capacity, regardless of their party
16           Gerald Nichol, et al., 15-cv-421-bbc,                    16      affiliation, such activities are not
17           United States District Court,                            17      performed for the benefit of or on behalf of
18           Western District of Wisconsin.                           18      the Wisconsin State Assembly.
19                My name is Jon Hansen, CLVS,                        19         Second, the Assembly is a unique
20           videographer with Verbatim Reporting.                    20      organization. Its members are 99 elected
21                At this time if counsel could please                21      officers. They do not serve the body. They
22          state their appearances for the record, after             22      are not appointed by the body. Instead, they
23          which our reporter will swear the witness and             23      are elected by their constituencies and they
24           we can proceed.                                          24      serve their constituencies. Those members
25                     MS. HARLESS: Annabelle Harless                 25      are equal to one another, having the same


Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 6 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 8

 1      with the Campaign Legal Center in Chicago                      1      voting power.
 2      representing the Whitford individual                           2         As we stated in our responses to the
 3      plaintiffs.                                                    3      document requests, those elected officials
 4             MR. POLAND: Doug Poland of                              4      are the custodians of their own records under
 5      Rathje Woodward, representing the plaintiffs.                  5      Wisconsin law. Those records are not the
 6             MR. ST. JOHN: Kevin St. John,                           6      Assembly's but the members'. Similarly, the
 7      Bell Giftos St. John representing the                          7      knowledge that individual members possess
 8      Wisconsin State Assembly.                                      8      belongs to the individual members, not the
 9             MR. KEENAN: Assistant Attorney                          9      State Assembly.
10      General Brian Keenan from the Wisconsin                       10         The State Assembly cannot waive a
11      Department of Justice representing the                        11      member's privileges. In general, the State
12      Wisconsin Election Commission defendants.                     12      Assembly is a corporate entity, knows no more
13                                                                    13      about an individual member's discussion with
14              PATRICK FULLER,                                       14      that member's staff or other legislators as
15     called as a witness, being first duly sworn,                   15      it knows about an individual member's
16     testified on oath as follows:                                  16      discussion with his or her spouse.
17             MR. ST. JOHN: Counsel, before we                       17         The Assembly's knowledge of a member's
18      begin, if you don't mind, I'd like to state a                 18      legislative activity and those of member's
19      couple of general objections to the notice                    19      personal staff are limited to what is
20      topics and put them on the record.                            20      disclosed to and placed before the body.
21         First, we communicated by counsel by                       21         Third, we object to Topics 6 and 14 as
22      letter dated March 15, 2019, that our                         22      being vague and overbroad and ambiguous. As
23      objection to the deposition notice insofar as                 23      we stated in our written objections to
24      it defines the terms "you" and "your" refer                   24      requests for documents, we have not
25      to the Republican Assembly Caucus. We                         25      interpreted the term "associational



Min-U-Script®                                           Verbatim Reporting, Limited                                           (2) Pages 5 - 8
                                                               (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                  Page 4 ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                         March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 9 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 11

 1        activities" to include work on legislative                     1         Does that make sense?
 2        bills or enactments. To the extent                             2   A Yes.
 3        plaintiffs intended that, that's unclear and                   3   Q Could you please state your full name for the
 4        it would make those requests overbroad as it                   4      record.
 5        would suggest that the deponent would need to                  5   A Patrick E. Fuller.
 6        become familiar with the identities of, at a                   6   Q And do you understand you're under oath today?
 7        minimum, every legislator and every                            7   A Yes.
 8        legislative staffer that has worked in the                     8   Q Is there any reason why you cannot give truthful
 9        Assembly over the past 17 years.                               9      answers to my questions today?
10            We reserve the right to make additional                   10   A No.
11        objections to the scope and breath of the                     11   Q And you're here pursuant to a subpoena; correct?
12        30(b)(6) topics during this deposition, as                    12   A Yes.
13        well as of course privilege and form                          13                MS. HARLESS: Okay. Let's mark an
14        objections. We reserve the right to make or                   14         exhibit.
15        assert evidentiary objections at trial of                     15                (Exhibit No. 1 marked for
16        course. And by providing the 30(b)(6)                         16                   identification)
17        witness today, the Assembly is not intending                  17   Q So, Mr. Fuller, I'm handing you a document that
18        to waive any privilege possessed by its                       18      has been marked Exhibit 1 to this deposition.
19        members.                                                      19      Have you seen this document before?
20            Thank you for allowing me to put that on                  20   A Yes.
21        the record.                                                   21   Q What is Exhibit 1?
22               MS. HARLESS: No problem.                               22   A Say again?
23                                                                      23   Q What is Exhibit 1? What is this document?
24                                                                      24   A Exhibit 1's a subpoena.
25                                                                      25   Q Since this is a specific kind of subpoena under


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 10 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 12

 1             EXAMINATION                                               1      Rule 30(b)(6) of the Federal Rules of Civil
 2   By Ms. Harless:                                                     2      Procedure, you're here in a representative
 3   Q So good morning, Mr. Fuller. My name is                           3      capacity testifying on behalf of the Wisconsin
 4     Annabelle Harless and I represent the individual                  4      State Assembly. Do you understand that?
 5     plaintiffs in this case. I'm going to be asking                   5   A Yes.
 6     you some questions today. But before I do, I                      6   Q Do you recall when you first saw a copy of the
 7     wanted to ask if you've ever been deposed before.                 7      subpoena?
 8   A No. Yes, yes, I have.                                             8   A I don't recall, no.
 9   Q In your official capacity?                                        9   Q Okay. Do you remember who gave you the subpoena?
10   A Yes.                                                             10   A The Assembly's attorney.
11   Q Okay. So we'll just go over a few ground rules                   11   Q Mr. St. John?
12     before we start just as a refresher. The court                   12   A Yes.
13     reporter is transcribing everything we say. So                   13   Q And what did you do to prepare for this deposition
14     the court reporter can get everything on the                     14      today?
15     record, please wait for me to finish asking my                   15   A I talked to -- we did an electronic search of all
16     question before you give an answer. And then I'll                16      our records and paper copies of our records. I
17     try to do the same for you so that we're not                     17      coordinated with my journal clerk, my records
18     speaking over each other.                                        18      clerk, my business legislative specialist and my
19        The court reporter can only record verbal                     19      officer manager, and I conferred with the Assembly
20     responses. So I would just ask instead of shaking                20      attorneys.
21     your head or nodding your head, you give me a                    21   Q Did you meet with any of those people in person?
22     verbal response.                                                 22   A Yes.
23        And we can take a break at any time. I only                   23   Q Let's just take, I guess, the first -- you said
24     ask you do not take a break while a question is                  24      you conferred with your business and legislative
25     pending.                                                         25      specialist. Who was present at that meeting?



Min-U-Script®                                            Verbatim Reporting, Limited                                               (3) Pages 9 - 12
                                                                (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                  Page 5 ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 13 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 15

 1   A Who was present? Me and my -- me and my business                     1   A No.
 2      legislative specialist.                                             2   Q Did Senator Fitzgerald or his staff give you any
 3   Q What is that person's name?                                          3      documents to review?
 4   A Doris Vande Loo.                                                     4   A No.
 5   Q And what did you discuss at that meeting?                            5   Q Did you discuss your deposition with
 6   A I asked her to check her records, both electronic                    6      Senator Fitzgerald at all?
 7      and paper, and records that were -- requests that                   7   A No.
 8      were produced to my office.                                         8   Q Did you meet with Adam Foltz in preparation for
 9   Q Anything else you talked about at that meeting?                      9      this deposition?
10   A No.                                                                 10   A No.
11   Q Okay. And you said you had a meeting with your                      11   Q Did you discuss your deposition with Mr. Foltz at
12      office manager?                                                    12      all?
13   A Office manager.                                                     13   A No.
14   Q Who is the office manager?                                          14   Q Did Mr. Foltz give you any documents to review?
15   A Office manager is Carol Redell.                                     15   A No.
16   Q And what did you discuss with Carol?                                16   Q Did you meet with Todd Ottman in preparation for
17   A To do a search of her electronic and paper records                  17      this deposition?
18      of requests that I received.                                       18   A No.
19   Q Okay. Any other people you met with that I forgot                   19   Q Did you discuss this deposition with Mr. Ottman?
20      on that list?                                                      20   A No.
21   A The journal clerk.                                                  21   Q Did Mr. Ottman give you any documents to review?
22   Q Okay. What did you discuss with the journal                         22   A No.
23      clerk?                                                             23   Q A moment ago you said you also met with the
24   A I had the journal clerk give me the -- the journal                  24      records clerk in preparation for this deposition.
25      for Senate Bill 148 and the bill history for                       25      What did you discuss with the records clerk?


Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 14 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 16

 1      Senate Bill 148.                                                    1   A I had the records clerk do electronic search and
 2   Q And what's the journal clerk's name?                                 2      paper search of her records regarding Senate
 3   A Julie Martyn.                                                        3      Bill 148, the Assembly rules, and the state
 4   Q And did you review any documents in preparation                      4      constitution as it relates to the legislature
 5      for this deposition?                                                5      Article IV.
 6   A Yes.                                                                 6   Q And what is the records clerk's name?
 7   Q What were those documents?                                           7   A The records clerk's name is -- let me think here
 8   A I reviewed the journal, the official record of the                   8      for a second. Kay Inabnet, I-N-A-B-N-E-T.
 9      Assembly. I reviewed the bill history for Senate                    9   Q And how long did that meeting last?
10      Bill 148. I reviewed a number of documents that                    10   A Probably five, ten minutes.
11      were requested before I produced them, before I                    11   Q Any other meetings that you can think of that you
12      gave them to my attorneys.                                         12      had to prepare for this deposition?
13   Q Okay. And did you meet with Speaker Vos in                          13   A Other -- other -- other than the meetings with my
14      preparation for this deposition?                                   14      attorneys.
15   A No.                                                                 15   Q How many meetings did you have with your
16   Q Did Speaker Vos or his staff give you any                           16      attorneys?
17      documents to review?                                               17   A One meeting was 40 minutes, another meeting was
18   A No.                                                                 18      approximately four hours, and another meeting was
19   Q Did you discuss your deposition with Speaker Vos                    19      30 to 40 minutes.
20      at all?                                                            20   Q When did those meetings happen? Let's just take
21   A No.                                                                 21      the one 40-minute meeting. When did that meeting
22   Q With any member of Speaker Vos's staff?                             22      occur?
23   A No.                                                                 23   A That was yesterday.
24   Q Did you meet with Senator Fitzgerald in                             24   Q And then the four-hour meeting, when was that?
25      preparation for this deposition?                                   25   A Tuesday.



Min-U-Script®                                               Verbatim Reporting, Limited                                            (4) Pages 13 - 16
                                                                   (608) 255-7700
          Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                         04/10/19 Deposition
                                                                   Page 6 ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                                 March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 17 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 19

 1   Q And then the 30- to 40-minute meeting?                               1      that are in the Assembly rule book under Assembly
 2   A I don't know the exact date. Sometime last week                      2      Rule 5. I can't remember all of them. But
 3      or the week before.                                                 3      primarily chief financial officer, chief
 4   Q And only your attorneys were present at that                         4      administrative officer. We track all the
 5      meeting?                                                            5      legislation from cradle to grave.
 6   A That's correct.                                                      6   Q What do you do as chief financial officer?
 7   Q And who was there? Which attorneys?                                  7   A The chief financial officer, I maintain the budget
 8   A Kevin St. John, and I can't remember one of the                      8      for the Assembly. I ensure all members, to
 9      other attorneys. I don't remember her name.                         9      include legislators and their respective staffs,
10   Q Was it Taylor Meehan?                                               10      are paid. And I work with the Legislative Fiscal
11   A I met two of them: one male, one female. It was                     11      Bureau on the Assembly budget.
12      an attorney from Bartlit.                                          12   Q Anything else you do as chief financial officer?
13   Q Bartlit Beck?                                                       13   A Those are the things that come off the top of my
14   A Right.                                                              14      mind right now.
15   Q Was it Josh Ackerman?                                               15   Q And what do you do as the administrative officer?
16   A I met him a week prior before that.                                 16   A Chief administrative officer, I maintain all the
17   Q Okay.                                                               17      records, the official record of the Assembly, that
18   A Josh was one of them, yes.                                          18      being the Journal for the Assembly. That's the
19   Q Okay. Besides those meetings, are there any other                   19      primary -- one of the primary duties as the chief
20      conversations you had to prepare for this                          20      administrative officer. We maintain all the
21      deposition?                                                        21      personnel records of all members of the Assembly,
22   A No.                                                                 22      to include their legislative 99 elected officials.
23   Q Are there any other communications you've had with                  23      And that's primarily as the administration.
24      anyone to prepare for this deposition?                             24   Q Any other job duties you can think of besides
25   A No.                                                                 25      those that you've listed?


Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 18 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 20

 1   Q About how long total do you think you've spent                       1   A I don't -- I don't remember off the top of my
 2      preparing for this deposition?                                      2      head, but you can review Assembly Rule 5 in the
 3   A About seven hours, approximately seven hours.                        3      Assembly rule book. There's a large number of
 4   Q And did you bring any documents with you today?                      4      duties that I'm required to do. I don't know them
 5   A No.                                                                  5      off the top of my head. But if you want to review
 6   Q What is your position with the Wisconsin State                       6      those, you can. They're online or we can provide
 7      Assembly?                                                           7      one for you.
 8   A I'm Assembly chief clerk.                                            8   Q Okay. Do you interact with the speaker of the
 9   Q How long have you held that position?                                9      Assembly as the chief clerk?
10   A I've been the Assembly chief clerk since                            10   A Yes. As I do with all legislators.
11      January of 2003.                                                   11   Q What do those interactions entail?
12   Q What did you do before you were the chief clerk of                  12   A Staffing mainly for all legislators, both -- for
13      the Wisconsin State Assembly?                                      13      both parties, budget. I brief the -- I don't
14   A I was the assistant chief clerk from 2001 to 2003.                  14      brief the speaker per se, but I brief his chief of
15   Q What did you do before you were the assistant                       15      staff on the budget, where we are on a monthly
16      chief clerk?                                                       16      basis, staffing on a monthly basis.
17   A I worked for the Department of Veterans Affairs as                  17   Q And do you interact with the majority leader of
18      a troop director of the Troops for Teachers                        18      the Senate as chief clerk of the Assembly?
19      program and a veterans benefits specialist.                        19   A No.
20   Q What are your job duties as the chief clerk of the                  20   Q Have you been involved in any other litigation in
21      Assembly?                                                          21      your role as chief clerk?
22   A I'm responsible for -- I'm the chief financial                      22   A Yes.
23      officer, chief administrative officer. I maintain                  23   Q What -- what litigation was that?
24      the official record of the Assembly, which is the                  24   A Act 10 and the caucus investigation.
25      Journal. There's about two pages of my duties                      25   Q So let's start with Act 10. How were you involved



Min-U-Script®                                               Verbatim Reporting, Limited                                              (5) Pages 17 - 20
                                                                   (608) 255-7700
          Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                         04/10/19 Deposition
                                                                   Page 7 ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 21 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 23

 1      in that litigation?                                                1      amendments to the Assembly.
 2   A I was deposed by attorneys for the protesters on                    2   Q That was the first time you heard about it or knew
 3      what I knew was going on with the meetings with                    3      about it?
 4      DOA and the Capitol police and so on.                              4   A Well, I knew that the Senate had -- had the bill.
 5   Q Did you -- was there a trial in that case?                          5      It was Senate Bill 148. And it was introduced
 6   A I'm not sure if there was a trial or not. I                         6      into the Senate by the Senate Organization
 7      wasn't involved in a trial.                                        7      Committee on 11 July 2011. We knew that bill
 8   Q Okay. You didn't testify at trial?                                  8      would be coming over to the Assembly sometime.
 9   A No.                                                                 9   Q Okay. So let's take a look again at Exhibit 1
10   Q Do you remember what the gist of your testimony                    10      that you have in front of you. And if you flip
11      was at your deposition?                                           11      back a couple pages, there's a section that says
12   A Yeah. They were looking for notes regarding any                    12      Exhibit A. And so I'll refer to that as
13      meetings that the governor's chief of staff had                   13      Exhibit 1-A because it's part of Exhibit 1.
14      with members of the Capitol police and so on.                     14         Have you seen Exhibit 1-A before?
15   Q And then you were also involved in the caucus                      15   A Yes.
16      investigation litigation?                                         16   Q What is Exhibit 1-A?
17   A Yes.                                                               17   A Well, it's a number of definitions regarding
18   Q What was your involvement with that litigation?                    18      Senate Bill -- or Act 43, and just an
19   A I was brought to trial and asked -- I was asked                    19      understanding of what the definitions are going
20      about the policy manual, the Assembly's policy                    20      forward in this deposition.
21      manual, how it came about. Since I was just                       21   Q Okay. And then if you turn to page 2 of
22      coming on board when that -- when that                            22      Exhibit A, do you see that there's a list of
23      investigation trial came about, my involvement was                23      topics there?
24      how the policy was formulated, what are the                       24   A Yes.
25      procedures for the Assembly.                                      25   Q Have you had an opportunity to review the topics


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 22 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 24

 1   Q Were you deposed in that case?                                      1      that are identified in Exhibit 1-A for your
 2   A I was brought to the trial.                                         2      deposition today?
 3   Q But not deposed?                                                    3   A Yes.
 4   A No.                                                                 4   Q Were you asked to do any research or investigation
 5   Q Any other cases you can think of that you were                      5      regarding these topics?
 6      involved in?                                                       6                MR. ST. JOHN: I'm going to object
 7   A That's the only ones I can think off -- those are                   7         to that to the extent that it calls for
 8      the ones that come to the top of my mind. I don't                  8         communications between the deponent and the
 9      remember any other ones where I was deposed.                       9         attorney -- his attorneys.
10   Q Are you familiar with 2011 Wisconsin Act 43?                       10   Q You can answer yes or no.
11   A Yes.                                                               11   A I think my attorney already answered for me.
12   Q And if I just call it Act 43 going forward, will                   12   Q I'm only -- so a yes or no answer isn't asking for
13      you understand --                                                 13      privileged information.
14   A Yes.                                                               14   A Yes, I did do research.
15   Q -- what I'm saying? Okay. What is Act 43?                          15   Q And what was that research?
16   A Act 43 is the requirement by the constitution                      16   A I talked to my staff, as I previously mentioned,
17      Article IV Section 6 that the legislature do                      17      and we did electronic search and paper search of
18      reapportionment every ten years. Act 43 was the                   18      our records.
19      bill or -- Act 43, previously Senate Bill 148 --                  19   Q Okay. And so we'll talk a little bit about the
20      to bring about the requirement by the constitution                20      records search later, but I just want to get an
21      for redistricting.                                                21      idea of what you did to prepare to testify about
22   Q When did you first become aware of Act 43?                         22      each of these topics today. So let's start with
23   A When it was -- actually when the Assembly received                 23      the very first topic on page 2 here which is
24      Senate Bill 148 from the Senate on July 20th,                     24      Topic 1. And the topic is "The objectives and/or
25      2011. It was messaged from the Senate with                        25      motivations for the drawing of each district in



Min-U-Script®                                              Verbatim Reporting, Limited                                           (6) Pages 21 - 24
                                                                  (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                  Page 8 ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 25 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 27

 1      2011 Wisconsin Act 43, including earlier drafts."                 1   A Correct.
 2         Do you see that?                                               2   Q Who were those individuals?
 3   A Yes.                                                               3   A Once again, the journal clerk and the records
 4   Q Are you prepared to testify about this topic                       4      clerk.
 5      today?                                                            5   Q What did you talk about with the journal clerk?
 6   A Yes.                                                               6   A I had the journal clerk once again bring me the
 7   Q What did you do to prepare specifically to testify                 7      bill history and the Journal for Senate Bill 148
 8      on Topic 1?                                                       8      which became -- later became Act 43.
 9   A Once again, we did a search of our records and --                  9   Q And what did you talk about with the records
10      and my staff -- both paper and electronic. And I                 10      clerk?
11      talked to the journal clerk specifically. And I                  11   A We just went over to make sure everything in the
12      also looked at the bill history.                                 12      Journal matched up with the -- with the bill
13   Q So the only person you met with to prepare for                    13      history, which it did.
14      this is the journal clerk?                                       14   Q And did you review any documents at that meeting?
15                MR. ST. JOHN: Object. Form.                            15   A No. There was no documents. We did a search of
16   Q Is the only person you met with to prepare to                     16      paper documents and electronic documents. And the
17      testify about this topic the journal clerk?                      17      only documents I received from my staff,
18   A The journal clerk and the records clerk.                          18      specifically the journal clerk, was the bill
19   Q And did you take any notes at any of the meetings                 19      history and the Assembly Journal.
20      you had with those individuals?                                  20   Q Did you have any conversations with anyone else to
21   A Yes.                                                              21      prepare to testify?
22   Q Do you still have those notes?                                    22   A No. Other than my -- other than my Assembly
23   A Yes. They're on my desk.                                          23      attorneys.
24   Q And did you do anything else to prepare to testify                24   Q Okay. And at the meeting you had with the journal
25      about Topic 1 today?                                             25      clerk, did you take any notes?


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 26 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 28

 1                MR. ST. JOHN: I'm going to just                         1   A No. I made notes right on the Journal.
 2         object to the extent that your question is                     2   Q And do you still have those notes?
 3         seeking the content of communications that                     3   A We still have the Journal. The Journal's online,
 4         Mr. Fuller had with his attorneys.                             4      yes.
 5            I'm going to instruct you not to                            5   Q So your notes were -- how did you take notes on
 6         disclose the content of those communications,                  6      that?
 7         but you are free to disclose the fact of                       7                 MR. ST. JOHN: Form. Objection.
 8         those communications.                                          8         Form.
 9   Q So besides any conversations you had with your                     9   Q If the Journal's online, how did you take notes?
10      attorneys, is there anything else you can think of               10   A I had it printed out.
11      that you did to prepare to testify on Topic 1?                   11   Q So you wrote notes on the paper?
12   A No.                                                               12   A Yes.
13   Q Let's turn to Topic 2. So this topic is "The                      13   Q And in your meeting with the records clerk, did
14      identity of the persons involved in the drawing of               14      you take notes?
15      each district in 2011 Wisconsin Act 43, including                15   A No, no notes from the records clerk other than her
16      earlier drafts."                                                 16      giving me the constitution, Article IV Section 6.
17         Are you prepared to testify about this topic                  17   Q Anything else you can think of that you did to
18      today?                                                           18      prepare to testify about Topic 2?
19   A Yes.                                                              19   A No. That's it.
20   Q What did you do to prepare to testify on Topic 2                  20   Q So let's go to Topic 3. This topic is "The
21      specifically?                                                    21      objective facts that any Assembly Persons had
22   A Once again, we did talking to my staff. We did an                 22      access to or relied on when drawing each district
23      electronic search and a paper search of any of our               23      in 2011 Wisconsin Act 43, including earlier
24      records regarding No. 2.                                         24      drafts."
25   Q And you met with your staff; correct?                             25         Are you prepared to testify about this topic



Min-U-Script®                                             Verbatim Reporting, Limited                                           (7) Pages 25 - 28
                                                                 (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed:Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                  Page 9 ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 29 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 31

 1      today?                                                            1   A I'm sure I did. There's -- the notes that I've
 2   A Yes.                                                               2      taken were probably, most likely on the -- the
 3   Q What did you do to prepare to testify on Topic 3?                  3      bill history and the Assembly Journal.
 4   A Once again, I talked to the journal clerk. I                       4   Q And just so I can understand, did you have
 5      talked to the records clerk, had them do -- and my                5      separate meetings to discuss each of these topics,
 6      office manager do a search of records, both paper                 6      or was it one meeting?
 7      and electronic, regarding Senate Bill 148 and                     7   A One meeting.
 8      Wisconsin Act 43.                                                 8   Q Was that -- earlier we referred -- you referred to
 9   Q And do you have any notes from your meeting with                   9      a couple meetings you had. Which meeting would
10      the journal clerk?                                               10      that have been?
11   A No, just as I previously stated, those notes were                 11   A No. Those are separate.
12      put on the Assembly Journal.                                     12   Q Okay. So how long was this meeting that you had
13   Q But the Assembly Journal was printed out; correct?                13      to discuss these topics?
14   A Correct.                                                          14   A I don't know; 30, 40 minutes maybe.
15   Q And you wrote on that?                                            15   Q So in the 30 to 40 minutes you met with the
16   A Yes.                                                              16      journal clerk and the records clerk, you discussed
17   Q So do you still have that copy of the paper that                  17      all 14 of the topics?
18      you wrote on?                                                    18                MR. ST. JOHN: Objection. Form.
19   A Yes.                                                              19   Q You can answer if you understand the question.
20   Q And do you have any notes from your meeting with                  20   A Repeat the question again.
21      the records clerk?                                               21   Q Did you -- when you met with the records clerk and
22   A The only thing from the records clerk was the                     22      the journal clerk, did you discuss all of the
23      constitution.                                                    23      topics?
24   Q A printed-out version of the constitution?                        24   A Yes.
25   A Yes.                                                              25   Q So if I ask you what you did to prepare for each


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 30 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 32

 1   Q And you didn't write on that paper?                                1      of these topics, are any of your answers going to
 2   A No.                                                                2      be different?
 3   Q Did you review any documents in preparation to                     3   A No.
 4      testifying on Topic 3?                                            4   Q You did the same thing to prepare for every single
 5   A Just the Assembly Journal, the bill history, and                   5      one of these topics?
 6      Wisconsin State Constitution as it deals with the                 6   A Yes.
 7      Assembly, or the legislature Act 4 (sic)                          7   Q Let's turn to Exhibit B then of Exhibit 1. Have
 8      Section 6.                                                        8      you seen this document before?
 9   Q Anything else you can think of that you did to                     9   A Yes.
10      prepare to testify about Topic 3?                                10   Q What is this document?
11   A Other than talking to my attorneys, no.                           11   A This is a document that requests -- looking for
12   Q So let's look at Topic 4, still on page 2. That                   12      documents regarding -- as it relates to Wisconsin
13      topic is "Your involvement, if any, with the                     13      Act 43.
14      drawing, passage and/or enactment of 2011                        14   Q When did you first see this document?
15      Wisconsin Act 43."                                               15   A Probably -- and I'm speculating here -- either
16         Are you prepared to testify about that topic                  16      late January, first part of February of 2019.
17      today?                                                           17   Q Who gave you this document?
18   A Yes.                                                              18   A The Assembly -- my Assembly attorneys.
19   Q What did you do to prepare to testify on Topic 4?                 19   Q Generally, what did you do to comply with these
20   A Once again -- once again I just reviewed, after                   20      document production requests?
21      speaking with the journal clerk and the records                  21                MR. ST. JOHN: Before Mr. Fuller
22      clerk, just reviewing the -- the Journal                         22         answers, I just want to make one note or
23      specifically and Wisconsin Act 43 as it relates to               23         objection, which is that the response to
24      the Journal.                                                     24         discovery request of the Wisconsin State
25   Q Did you take any notes at any of those meetings?                  25         Assembly is not one of the noticed topics for



Min-U-Script®                                             Verbatim Reporting, Limited                                            (8) Pages 29 - 32
                                                                 (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 10ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 33 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 35

 1       the deposition of Mr. Fuller. To that end,                       1   Q How did you do the search of paper files?
 2       he is not -- under no obligation to prepare,                     2   A Paper files were done on anything dealing with
 3       have no response for the State Assembly as to                    3      Senate Bill 148 or Act -- Assembly Act 43.
 4       how the State Assembly responded to those                        4   Q I want to understand a little bit better how you
 5       documents. I'm not going to restrict him                         5      did the search. Did you manually search through
 6       from giving you information about his                            6      papers?
 7       personal knowledge about those topics, but I                     7   A Yes.
 8       did want to note that that is beyond the                         8   Q Where are those papers kept?
 9       scope of the topics noticed for 30(b)(6)                         9   A They're kept in the Assembly chief clerk's office.
10       deposition.                                                     10   Q Are there any other paper files that you searched
11 Q With that objection on the record, generally to                     11      through?
12   the extent you're aware, what did you do to comply                  12   A I don't understand the question.
13   with these document production requests?                            13   Q Besides the paper files kept in your office, are
14 A I had my -- I did an electronic search and a -- a                   14      there any other paper files that you looked
15   paper search of any requested documents, as well                    15      through?
16   as I had my office manager do the same thing. She                   16   A No.
17   also did an electronic search and a paper search                    17   Q What about your office manager?
18   of any documents that were requested.                               18   A Office manager, yes. She has paper copies. When
19 Q Were you given instructions on how to comply with                   19      you answered -- when you asked the question in my
20   these document production requests?                                 20      office, the office manager is my -- part of my
21              MR. ST. JOHN: I'm going to object                        21      office.
22       to that question. It calls for the content                      22   Q Earlier you told me that you did an electronic and
23       of communications between the attorney --                       23      paper search and that your office manager did an
24       Mr. Fuller's attorney or the State Assembly's                   24      electronic and paper search.
25       attorney and the State Assembly's chief                         25   A That's correct.


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 34 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 36

 1         clerk. So to the extent that that question                     1   Q So did your office manager search the same paper
 2         calls for the content -- requires the answer                   2      files as you?
 3         the content of communication -- I think that                   3   A She searched the paper files that she has.
 4         the way the question is formed it does -- I                    4   Q Okay. And those are contained within your office?
 5         am going to object and instruct the witness                    5   A Yes.
 6         not to answer. If you want to try the                          6   Q And what files did you search for the electronic
 7         question again to make sure that you're not                    7      search?
 8         asking for content, I can --                                   8   A If I'm -- correct me if I'm wrong. What do you
 9               MS. HARLESS: I'm not asking for                          9      mean, email?
10         content.                                                      10   Q You told me earlier that you did an electronic
11   Q I'm just asking: Were you given instructions at                   11      search.
12      all on how to comply with these document                         12   A That's correct.
13      production requests, yes or no?                                  13   Q I'm just trying to understand what that electronic
14   A Yes.                                                              14      search was.
15   Q And who gave you those instructions?                              15   A Electronic search is of, once again, any documents
16   A My Assembly attorneys.                                            16      related to Wisconsin Act 43, mainly emails we
17   Q Were they written instructions or were they given                 17      would receive -- would have received regarding
18      to you orally?                                                   18      Act 43 or open records requests.
19   A Orally.                                                           19   Q Did you look through any of the individual
20   Q And who -- did you show the subpoena itself to                    20      Assembly members' files?
21      anyone in your office?                                           21   A No.
22   A No.                                                               22   Q As chief clerk of the Assembly, do you have access
23   Q And you said you did a search of electronic files                 23      to individual member's documents?
24      and paper files; correct?                                        24   A No.
25   A That's correct.                                                   25   Q Do you have access to the files of individual



Min-U-Script®                                             Verbatim Reporting, Limited                                             (9) Pages 33 - 36
                                                                 (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 11ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                         March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 37 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 39

 1      member's offices?                                                1   A Most likely offices, because each office is their
 2   A No.                                                               2      own custodian of their own records. And our H.R.
 3   Q Could you access individual member's documents or                 3      Department, which is part of legislative human
 4      files?                                                           4      resources, maintains personnel files of all
 5   A No.                                                               5      members of the Assembly.
 6   Q Sitting here today, do you know whether any                       6   Q So are the files that you maintain custody over
 7      individual member of the Assembly has any                        7      electronic files?
 8      documents responsive to any of these document                    8   A Electronic files as it deals with my office,
 9      requests?                                                        9      per diem in district miles, travel as an example,
10   A I couldn't tell you that one way or the other.                   10      Assembly rules.
11   Q Do you know whether any individual Assembly                      11   Q What about the Assembly Journal online?
12      member's offices have any documents responsive to               12   A Assembly Journal, we're responsible for that, the
13      any of these document requests?                                 13      official record and the Assembly policy manual.
14   A I don't know.                                                    14      That's online and we maintain that also.
15   Q Does your office -- you said your office played                  15   Q Does any other state office maintain custody of
16      some role with open records requests; correct?                  16      Assembly records?
17   A Correct.                                                         17   A No. The Assembly is the -- is the official
18   Q What is that role?                                               18      record. We maintain all the records for the
19   A All open records come through the clerk's office                 19      Assembly. And one of those is the official
20      for processing only. Individual offices cannot                  20      record, that being the Journal.
21      accept money for open records requests, so it                   21   Q Does any other state office maintain custody of
22      comes through the clerk's office.                               22      individual member's records?
23   Q What does processing entail?                                     23   A No. Each representative is a custodian of his own
24   A Processing is if an individual requests an open                  24      records. They maintain them themselves. The only
25      records request, then that office sends it over to              25      other records that are maintained are by our Human


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 38 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 40

 1      us in paper copies by the policy 15 cents per page               1      Resource Department which supports the
 2      if they want to pay for them, or they can come to                2      legislature.
 3      the office and review them and take whatever                     3   Q Does the Legislative Technology Services Bureau
 4      they -- they would like as far as the open records               4      maintain any kind of records for individual
 5      request goes.                                                    5      Assembly members?
 6   Q Does your office search through individual                        6   A Not individual Assembly members, other than the
 7      member's files to respond to open records                        7      inventory of computers and electronic equipment
 8      requests?                                                        8      assigned to each office.
 9   A No.                                                               9   Q Were you involved in any document collection or
10   Q Does your office prepare responses to open records               10      production in the Baldus litigation?
11      requests?                                                       11   A No. No -- no documents were required from the
12   A The only response we would say -- that we would                  12      clerk's office.
13      respond to an open records request, that the                    13   Q Have you ever seen any of the documents contained
14      open -- your open records request is ready for                  14      on the nine legislative hard drives turned over by
15      pickup and this is the cost. We do an invoice                   15      the legislature in the Baldus litigation?
16      form.                                                           16   A No.
17   Q Does your office do anything else relating to open               17   Q Now let's go through these document production
18      records request that you can think of?                          18      requests individually. So the first request in
19   A No, not that I can think of.                                     19      Exhibit 1-B asks for "All documents, including but
20   Q As chief clerk of the Assembly, do you maintain                  20      not limited to email, concerning any analyses,
21      custody of all of the Assembly records?                         21      data, plans, procedures, memos, and/or reports
22   A The official records of the Assembly, we maintain                22      used by state legislative staff -- state
23      about 99 percent of the Assembly records.                       23      legislators and/or any consultants or experts in
24   Q Who maintains the other 1 percent that you don't                 24      the planning, development, negotiation, drawing,
25      maintain custody of?                                            25      revision, or redrawing of the maps codified in



Min-U-Script®                                            Verbatim Reporting, Limited                                          (10) Pages 37 - 40
                                                                (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 12ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 41 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 43

 1      2011 Wisconsin Act 43 or any other potential State                  1      the official -- official Journal for Wisconsin
 2      Assembly plan that was not adopted."                                2      Act 43 and the bill history.
 3                  MR. ST. JOHN: I'm just going to                         3   Q So you also don't know if any individual member's
 4         restate my objection here that the response                      4      offices have any documents that may be responsive
 5         to document productions is not one of the                        5      to this request?
 6         topic -- not one of the noticed 30(b)(6)                         6   A No.
 7         topics. The deponent is under no obligation                      7   Q Let's move on to Request No. 2. I'll give you a
 8         to prepare a response on behalf of the                           8      second to read that. And did you search for
 9         Assembly for how documents were gathered. I                      9      documents that meet this request?
10         am not instructing him not to answer. He's                      10   A Yes.
11         free to answer on his personal knowledge.                       11   Q What did you do to search for those documents?
12            With counsel's acceptance, I'd like an                       12   A Once again, I had my -- myself, I did an email
13         acknowledgment that this standing objection                     13      search of all my files, electronic search and
14         can be made to all of your questions that                       14      paper search, as well as I had my office manager
15         relate to Exhibit B, that he's providing                        15      do the same thing. Mainly this would come up on
16         testimony in his -- on his personal knowledge                   16      open records requests.
17         about those topics.                                             17   Q And were there any particular search terms that
18                  MS. HARLESS: Sure. You can make                        18      you used to look for those documents?
19         that standing objection.                                        19   A Wisconsin Act 43, Senate Bill 148.
20                  MR. ST. JOHN: Do I have your                           20   Q Anything else?
21         agreement that I don't have to interrupt                        21   A That's it. Once we come back, on No. 2 is the
22         every single question that relates to this?                     22      Assembly Journal would come up and the bill
23                  MS. HARLESS: Yes. I'd appreciate                       23      history for Senate Bill 148 or Wisconsin Act 43.
24         that.                                                           24   Q Did you produce any documents that met this
25                  MR. ST. JOHN: Thank you.                               25      request to your attorney?


Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 42 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 44

 1                  MS. HARLESS: Thank you.                                 1   A No. He had already received the -- the bill
 2   By Ms. Harless:                                                        2      history and the Journal.
 3   Q Did you search for any documents that meet this                      3   Q From you?
 4      request?                                                            4   A He also went online and picked it up, but I gave
 5   A Yes.                                                                 5      him an extra copy.
 6   Q Did anyone help you search for documents that meet                   6   Q Do you know if any individual member of the
 7      this request?                                                       7      Assembly has any documents that might be
 8   A My -- I had my office manager go through her                         8      responsive to this request?
 9      electronic files and her paper copies.                              9   A No. I have no idea what each legislator or their
10   Q How did you go about searching for documents that                   10      staff has.
11      were responsive to the subpoena?                                   11   Q What about any individual member's offices?
12   A We did an email search and we did a paper search,                   12   A That's the same thing. I wouldn't know what's in
13      specifically by the -- by Act 43 or Assembly                       13      their offices. It's not a requirement of the
14      Bill 148.                                                          14      Assembly to know that.
15   Q Are those the search terms you used?                                15   Q Besides the hard drives or the documents produced
16   A Yes. On the specific one, yes.                                      16      in the Baldus litigation, are you aware of any
17   Q And did you produce any documents that met this                     17      other documents in the Assembly's possession,
18      request to your attorney?                                          18      custody, or control that relate to the motives of
19   A No.                                                                 19      state lawmakers in the drawing of Act 43?
20   Q So sitting here today, do you know if any                           20   A No.
21      individual member of the Assembly has any                          21                   MR. ST. JOHN: I'm going to object
22      documents that may be responsive to this request?                  22         to form. You can answer the question.
23   A I don't know if any legislator or staff member                      23   A No.
24      representative have any information whatsoever.                    24   Q Let's turn back to Exhibit 1-B and turn to Topic
25      The only thing I have is the bill -- the Journal,                  25      No. 3. Topic 3 requests "All documents, including



Min-U-Script®                                               Verbatim Reporting, Limited                                             (11) Pages 41 - 44
                                                                   (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 13ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 45 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 47

 1      but not limited to email, concerning the objective                1      copy of any engagement letter, contract,
 2      facts that legislative staff and/or any experts or                2      agreement, or other document reflecting the
 3      consultants referenced, used or relied upon or had                3      Wisconsin State Assembly's retention or engagement
 4      available to them in the planning, development,                   4      of Bartlit Beck LLP to serve as its legal counsel
 5      negotiation, drawing, revision, or redrawing of                   5      in Whitford versus Gill, Case No. 15-cv-421-jdp
 6      the maps codified in 2011 Wisconsin Act 43 or any                 6      pending in the U.S. District Court for the Western
 7      other potential State Assembly plan that was not                  7      District of Wisconsin."
 8      adopted."                                                         8         Did you search for documents that meet this
 9         Did you search for documents that meet this                    9      request?
10      request?                                                         10   A Yes.
11   A Yes.                                                              11   Q And did your office manager help you?
12   Q And did anyone help you search for documents that                 12   A Yes.
13      meet this request?                                               13   Q What did you do to search for documents that meet
14   A My office manager.                                                14      this request?
15   Q For all of these document requests, did you search                15   A Once again, we did an electronics -- electronic
16      for documents along with your office manager?                    16      search and paper search.
17   A Office manager and I had the journal clerk.                       17   Q And did you produce any documents that meet this
18   Q Which of these topics did the journal clerk also                  18      request to your attorney?
19      search for?                                                      19   A Yes.
20   A I had the journal clerk check for any executive                   20   Q Do you know if your attorney produced any
21      branch reports that are required by the                          21      documents responsive to this request to
22      legislature, and none of those turned up regarding               22      plaintiffs' counsel?
23      Act 43.                                                          23   A I have no idea what my attorney produced.
24   Q For each of these topics or only for some of them?                24   Q As chief clerk to the Assembly, were you involved
25   A I had her do a broad search. I didn't have her go                 25      in any way with any requests asking for a copy of


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 46 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 48

 1      down to each one of these. I gave her a wide                      1      the Assembly's engagement letter with the law firm
 2      search parameter and I had her search, and nothing                2      Bartlit Beck?
 3      came up.                                                          3   A Yes.
 4   Q And did you do anything different than what you've                 4   Q How?
 5      told me you've done for the other topics --                       5   A On an open records request.
 6   A No.                                                                6   Q And what -- what was your role in that open
 7   Q -- in searching for documents? And did you                         7      records request?
 8      produce any documents that met this request to                    8   A To provide the contract to the requesting party
 9      your attorney?                                                    9      and any funds -- funds that were expended to pay
10   A Not that I recall. I don't think I -- No. 3, I                    10      for the attorneys.
11      didn't produce any -- any documents for No. 3.                   11   Q The open records request asked about the funds
12      None were available.                                             12      expended to pay for the attorneys?
13   Q Are you aware of any other documents in the                       13   A Yes.
14      Assembly's possession, custody or control that                   14   Q And you had to give them a number?
15      relate to the objective facts considered by                      15   A Yes.
16      legislative staff in the drawing of Act 43?                      16   Q Who was the requesting party?
17   A The Assembly does not have any information on what                17   A A number of press -- press outlets. I think there
18      individual offices or legislative staff have in                  18      were three or four of them. I can't name them
19      their possession. But the Assembly does not have                 19      all -- I think the Wisconsin State Journal was one
20      any other documents.                                             20      of them, and some private citizens that I don't
21   Q All right. So let's look at the next one which is                 21      recall their names. There were about six or seven
22      No. 4. That request asks for "Any and all                        22      requests for the contract and the funds expended
23      requests that you, your office, or anyone employed               23      to pay for those -- for those attorneys.
24      by you or your office received to provide to the                 24   Q Are any of those responses available publicly?
25      requesting person or to release to the public a                  25   A I don't understand what you mean. If you want an



Min-U-Script®                                             Verbatim Reporting, Limited                                        (12) Pages 45 - 48
                                                                 (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 14ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 49 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 51

 1      open records request, I can give that to you.                    1      asked -- initially asked for the contract, and my
 2   Q Well, we asked for the open records requests as                   2      initial response is I didn't have the contract.
 3      part of this document production request.                        3      And then I want to say ten days later, last part
 4                MR. ST. JOHN: Counsel, is there a                      4      of December, first part of July (sic), I received
 5         question? Objection. Form.                                    5      the contract and a number of news agencies,
 6                MS. HARLESS: Yeah, I had asked a                       6      reporters requested it, and I provided it to them.
 7         question.                                                     7   Q Who did you receive the contract from?
 8   Q So are the responses that the Assembly produced in                8   A I want to say Patrick Marley was one of them.
 9      response to these open records requests publicly                 9   Q Who did you receive a copy of the contract itself
10      available?                                                      10      from?
11                MR. ST. JOHN: Can you please                          11   A I received a copy of the contract from the
12         repeat the question.                                         12      speaker's office.
13                (Question read)                                       13   Q But before you got that copy from the speaker's
14                MR. ST. JOHN: Objection. Form.                        14      office, you didn't have one?
15         The question --                                              15   A That's correct.
16   Q Do you understand the question?                                  16   Q Had you ever gotten any kind of invoice to pay in
17   A No, I don't understand it.                                       17      relation to Bartlit Beck?
18   Q Did the Assembly respond to any of these open                    18   A Yes.
19      records requests?                                               19   Q But you'd never seen the contract?
20   A Yes.                                                             20   A That's correct.
21   Q Are those responses publicly available?                          21   Q So let's look at document production Request
22   A They were available to the requester. We provided                22      No. 6. This asks for "Copies of any and all
23      them to the requester.                                          23      documents prepared by or transmitted by the
24   Q Does the Assembly post those responses online                    24      Republican National Committee, that relate or
25      anywhere?                                                       25      refer to legislative redistricting, including but


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 50 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 52

 1   A No.                                                               1      not limited to the document attached hereto as
 2   Q So if I wanted to get a copy of those responses,                  2      Exhibit 1."
 3      how would I get one?                                             3         Did you search for documents that met this
 4   A You just send an email to me or request them for                  4      request?
 5      me, and I would give them to you.                                5   A Yes.
 6   Q And as chief clerk of the Assembly, was your                      6   Q With your office manager?
 7      office involved in any way in the process of                     7   A Yes.
 8      retaining Bartlit Beck to represent the Assembly                 8   Q Did you use any particular search terms?
 9      in this litigation?                                              9   A Republican National Committee, redistricting,
10   A No.                                                              10      Senate Bill 148, Wisconsin Act 43.
11   Q Let's turn to the next document request, which is                11   Q And did you produce any documents to your attorney
12      Request No. 5. Request No. 5 asks for "Copies of                12      in relation to this request?
13      any and all documents that you, your office, or                 13   A I'm not sure specifically on this one. If any
14      anyone employed by you or your office provided to               14      documents came about, it was on an open records
15      the requesting person or released to the public in              15      request, somebody that my office was CC'd on. But
16      response to any requests identified in paragraph 4              16      as far as a document specifically regarding
17      above."                                                         17      redistricting and -- it was just an email that the
18         I think we've covered this, but do you have                  18      Assembly received from one of the offices.
19      anything else to add about this document                        19   Q Does the Assembly have a policy on retaining open
20      production request?                                             20      records requests?
21   A No.                                                              21                MR. ST. JOHN: This is a slightly
22   Q What exactly was your involvement in responding to               22         different question than requesting for how
23      any requests asking for a copy of the Assembly's                23         the document requests were responded to. So
24      engagement letter?                                              24         I'm just going to restate my scope of topic
25   A What I recall is one of the news -- news outlet                  25         objection to this last question which was



Min-U-Script®                                            Verbatim Reporting, Limited                                              (13) Pages 49 - 52
                                                                (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 15ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 53 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 55

 1       about policy for open records requests. The                       1   A I don't know. The Assembly has no idea what
 2       witness is not under a duty to prepare to                         2      individual offices have or don't have.
 3       testify on behalf of the Assembly about the                       3                  THE WITNESS: Before we go any
 4       Assembly's policies as they relate to open                        4            further, can we take a break to get a drink
 5       records requests.                                                 5            of water?
 6           But to the extent that he knows in his                        6                  MS. HARLESS: Sure.
 7       individual capacity what that is, go ahead                        7                  THE VIDEOGRAPHER: Going off the
 8       and answer the question.                                          8            record at 10 o'clock. Microphones are off.
 9 Q Do you know what the Assembly's policy is on                          9                  (Recess)
10   retaining open records requests?                                     10                  THE VIDEOGRAPHER: And we're back
11 A The Assembly under Statute 16.61 (2)(b) is not                       11            on the record at 10:09.
12   required to maintain any records on open requests                    12   By Ms. Harless:
13   records. If the information is available, we will                    13   Q So before we took a break we were talking about
14   provide it. Same thing with offices, the policy                      14      document production Request No. 6. And I'd like
15   is for the Assembly. If an office receives an                        15      you to turn to the last page of Exhibit 1 that you
16   open records request, they will gather the                           16      have in front of you. And that is Exhibit 1 to
17   information. They will first acknowledge that                        17      Exhibit B. That was attached to the document
18   they have it. They will gather information. They                     18      production request. Do you see that document?
19   will send it to the chief clerk's office for                         19   A Page 2; is that correct? At the top?
20   processing. And if we have to receive any funds                      20   Q Yes.
21   for that open records request, we let the                            21   A Yes.
22   requester know it's available for pickup. They                       22   Q Have you seen this document before?
23   can either pay for it or they can come and review                    23   A I can't say that I have. I know I didn't produce
24   it and take what documents they want from the                        24      it.
25   request.                                                             25   Q That's correct. Do you know if you saw it


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 54 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 56

 1   Q You mentioned earlier that you produced a document                  1      attached to the subpoena?
 2      that was an open records request to us; right?                     2   A Oh, yes, yes. Attached to the subpoena, correct.
 3   A The question again?                                                 3   Q Okay. Before you received this document with the
 4   Q You mentioned earlier that you produced an open                     4      subpoena, had you ever seen this document before?
 5      records request document to us in relation to                      5   A No.
 6      these document production requests?                                6   Q Are you aware of any similar documents that are in
 7   A Yes.                                                                7      the Assembly's possession, custody, or control?
 8   Q Why did you still have a copy of that?                              8   A No.
 9   A The office manager had a copy of it. It was part                    9   Q As chief clerk of the Assembly, were you ever
10      of an invoice.                                                    10      involved in any conversations with the Republican
11   Q Does your office maintain all invoices?                            11      National Committee about redistricting?
12   A We maintain all invoices for the session. After                    12   A No.
13      the two-year session all those invoices are -- I                  13   Q Looking at Exhibit 1 to Exhibit B, there's a
14      don't want to say destroyed, but we don't retain                  14      section of this document titled Roman numeral III,
15      them.                                                             15      Legal Preparations. Do you see that section?
16   Q Do you remember the date of the document that you                  16   A Yes.
17      provided us with?                                                 17   Q I'd like to direct you to bullet B which is the
18   A No, I don't remember the date.                                     18      following: "Litigation is expensive. Will
19   Q Do you know whether any individual Assembly                        19      litigation be paid for using public or private
20      members have documents responsive to document                     20      sources, or both?"
21      production Request No. 6?                                         21            Have you ever had any conversations with any
22   A No, I don't know if the offices have that.                         22      member of the Assembly about the use of public
23   Q Do you know whether individual Assembly member's                   23      funds to pay for litigation over Act 43?
24      office have any documents responsive to document                  24   A Yes. We received a contract.
25      request --                                                        25   Q Have you ever had any conversations with anyone?



Min-U-Script®                                              Verbatim Reporting, Limited                                           (14) Pages 53 - 56
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 16ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 57 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 59

 1   A Other than being told this is what the contract's                     1   A No.
 2      going to be and we will pay -- we will pay the                       2   Q What about any conversations with anyone at the
 3      contract.                                                            3      Republican National Committee about private funds
 4   Q And who told you that?                                                4      to pay for litigation over Act 43?
 5   A If I'm not mistaken, it was                                           5                MR. ST. JOHN: Object form.
 6      Representative Fitzgerald's office who was the                       6   Q Do you understand the question?
 7      speaker at that time.                                                7   A Yes. No.
 8   Q So you're referring to Jeff Fitzgerald?                               8   Q Now further down on this document we're looking
 9   A Representative Fitzgerald who was in the Assembly.                    9      at, which is the very last page, Exhibit 1 to
10      I think it's -- I think it was Jeff. He was the                     10      Exhibit B, the last page of this exhibit, further
11      speaker at the time.                                                11      down in that document there's a section with the
12   Q When did -- do you remember when he gave you a                       12      header Roman numeral IV, Training. Do you see
13      copy of the contract?                                               13      that section?
14   A I don't remember.                                                    14   A Yes.
15   Q And he -- did you have any other conversations                       15   Q And subbullet "a" says "The RNC can train you on
16      with him about how the contract would be paid for?                  16      the use of the Maptitude for Redistricting, but
17   A If I remember correctly, it was paid on a monthly                    17      you will need to pay the travel expenses to come
18      basis. I think we paid -- I think the Assembly                      18      to Washington, D.C."
19      paid -- I don't remember -- we didn't pay a large                   19         Do you know if public funds were used to pay
20      amount of money, if I can remember correctly, as                    20      for any individual Assembly member to travel to
21      compared -- when I compare it to the previous                       21      Washington, D.C., to be trained by the RNC to use
22      redistricting of 2001. It was minimal as far as I                   22      redistricting software?
23      was concerned, less than a million dollars -- less                  23   A So the question is for 2010?
24      than a half a million dollars if I'm not mistaken.                  24   Q Yes.
25      I want to say $200,000 I think the Assembly paid.                   25   A No. The Assembly did not pay for anybody to go to


Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 58 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 60

 1   Q Uh-huh. Have you ever had any other conversations                     1      Washington, D.C.
 2      with any member of the Assembly about the use of                     2   Q What about any other years?
 3      public funds to pay for litigation over Act 43?                      3   A We sent one individual from the speaker's office
 4   A No.                                                                   4      to Washington, D.C., for litigation in this case,
 5   Q Not about this current case, Whitford v. Gill?                        5      and I want to say it was in 2018.
 6   A I get the -- repeat that question again.                              6   Q Why was an individual sent from the speaker's
 7   Q Have you ever had any conversations with any                          7      office to Washington, D.C.?
 8      member of the Assembly about the use of public                       8   A It was to -- to watch the litigation regarding
 9      funds to pay for litigation over Act 43?                             9      this case.
10   A When the invoices come in, they go to the                            10   Q Was that Adam Foltz?
11      speakers's office. They review them. They're                        11   A No. Adam Foltz is not a member of the Assembly.
12      sent down to me to pay them.                                        12   Q Who was the --
13   Q And have you had conversations with the speaker's                    13   A It was Steve Fawcett.
14      office about paying those invoices?                                 14   Q But specifically, do you know of any individual
15   A The only information I would get is by email from                    15      Assembly member who has traveled to
16      the speaker's attorney that these are good and go                   16      Washington, D.C., to be trained to use
17      ahead and pay, pay our half, the Assembly's half                    17      redistricting software?
18      of the legal bills.                                                 18   A No. The Assembly has not sent anybody that the
19   Q Have you ever had any conversations with anyone at                   19      Assembly paid for.
20      the Republican National Committee about the use of                  20   Q So below that, bullet "b" says "CDs with the
21      public funds to pay for litigation over Act 43?                     21      training materials from the April 2010 RNC's GOP
22   A No, no.                                                              22      Redistricting Conference are available on
23   Q And have you ever had any conversations with any                     23      request."
24      member of the Assembly about the use of private                     24         Do you know if the Assembly used public funds
25      funds to pay for litigation over Act 43?                            25      to pay for such a CD?



Min-U-Script®                                                Verbatim Reporting, Limited                                            (15) Pages 57 - 60
                                                                    (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 17ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 61 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 63

 1   A No.                                                               1   Q Did you search for documents that met this
 2   Q You don't know?                                                   2      request?
 3   A No, we didn't pay for any, that I know of.                        3   A Yes.
 4   Q But you don't know if any individual member paid                  4   Q How did you search for documents that met this
 5      for such a CD?                                                   5      request?
 6                MR. ST. JOHN: Object. Form.                            6   A I used every individual's name here, A, B, C, D,
 7   Q Do you know if any individual member paid for a                   7      and E, and searched if we had any records relating
 8      CD?                                                              8      to these individuals, both paper and electronic.
 9   A Used state funds? Used state funds for this?                      9   Q And what files -- I know you did a paper and
10   Q Yes.                                                             10      electronic search, but what files specifically did
11   A No, I do not know.                                               11      you search?
12   Q And then the last bullet point under the heading                 12   A Open records -- our open records file.
13      Training says "If you have questions, please call               13   Q And did you produce any open records requests that
14      us at the RNC. That's what we're here for."                     14      used those names to your attorneys?
15         Underneath that five individuals and their                   15   A Yes.
16      contacts are listed; correct?                                   16   Q And do you know if those documents were produced
17   A Correct.                                                         17      to plaintiffs' attorney?
18   Q Do you know any of the individuals listed here?                  18   A I don't know if they were produced or given to --
19   A I don't know them personally, but I know that they               19      given to you.
20      came up on an open records request.                             20   Q Okay. Has the Assembly ever paid an invoice to
21   Q Have you ever had any conversations with any of                  21      any of the individuals listed on that back page?
22      the individuals listed here?                                    22   A No.
23   A No.                                                              23   Q Sitting here today, do you know if any individual
24   Q And do you know of any individual member of the                  24      member of the Assembly has any communications
25      Assembly who has had conversations with any of the              25      referring to redistricting that also include any


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 62 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 64

 1      people listed here?                                              1      of the individual names listed?
 2   A No. The Assembly would not know what goes on in                   2   A No.
 3      individual legislator's offices.                                 3   Q What about any individual member's staff?
 4   Q And when you say you know they came up on an open                 4   A I don't know what the staff --
 5      records request, is that the document that you                   5                MR. ST. JOHN: Object to form.
 6      produced to us?                                                  6   A The Assembly has no knowledge of what individual
 7   A I don't know what was produced to you, but it's                   7      legislative staff have communicated with or what
 8      what I produced to my attorneys.                                 8      they do in their offices, to include legislators.
 9   Q Okay. So let's flip back to Exhibit B which is                    9                MS. HARLESS: All right. I'd like
10      the document production request, and let's look at              10         to mark an exhibit. We'll come back to this.
11      No. 7. And this request asks for "Copies of any                 11                MR. ST. JOHN: Do you want to go
12      and all communications, including email, that                   12         off the record?
13      relate or refer to legislative redistricting,                   13                MR. POLAND: Yes, let's go off the
14      reflecting or referring to any of the following                 14         record.
15      people or email addresses." And these are the                   15                (Discussion off the record)
16      same people that are listed on the back page,                   16                MS. HARLESS: We can go back on the
17      Exhibit 1; right? Exhibit 1 to Exhibit B?                       17         record.
18   A On No. 7, I have A, B, C, D, and E. Those                        18   By Ms. Harless:
19      individuals? Yeah.                                              19   Q Let's move on to document request No. 8, which
20   Q Yes. Those individuals are the same individuals                  20      asks for "Any and all materials reflecting or
21      listed at the bottom of the page you're                         21      relating or referring to the April 2010 Republican
22      currently --                                                    22      National Committee's GOP Redistricting Conference,
23   A On page 2?                                                       23      including any and all notes, summaries, minutes,
24   Q Yes.                                                             24      agendas, papers, documents, data, computer files,
25   A Yes.                                                             25      CDs, training materials, or any other written or



Min-U-Script®                                            Verbatim Reporting, Limited                                           (16) Pages 61 - 64
                                                                (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 18ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                      March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19           Page 65 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 67

 1     electronic material prepared for, distributed at,               1      the document we need to reprint.
 2     created at, or otherwise related to that                        2   A Okay.
 3     conference."                                                    3   Q So we'll talk about it later.
 4        Did you search for documents that met this                   4         Do you know if any individual member of the
 5     request?                                                        5      Assembly has files that might be responsive to
 6   A Yes.                                                            6      document request No. 9?
 7   Q What did you do to search for documents that met                7   A No.
 8     this request?                                                   8   Q What about, do you know if any individual member's
 9   A We did an electronic search and a paper search, my              9      offices have documents responsive to document
10     office manager and I, Republican National                      10      request No. 9?
11     Conference, GOP, redistricting conference. Those               11   A No.
12     are the main search -- search names that we did.               12   Q All right. Let's go to No. 10. No. 10 asks for
13     And we received -- we don't think we had anything              13      "Any and all documents reflecting or relating or
14     if I'm not mistaken.                                           14      referring to meetings, communications, or
15   Q And you looked through electronic files and paper              15      conversations from 2002 to the present regarding
16     files?                                                         16      or relating to recruiting Republican candidates
17   A Yes.                                                           17      for the Wisconsin State Assembly."
18   Q And you don't think you produced any documents to              18         Did you search for documents that met this
19     your attorney?                                                 19      request?
20   A I don't believe we -- we produced any documents.               20   A Yes, but it's -- we would have nothing on
21     There may have been one or two email, I don't                  21      Republican -- recruiting Republican candidates
22     remember, with GOP, GOP redistricting or                       22      because it's against Assembly policy to do any of
23     Republican National Committee. And I don't                     23      that. It's considered campaign activity. And
24     remember specifically.                                         24      it's part of the JCLO Rule of 11 October 2001 that
25   Q Do you know if any individual member of the                    25      it's prohibited under the Assembly rules.


Videotaped Deposition of PATRICK E. FULLER 3-29-19           Page 66 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 68

 1     Assembly has any documents responsive to document               1   Q But you searched -- you looked through your
 2     request No. 8?                                                  2      documents anyway?
 3   A No.                                                             3   A Yes.
 4   Q Do you know if any individual member's offices may              4   Q And did you find anything that was responsive?
 5     have any documents responsive to document request               5   A No.
 6     No. 8?                                                          6   Q Do you know who would have documents responsive to
 7   A No.                                                             7      this request?
 8   Q All right. Let's go to No. 9. This asks for "Any                8   A No. I'm not going to speculate who would have
 9     and all documents reflecting or relating or                     9      documents on this.
10     referring to the Redistricting Majority Project,               10   Q Do you know if the Wisconsin Republican Assembly
11     commonly referred to as REDMAP."                               11      Campaign Committee would have documents responsive
12        Did you search for documents that met this                  12      to this request?
13     request?                                                       13   A Once again, I don't know what the Republican
14   A Yes.                                                           14      committee has. I don't want to speculate. I
15   Q What did you do to search for documents?                       15      don't know one way or the other.
16   A Did electronic and paper. My office manager and                16   Q Would Speaker Vos have documents responsive to
17     myself.                                                        17      this request?
18   Q Any particular search terms that you used?                     18   A Once again I don't know what Speaker Vos has in
19   A Specifically REDMAP.                                           19      his office, what his staff -- staff have.
20   Q And did you produce any documents responsive to                20   Q So let's move to request No. 11. Did you search
21     this request to your attorney?                                 21      for documents that met this request?
22   A I do remember this specifically. We had one email              22   A Yes.
23     on an open records request that went to Nick --                23   Q And did anyone help you search for documents
24     Nick Probst.                                                   24      relating to this request?
25   Q Okay. And we'll come back to that because that's               25   A My office manager.



Min-U-Script®                                          Verbatim Reporting, Limited                                        (17) Pages 65 - 68
                                                              (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 19ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                       March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19           Page 69 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 71

 1   Q And did you search electronic and paper files?                  1      request?
 2   A Yes. Yes, electronic and paper files.                           2   A Yes.
 3   Q And did you use any particular search terms?                    3   Q With your office manager?
 4   A Yes. RPW specifically, Republican candidate.                    4   A With the office manager, yes.
 5   Q And did you find any documents that were                        5   Q And did you do paper and electronic file search?
 6      responsive to this request?                                    6   A Yes.
 7   A No, I don't believe we found any documents.                     7   Q And did you use any particular search terms?
 8   Q Do you know who would have documents responsive to              8   A "Voter registration" and "WRACC."
 9      this request?                                                  9   Q Did you find any documents that were responsive to
10   A Once again, I'm not going to speculate. No, I                  10      this request?
11      don't.                                                        11   A No.
12   Q Would the Republican party of Wisconsin have                   12   Q Do you know who would have documents responsive to
13      documents responsive to this request?                         13      this request?
14   A I'm not sure what the Republican party has. It's               14   A No.
15      not part of the Assembly.                                     15   Q Would Speaker Vos have any documents responsive to
16   Q Would Speaker Vos have documents responsive to                 16      this request?
17      this request?                                                 17   A Once again, I don't know what Speaker Vos has in
18   A Once again, I don't know what Speaker Vos would                18      his office. It's not part of the Assembly's
19      have in his office. His -- his documents are not              19      requirement to maintain or know what Speaker Vos
20      part of the Assembly's documents. They're part of             20      has in his office.
21      Representative Vos's office documents.                        21   Q All right. Let's move to No. 14. Did you search
22   Q All right. Let's move to No. 12. Did you search                22      for documents that met this request?
23      for documents that met this request?                          23   A Yes.
24   A Yes.                                                           24   Q Did you do anything different to search for
25   Q Did you do anything different to search for                    25      documents under this request than any of the


Videotaped Deposition of PATRICK E. FULLER 3-29-19           Page 70 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 72

 1      documents under this request than any of the                   1      others?
 2      others?                                                        2   A No. Both paper and electronic.
 3   A No, same.                                                       3   Q And what search terms did you use?
 4   Q Did you use any different search terms?                         4   A We used "Republican Assembly Caucus, RPW." Those
 5   A Yes.                                                            5      were the main terms that we used.
 6   Q What search terms did you use?                                  6   Q Okay. And did you produce any documents to your
 7   A We used "volunteer."                                            7      attorney in relation to this request?
 8   Q And did you find any documents that were                        8   A No.
 9      responsive to this request?                                    9   Q Do you know who would have documents responsive to
10   A No.                                                            10      this request?
11   Q And do you know who would have documents                       11   A No, I would not.
12      responsive to this request?                                   12   Q Would Speaker Vos have documents responsive to
13   A No, I would not.                                               13      this request?
14   Q Would Speaker Vos have documents responsive to                 14   A Once again, I don't know what Speaker Vos has.
15      this request?                                                 15   Q All right. Let's look at the last one, No. 15.
16   A Once again, I don't know what Representative --                16      Did you search for documents that met this
17      what Speaker Vos has in his office, what documents            17      request?
18      he retains.                                                   18   A Yes.
19   Q Let's move to request No. 13. This request asks                19   Q Did you do anything different to search for
20      for "Any and all documents reflecting or relating             20      documents under this request than any of the other
21      or referring to voter registration activities that            21      requests?
22      were coordinated, arranged, carried out, or funded            22   A No, other than having the journal clerk do a
23      by the RPW or Wisconsin State Assembly Campaign               23      search on Act 43 as the records clerk also.
24      Committee from 2002 to the present."                          24   Q And did you use any specific search terms?
25         Did you search for documents that met this                 25   A We used "Act 43, communications." Those were the



Min-U-Script®                                          Verbatim Reporting, Limited                                          (18) Pages 69 - 72
                                                              (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 20ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 73 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 75

 1      two big ones, and "districts."                                    1      with Topic No. 1. Can you read that topic into
 2   Q Did the journal clerk use the same search terms?                   2      the record, please.
 3   A Yes.                                                               3   A You want me to read it? Is that the question?
 4   Q Did the records clerk use the same search terms?                   4   Q Yes, please.
 5   A Yes.                                                               5   A "The terms 'you' or 'your' refer to the" --
 6   Q And did you produce any documents to your attorney                 6   Q No, I'm sorry, Topic No. 1 on page 2 of the --
 7      in relation to this request?                                      7      just the next page.
 8   A The only record came from the -- actually from the                 8   A Okay. "The objectives and/or motivations for the
 9      journal clerk and the records clerk. And what                     9      drawing of each district in 2011 Wisconsin Act 43
10      came up with the search term is "district" came                  10      including earlier drafts."
11      up, the actual -- actual bill.                                   11   Q What do you understand the word "gerrymander" to
12   Q Do you know who would have any documents                          12      mean?
13      responsive to this request?                                      13   A Gerrymandering, is that the question?
14   A No.                                                               14   Q Yes.
15   Q Would Speaker Vos have any documents responsive to                15   A My definition of gerrymandering is a term that
16      this request?                                                    16      reflects a certain party has drawn the lines to
17   A I don't know what Speaker Vos has.                                17      their advantage.
18   Q Are you aware of any other documents in the                       18   Q Do you think Act 43 is a gerrymander?
19      Assembly's possession, custody or control that                   19   A It's not for me to make that decision.
20      relate to the Act 43 redistricting process in any                20   Q Do you personally think Act 43 is a gerrymander?
21      way that we've not discussed today?                              21                MR. ST. JOHN: If you would like to
22   A No.                                                               22         pay for Mr. Fuller's opinion testimony, you
23                MS. HARLESS: All right. I'm going                      23         can write a check. He can agree to take it
24         to mark an exhibit.                                           24         or not. But this is a fact deposition. He's
25                (Exhibit No. 2 marked for                              25         not an expert witness for us and he's not an


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 74 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 76

 1                identification)                                         1         expert witness for you.
 2                MR. ST. JOHN: Can I have the                            2                MS. HARLESS: Well, he said -- I'm
 3         witness look at the exhibit itself? It's                       3         not going to argue with you about it on the
 4         probably the same document, but it's the one                   4         record.
 5         that's stamped.                                                5   Q But do you have an answer to that question, or no?
 6   Q So the court reporter just handed you a document                   6   A No. I never sat down and really studied Act 43
 7      that was marked as Exhibit 2. Have you seen this                  7      and all the districts.
 8      document before?                                                  8   Q Was County 43 motivated by partisan factors?
 9   A Yes.                                                               9   A I don't know. I don't know what the individual
10   Q Is this a true and complete copy of your responses                10      representative's motives are. It's not part of
11      to plaintiffs' document production requests?                     11      the Assembly -- part of the Assembly what we need
12                MR. ST. JOHN: I'm going to also --                     12      to know, what we need to do as far as information
13         same objection. The witness is not being                      13      or documents.
14         produced to testify as to the Wisconsin State                 14   Q Do you have any understanding of what the term
15         Assembly's document responses. It's not one                   15      "cracking" means in the context of legislative
16         of the noticed topics. Obviously the witness                  16      redistricting?
17         can testify as to his personal knowledge                      17   A No, I have no idea.
18         about the response.                                           18   Q Do you have any understanding of what the term
19   Q As far as you are personally aware, is this a true                19      "packing" means in the context of legislative
20      and complete copy of your responses to plaintiffs'               20      redistricting?
21      document production requests?                                    21   A What I've heard as packing is that a number of
22   A Yes.                                                              22      like-minded individuals are put into one district.
23   Q All right. You can set that document to the side.                 23      They all vote one party or another. That's what I
24      So let's go back to Exhibit 1 and we'll go to the                24      understand as packing means.
25      list of topics in Exhibit 1-A. So we'll start                    25   Q All right. So let's go through -- this topic says



Min-U-Script®                                             Verbatim Reporting, Limited                                          (19) Pages 73 - 76
                                                                 (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 21ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 77 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 79

 1      "The objectives and/or motivations for the drawing                1      is the district under the 2002 map, Assembly map,
 2      of each district in 2011 Wisconsin Act 43";                       2      and then the yellow shading is the proposed
 3      correct?                                                          3      district under Act 43.
 4   A Is that No. 1?                                                     4         Can you explain why the boundaries of
 5   Q Yeah.                                                              5      District 21 were changed from the red outline to
 6   A Yes.                                                               6      the yellow shading?
 7                 MS. HARLESS: I'm going to                              7   A The Assembly would not know why they did that.
 8         introduce another document. We're going to                     8      The Assembly has no knowledge of that. The
 9         mark it as Exhibit 3.                                          9      Assembly just has the bill when it came over from
10                                                                       10      the Senate -- when it was messaged to the Senate.
11                 (Exhibit No. 3 marked for                             11      The Assembly is required to reapportion every ten
12                  identification)                                      12      years. Why that was done, the Assembly would not
13   Q So I've handed you a document and it's marked as                  13      know.
14      Exhibit 3. Do you recognize this document?                       14   Q Do you know whether any district boundaries were
15   A No, not really unless it was in the actual bill.                  15      adopted in 2011 to ensure that a district would be
16      And I never went through the actual Senate                       16      more likely to elect a Republican candidate than
17      Bill 148 to look at the whole contents of that                   17      the prior district?
18      bill. So as far as seeing plan for District --                   18   A No, unless it came over in the bill, Senate
19      Assembly District 21, no.                                        19      Bill 148 when it was messaged from the Senate on
20   Q Okay. But you understand this to be a map of                      20      19 July 2011. We received it on the 19th and took
21      Assembly District 21?                                            21      it up on the 20th of July 2011.
22   A Yes.                                                              22   Q Do you have any other information about the
23   Q And do you know whether this document was created                 23      motivation behind the drawing of Assembly
24      by the Assembly?                                                 24      District 21?
25   A No, I don't know if it was created by the                         25   A No.


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 78 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 80

 1      Assembly.                                                         1   Q All right. You can put that document to the side.
 2   Q Do you know whether some other state office                        2                MS. HARLESS: I'm going to mark
 3      created this document?                                            3         another one.
 4   A If this document was in the Senate Bill 148, then                  4                (Exhibit No. 4 marked for
 5      it came over to the Assembly on July 20th, 2011,                  5                identification)
 6      as part of the bill, the bill, with the bill                      6   Q I'm handing you a document that's been marked as
 7      history.                                                          7      Exhibit 4. Do you recognize this document?
 8   Q Do you know why this document was created?                         8   A No, unless it was in the -- once again no, I
 9   A Well, it's created because of Article IV Section 6                 9      don't, unless it was in the -- in the Senate
10      of the constitution as far as the legislature's                  10      Bill 148, later Act 43. Once again, I never went
11      requirement to redistrict every ten years.                       11      through the whole bill and looked at all the maps.
12   Q So I'm going to represent to you that this                        12      So no.
13      document was taken from an external hard drive                   13   Q Okay. Do you understand this to be a map of
14      assigned to Adam Foltz in 2010 and the computer he               14      Assembly District 22?
15      used for the drawing of the districts that would                 15   A 22? Yes.
16      become Act 43. And I'm also going to represent to                16   Q All right. So just like the previous document,
17      you that the metadata for this document shows that               17      I'll represent to you that this is another
18      the date of creation was June 18th, 2011. Do you                 18      document that was taken from an external hard
19      know what this document was used for?                            19      drive assigned to Adam Foltz in 2010 in the
20   A It was used for redistricting.                                    20      computer he used for drafting the districts that
21   Q Does this document show the 2002 to 2010 version                  21      would become Act 43. And just like the previous
22      of District 21 in a red outline?                                 22      document, it was created on June 18th, 2011.
23   A I see red outline on there. I don't know what it                  23         Do you know what this document is used for?
24      depicts.                                                         24   A It's used once again to meet the legislature's
25   Q Okay. I'll represent to you that the red outline                  25      requirement to redistrict, reapportion every ten



Min-U-Script®                                             Verbatim Reporting, Limited                                           (20) Pages 77 - 80
                                                                 (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 22ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 81 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 83

 1      years. And that's what this looks like.                             1      district in this area. Do you know who
 2   Q And just like the previous document, I'm going to                    2      Sandy Pasch is?
 3      represent that the red outline is the Assembly                      3   A Yes.
 4      district in the 2002 map and then the yellow                        4   Q Was she a Democratic member of the Assembly in
 5      shading is the Assembly district under Act 43.                      5      2011?
 6         Do you know why the boundaries of District 22                    6   A Yes.
 7      were changed from the red outline to the yellow                     7   Q Do you know why Sandy Pasch was paired with
 8      shading?                                                            8      another incumbent in Assembly District 23 in
 9   A No.                                                                  9      Act 43?
10   Q Do you have any other information about the                         10   A No idea.
11      motivations behind the drawing of Assembly                         11   Q Do you have any other information about the
12      District 22?                                                       12      motivations behind the drawing of Assembly
13   A No.                                                                 13      District 23?
14                 (Exhibit No. 5 marked for                               14   A No.
15                 identification)                                         15                (Exhibit No. 6 marked for
16   Q The court reporter's marked this as Exhibit 5. Do                   16                 identification)
17      you recognize this document?                                       17   Q I'm handing you a document that's been marked as
18   A No. If you mean is this the first time I've ever                    18      Exhibit 6. Do you recognize this document?
19      seen it?                                                           19   A This is the first time I've seen this document.
20   Q Yes.                                                                20   Q Okay. Do you understand it to be a map of
21   A Yes, this is the first time I've ever seen this                     21      Assembly District 24?
22      document.                                                          22   A Yes.
23   Q And do you -- do you understand it to be a map of                   23   Q And I'll represent to you again that this is
24      Assembly District 23?                                              24      another document that was taken from an external
25   A Yes.                                                                25      hard drive assigned to Adam Foltz in 2010 and the


Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 82 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 84

 1   Q And then again, just like the other documents, I'm                   1      computer he used for drafting the districts that
 2      representing to you that this is a document that                    2      would become Act 43. And I'll also represent to
 3      was taken from an external hard drive assigned to                   3      you that the metadata shows the date of creation
 4      Adam Foltz in 2010, and the computer he used for                    4      of this document as June 18th, 2011. And then
 5      drafting the districts that would become Act 43.                    5      looking at this again, it's similar to the other
 6      And it was created on June 18th, 2011. Do you                       6      ones. Do you understand the red outline to be the
 7      know what this document was used for?                               7      boundaries of the 2002 Assembly District?
 8   A It's for -- once again, it's for the legislature's                   8   A Yes, after you've explained it to me, yes.
 9      requirement under Article IV Section 6 of the                       9   Q And the yellow shading is the proposed District 24
10      Wisconsin Constitution to redistrict every ten                     10      in Act 43?
11      years.                                                             11   A Yes.
12   Q And then do you understand the red outline to be                    12   Q Can you explain why the boundaries of District 24
13      the previous Assembly district?                                    13      were changed from the red outline to the yellow
14   A As what you mentioned previously that the red                       14      shading?
15      outline is from what, 2002?                                        15   A No, other than it's the requirement of the
16   Q Yeah, and the yellow shading is the proposed                        16      legislature to redistrict every ten years. I
17      Act 43 district.                                                   17      don't know what the motivation of the individual
18   A Yes.                                                                18      that produced this.
19   Q Do you know why the boundaries of District 23 were                  19   Q Do you have any other information about the
20      changed from the red outline to the yellow                         20      motivations behind the drawing of Assembly
21      shading?                                                           21      District 24?
22   A No, I have no motive --I don't know what the                        22   A No.
23      motivation of the individual doing this, no.                       23                (Exhibit No. 7 marked for
24   Q I'm also going to represent to you that                             24                 identification)
25      Sandy Pasch represented the prior assembly                         25   Q I'm handing you Exhibit 7. Do you recognize this



Min-U-Script®                                               Verbatim Reporting, Limited                                           (21) Pages 81 - 84
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 23ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                    March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19          Page 85 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 87

 1     to be a map of Assembly District 26?                           1   A Yes.
 2   A Yes.                                                           2   Q And again, I'll represent to you that this
 3   Q And I'll again represent to you that this document             3      document was taken from an external hard drive
 4     was taken from an external hard drive assigned to              4      assigned to Adam Foltz in 2010 and 2011, and it
 5     Adam Foltz in 2010, and I'm also representing to               5      was created on June 18th, 2011.
 6     you that the metadata shows the date of creation               6         Do you understand the red outline to be the
 7     of this document as June 18th, 2011.                           7      previous assembly district of District 31 under
 8        And do you understand the red outline to be                 8      the 2002 map?
 9     the assembly district in the 2002 map?                         9   A Yes.
10   A Yes.                                                          10   Q And then the yellow shading is the proposed
11   Q And the yellow shading is the proposed Act 43                 11      District 31 under Act 43?
12     district for Assembly District 26?                            12   A Yes.
13   A Yes.                                                          13   Q Can you explain why the boundaries of District 31
14   Q Can you explain why the boundaries of District 26             14      were changed from the red outline to the yellow
15     were changed from the red outline to the yellow               15      shading?
16     shading?                                                      16   A No, I cannot.
17   A No, I cannot.                                                 17   Q And do you have any other information about the
18   Q Do you have any other information about the                   18      motivations behind the drawing of Assembly
19     motivations behind the drawing of Assembly                    19      District 31?
20     District 26?                                                  20   A No.
21   A No.                                                           21                (Exhibit No. 10 marked for
22              (Exhibit No. 8 marked for                            22                 identification)
23                identification)                                    23   Q I'm handing you what has been marked as
24   Q I hope you like maps. I'm handing you Exhibit 8.              24      Exhibit 10. Do you recognize this to be a map of
25     And do you recognize this to be a picture of                  25      Assembly District 35?


Videotaped Deposition of PATRICK E. FULLER 3-29-19          Page 86 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 88

 1     Assembly District 29?                                          1   A Yes. Once again, as all the other exhibits, this
 2   A Yes.                                                           2      is the first time I'm seeing this.
 3   Q And I'll again represent to you that this was a                3   Q And I'll represent to you that this is another
 4     document that was taken from an external hard                  4      document that was taken from an external hard
 5     drive assigned to Adam Foltz in 2010, and it was               5      drive assigned to Adam Foltz in 2010 and was
 6     created on June 18th, 2011. Do you understand the              6      created on June 18th, 2011. And do you understand
 7     red outline to be the previous Assembly                        7      that the red outline is the previous Assembly
 8     district 29 under the 2002 map?                                8      District 35 under the 2002 map?
 9   A Yes.                                                           9   A Yes.
10   Q And the yellow shading is the proposed Assembly               10   Q And the yellow shading is Assembly District 35 as
11     District 29 under Act 43?                                     11      proposed in Act 43?
12   A Yes.                                                          12   A Yes.
13   Q Can you explain why the boundaries of District 29             13   Q Can you explain why the boundaries of District 35
14     were changed from the red outline to the yellow               14      were changed from the red outline to the yellow
15     shading?                                                      15      shading?
16   A No, I cannot.                                                 16   A No, I cannot.
17   Q And do you have any other information about the               17   Q And do you have any other information about the
18     motivations behind the drawing of Assembly                    18      motivations behind the drawing of Assembly
19     District 29?                                                  19      District 35?
20   A No.                                                           20   A No.
21              (Exhibit No. 9 marked for                            21   Q All right. You can set that one aside.
22              identification)                                      22                (Exhibit No. 11 marked for
23   Q I'm handing you what the court reporter has marked            23                 identification)
24     as Exhibit 9. Do you recognize this be to be a                24   Q I'm handing you what the court reporter has marked
25     map of Assembly District 31?                                  25      as Exhibit 11. Do you recognize this to be a map



Min-U-Script®                                       Verbatim Reporting, Limited                                          (22) Pages 85 - 88
                                                           (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 24ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                         March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19         Page 89 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 91

 1     of Assembly District 38?                                      1      Assembly District 4?
 2   A Yes.                                                          2   A Yes.
 3   Q And I'll represent to you that this is another                3   Q And I'll represent to you again that this is
 4     document that was taken from an external hard                 4      another document that was taken from an external
 5     drive assigned to Adam Foltz in 2010, and it was              5      hard drive assigned to Adam Foltz in 2010 and was
 6     also created on June 18th, 2011.                              6      created on June 18th of 2011.
 7        And do you understand the red outline to be                7         Is the red outline Assembly District 4 in the
 8     the Assembly District 38 under the 2002 map?                  8      2002 Assembly map?
 9   A Yes.                                                          9   A Is it -- are you asking me or are you telling me?
10   Q And do you understand the yellow shading to be the           10   Q I'm asking you.
11     proposed Act 43 district of District 38?                     11   A The only thing I can tell you is what you've told
12   A Yes.                                                         12      me, that that's what District 4 looked like in
13   Q Can you explain why the boundaries of District 38            13      2002 --
14     were changed from the red outline to the yellow              14   Q Okay.
15     shading?                                                     15   A -- which is depicted on the map, yes.
16   A No, I cannot.                                                16   Q And then the yellow shading is the proposed
17   Q Do you have any other information about the                  17      District 4 in Act 43?
18     motivations behind the drawing of Assembly                   18   A Yes.
19     District 38?                                                 19   Q Can you explain why the boundaries of District 4
20   A No.                                                          20      were changed from the red outline to the yellow
21              (Exhibit No. 12 marked for                          21      shading?
22                identification)                                   22   A No.
23   Q I'm handing you what's been marked as Exhibit 12.            23   Q Do you have any other information about the
24     Do you recognize this to be a map of Assembly                24      motivations behind the drawing of Assembly
25     District 42?                                                 25      District 4?


Videotaped Deposition of PATRICK E. FULLER 3-29-19         Page 90 Videotaped Deposition of PATRICK E. FULLER 3-29-19                  Page 92

 1   A Yes.                                                          1   A No.
 2   Q And I'll represent to you again that this was a               2                  THE WITNESS: Do you want to take a
 3     document that was taken from an external hard                 3         break here as you get that ready, put the --
 4     drive assigned to Adam Foltz in 2010 and 2011, and            4         can we take about five minutes?
 5     it was created on June 18th, 2011.                            5                  MS. HARLESS: Sure, we can take a
 6        Does the red outline here show the 2002                    6         break.
 7     version of District 42?                                       7                  THE VIDEOGRAPHER: Going off the
 8   A 2002, correct?                                                8         record at 11 o'clock. Microphones are off.
 9   Q Yep.                                                          9                  (Recess)
10   A Yes.                                                         10
11   Q And the yellow shading is the Act 43 proposed                11                (Exhibit Nos. 14 through 29 marked
12     District 42?                                                 12                  for identification)
13   A Yes.                                                         13                  THE VIDEOGRAPHER: We're back on
14   Q Can you explain why the boundaries of District 42            14         the record at 11:10.
15     were changed from the red outline to the yellow              15   By Ms. Harless:
16     shading?                                                     16   Q So, Mr. Fuller, I'm handing you what's been marked
17   A No.                                                          17      as Exhibit 14. And do you recognize this as a map
18   Q Do you have any other information about the                  18      of Assembly District 50?
19     motivations behind the drawing of Assembly                   19   A This is the first time I've seen it. And once
20     District 42?                                                 20      again, as with all the exhibits from 3 to 13,
21   A No.                                                          21      first time I've seen it. I understand that it's
22              (Exhibit No. 13 marked for                          22      the legislature's requirement at Article IV
23                identification)                                   23      Section 6 to redistrict every ten years.
24   Q All right. I'm handing you what is marked as                 24   Q Do you understand this to be a map of
25     Exhibit 13. Do you recognize this to be a map of             25      Assembly District 50?



Min-U-Script®                                       Verbatim Reporting, Limited                                               (23) Pages 89 - 92
                                                           (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 25ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 93 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 95

 1   A Yes.                                                                 1      requirement of the state constitution Article IV
 2   Q And I'll represent to you that this is another                       2      Section 6.
 3      document that was taken from an external hard                       3   Q Any other reasons why the boundaries were changed?
 4      drive assigned to Adam Foltz in 2010 and was                        4   A No, no.
 5      created on June 18th of 2011.                                       5   Q And do you have any other information about the
 6         And as with all the previous documents, do                       6      motivations behind the drawing of
 7      you still understand the representation that the                    7      Assembly District 56?
 8      red outline is the Assembly District from the 2002                  8   A No.
 9      map?                                                                9   Q All right. I hand you what's been marked as
10   A Yes, which you've told me is correct.                               10      Exhibit 16 by the court reporter. And do you
11   Q Yep. And the yellow shading is the proposed                         11      recognize this to be a map of Assembly
12      District 50 under Act 43?                                          12      District 63?
13   A Yes.                                                                13   A Once again, this is the first time I've seen this
14   Q Can you explain why the boundaries of District 50                   14      document. Looks like a proposed plan for
15      were changed from the red outline to the yellow                    15      Assembly District 63.
16      shading?                                                           16   Q And I'll represent to you that this is a document
17   A No, I cannot.                                                       17      that was taken from an external hard drive
18   Q Do you have any other information about the                         18      assigned to Adam Foltz in 2010 and was created on
19      motivations behind the drawing of Assembly                         19      June 18th of 2011.
20      District 50?                                                       20         Do you still understand that the red outline
21   A No.                                                                 21      is the previous version of District 63 under the
22   Q I'm going to hand you what's been marked as                         22      2002 map?
23      Exhibit 15. And do you understand this to be a                     23   A Yes.
24      map of Assembly District 56?                                       24   Q And the yellow shaded area is the proposed
25   A Once again, this is the first time I've seen this,                  25      District 63 under Act 43?


Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 94 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 96

 1      and I understand that it's the legislature's                        1   A Yes.
 2      requirement under Act 4 Section 6 of the state                      2   Q Do you know why the boundaries of District 63 were
 3      constitution to conduct reapportionment,                            3      changed from the red outline to the yellow
 4      redistricting.                                                      4      shading?
 5   Q Do you understand this to be a map of                                5   A Once again, other than the legislature's
 6      Assembly District 56?                                               6      requirement to -- under the constitution to do
 7   A 56 is written at the top of this, correct.                           7      reapportionment, redistricting.
 8   Q And at the top left it says "Wisconsin Legislative                   8   Q Do you know any specific reasons why the
 9      Redistricting Draft"?                                               9      boundaries of District 63 were changed from the
10   A Yes.                                                                10      red outline to the yellow shading?
11   Q Do you know what that refers to?                                    11   A No, once again, just because of the Article IV of
12   A We don't -- the Assembly doesn't have drafts. We                    12      the state constitution Section 6.
13      just deal with the bill. But what this looks like                  13   Q And do you have any other information about the
14      is it's a proposed plan for Assembly District 56.                  14      motivations behind the drawing of
15   Q Okay. And then like the other map districts, do                     15      Assembly District 63?
16      you understand that the red outline is the                         16   A No.
17      Assembly District 56 under the 2002 map?                           17   Q All right. I'll hand you what's been marked as
18   A Yes.                                                                18      Exhibit 17. Do you recognize this to be a map of
19   Q And the yellow shaded area is the proposed                          19      Assembly District 67?
20      district for Assembly District 56 under Act 43?                    20   A Once again, this is the first time I've seen this,
21   A Yes.                                                                21      but what the paper is, it says "Plan For District
22   Q And can you explain why the boundaries of                           22      67," proposed plan.
23      District 56 were changed from the red outline to                   23   Q And I'll represent to you again that this is a
24      the yellow shading?                                                24      document that was taken from the external hard
25   A The only way I can say it was done is under the                     25      drive assigned to Adam Foltz in 2010 and was



Min-U-Script®                                               Verbatim Reporting, Limited                                         (24) Pages 93 - 96
                                                                   (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 26ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 97 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 99

 1      created on June 18th, 2011.                                        1      document, but it looks like a plan for -- a draft
 2         Do you understand the red outline to be the                     2      for plan for District 88, yes.
 3      boundaries of District 67 under the 2002 map?                      3   Q And I'll represent to you that this is another
 4   A Yes.                                                                4      document that was taken from an external hard
 5   Q And the yellow shaded area is the proposed                          5      drive assigned to Adam Foltz in 2010 and was
 6      district outline for Assembly District 67 under                    6      created on June 18th, 2011.
 7      Act 43?                                                            7         Do you understand the red outline to be the
 8   A Yes.                                                                8      District 88 outline in the 2002 map?
 9   Q Can you explain why the boundaries of District 67                   9   A Yes.
10      were changed from the red outline to the yellow                   10   Q And do you understand the yellow shaded area to be
11      shading?                                                          11      the District 88 outline under Act 43?
12   A The only thing I could tell you is that it's                       12   A Yes.
13      required that the legislature do reapportionment                  13   Q Can you explain why the boundaries of District 88
14      under the state constitution Article IV Section 6.                14      were changed from the red outline to the yellow
15   Q And do you have any other information about the                    15      shaded area?
16      motivations behind the drawing of                                 16   A The requirement by the legislature to do
17      Assembly District 67?                                             17      redistricting every ten years under Article IV
18   A Other than what I just previously mentioned.                       18      Section 6, the requirement to redistrict, that's
19   Q Other than what you just previously mentioned?                     19      why I see Assembly Bill -- Assembly District 88.
20   A No.                                                                20   Q Do you know any other reasons why the boundaries
21   Q I'll hand you what's been marked as Exhibit 18.                    21      were changed?
22      Do you understand this to be a map of                             22   A No.
23      Assembly District 86?                                             23   Q Do you have any other information about the
24   A This is a proposed plan for Assembly District 86.                  24      motivations behind the drawing of Assembly
25      This is the first time I've seen this document.                   25      District 86?


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 98 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 100

 1   Q And I'll represent to you again that this is a                      1   A No.
 2      document that was taken from an external hard                      2   Q I'll introduce what has been marked as Exhibit 20.
 3      drive assigned to Adam Foltz in 2010 and was                       3      And do you recognize this to be a map of
 4      created on June 18th of 2011.                                      4      Assembly District 93?
 5         Do you understand the red outline to be the                     5   A From the paper once again, this is the first time
 6      version of District 86 under the 2002 map?                         6      I've seen it, on the redistricting draft for
 7   A Yes.                                                                7      District 93. Yes, this is the first time I've
 8   Q And then the yellow shaded area is the proposed                     8      seen it.
 9      District 86 under Act 43?                                          9   Q But do you understand it to be a map of
10   A Yes.                                                               10      Assembly District 93?
11   Q Can you explain why the boundaries of District 86                  11   A Yes.
12      were changed from the red outline to the yellow                   12   Q And I'll represent to you again that this is a
13      shaded area?                                                      13      document that was taken from an external hard
14   A The legislature's required to do redistricting,                    14      drive assigned to Adam Foltz in 2010 and was
15      reapportionment by the state constitution                         15      created on June 18th, 2011.
16      Article IV Section 6. That would seem to me                       16         Do you understand the red outline to be the
17      that's why we are doing redistricting.                            17      version of District 93 under the 2002 map?
18   Q Do you have any other information about the                        18   A Yes.
19      motivations behind the drawing of                                 19   Q And the yellow shading is the proposed district
20      Assembly District 86?                                             20      outline for District 93 under Act 43?
21   A No.                                                                21   A Yes.
22   Q I'm going to hand you what's been marked as                        22   Q Can you explain why the boundaries of District 93
23      Exhibit 19. And do you understand this to be a                    23      were changed from the red outline to the yellow
24      map of Assembly District 88?                                      24      shaded area?
25   A Once again, this is the first time I've seen this                  25   A It's a requirement under state constitution



Min-U-Script®                                              Verbatim Reporting, Limited                                            (25) Pages 97 - 100
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 27ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 101 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 103

 1      section -- Article IV Section 6.                                    1   Q And then the pink shaded area here is the proposed
 2   Q It's a requirement for the specific boundaries to                    2      District 13 under Act 43?
 3      be changed the way that they've been drawn in this                  3   A Yes.
 4      picture?                                                            4   Q Can you explain why the boundaries of District 13
 5   A I don't know what the motivation is to change the                    5      were changed from the red outline to the pink
 6      boundaries. I know that it's required under the                     6      shaded area?
 7      constitution to redistrict every ten years. How                     7   A Under the state constitution Section -- Article IV
 8      that's done, the Assembly would not know that.                      8      Section 6, it's a legislature requirement to
 9   Q And do you have any other information about the                      9      redistrict/reapportion every ten years.
10      motivations behind the drawing of Assembly                         10   Q Can you explain specifically why the boundary of
11      District 93?                                                       11      District 13 was changed?
12   A No.                                                                 12   A No.
13   Q Okay. I'll introduce what's been marked as                          13   Q And do you have any other information about the
14      Exhibit 21. And do you recognize this to be a map                  14      motivations behind the drawing of Assembly
15      of Assembly District 10?                                           15      District 13?
16   A This is the first time I've seen this document,                     16   A No.
17      but from what it looks like, it looks like at the                  17   Q All right. I'll hand you what's been marked as
18      top of the page it says proposed plan,                             18      Exhibit 23. And do you recognize this to be a map
19      redistricting draft for Assembly District 10.                      19      of District 18?
20   Q And do you understand the red outline to be the                     20   A This is the first time I've seen this map of the
21      Assembly District 10 under the 2002 map?                           21      draft for District 18. And by looking at it, it
22   A Yes.                                                                22      does look like a plan for District 18.
23   Q And then the blue shaded area here is the proposed                  23   Q All right. And I'll represent to you that this is
24      Assembly District 10 under Act 43?                                 24      another document that we pulled from the external
25   A Yes.                                                                25      hard drive assigned to Adam Foltz in 2010 and was


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 102 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 104

 1   Q Can you explain why the boundaries of District 10                    1      created on June 18th, 2011.
 2      were changed from the red outline to the blue                       2         Do you understand that the red outline is the
 3      shaded area?                                                        3      version of District 18 under the 2002 map?
 4   A Requirement under Article IV Section 6 that the                      4   A Yes.
 5      legislature redistrict every ten years.                             5   Q And then the dark green shaded area is the
 6   Q And do you have any other information about the                      6      proposed district outline for Assembly District 18
 7      motivations behind the drawing of                                   7      under Act 43?
 8      Assembly District 10?                                               8   A Yes.
 9   A No.                                                                  9   Q Do you know why the boundaries of District 18 were
10   Q I'll hand you what's been marked as Exhibit 22.                     10      changed from the red outline to the dark green
11      And do you recognize this to be a map of                           11      shaded area?
12      Assembly District 13?                                              12   A It's the legislature's requirement to do
13   A This is the first time I've seen this proposed                      13      redistricting every ten years under Article IV
14      plan for District 13.                                              14      Section 6 of the state constitution.
15   Q Do you understand it to be a map of                                 15   Q Do you have any other information about the
16      Assembly District 13?                                              16      motivations behind the drawing of Assembly
17   A Yes.                                                                17      District 18?
18   Q And I'll represent to you again that this is a                      18   A No.
19      document that was taken from the external hard                     19   Q All right. I'll hand you what's been marked as
20      drive assigned to Adam Foltz in 2010 and was                       20      Exhibit 24. And do you recognize this to be a map
21      created on June 18th, 2011.                                        21      of Assembly District 62?
22         Do you understand the red outline to be the                     22   A Once again, this is the first time I've seen this
23      outline of District 13 under the 2002 Assembly                     23      particular document map for District -- Assembly
24      map?                                                               24      District 62.
25   A Yes.                                                                25   Q And I'll represent to you that this is another



Min-U-Script®                                               Verbatim Reporting, Limited                                         (26) Pages 101 - 104
                                                                   (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 28ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 105 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 107

 1      document that we pulled from an external hard                      1   A This is the first time I've seen this proposed map
 2      drive assigned to Adam Foltz in 2010 and was                       2      document for Assembly -- proposed District
 3      created on June 18th, 2011.                                        3      Assembly District 77.
 4         Do you understand the red outline to be the                     4   Q But you understand it to be a map of Assembly
 5      version of Assembly District 62 under the 2002                     5      District 77?
 6      map?                                                               6   A Yes.
 7   A Yes.                                                                7   Q And I'll represent to you that this is a document
 8   Q And then the proposed District 62 under Act 43 is                   8      we pulled from the external hard drive assigned to
 9      in maroon shading here on the map?                                 9      Adam Foltz in 2010 and that it was created on
10   A Yes.                                                               10      June 18th, 2011.
11   Q Can you explain why the boundaries of District 62                  11         Do you understand the red outline to be the
12      were changed from the red outline to the maroon                   12      version of District 77 under the 2002 map?
13      shaded area?                                                      13   A Yes.
14   A Other than it's the legislature's requirement to                   14   Q And then the area outlined in purple shading is
15      redistrict/reapportion every ten years under state                15      the proposed District 77 under Act 43?
16      constitution Article IV Section 6.                                16   A Yes.
17   Q And do you have any other information about the                    17   Q And can you explain why the boundaries of
18      motivations behind the drawing of Assembly                        18      district -- the boundary of District 77 was
19      District 62?                                                      19      changed from the red outline to the purple shaded
20   A No.                                                                20      area?
21   Q All right. I'll hand you what's been marked as                     21   A Other than requirement by the state constitution
22      Exhibit 25. And do you recognize this to be a map                 22      Article IV Section 6 that the legislature do
23      of Assembly District 70?                                          23      redistricting/reapportionment every ten years.
24   A Once again, this is the first time I've seen this                  24   Q And do you have any other information about the
25      map document for Assembly District -- proposed                    25      motivations behind the drawing of Assembly


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 106 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 108

 1      district change for Assembly District 70.                          1      District 77?
 2   Q And I'll represent to you this is a document that                   2   A No.
 3      we pulled from an external hard drive assigned to                  3   Q I'll hand you what's been marked as Exhibit 27.
 4      Adam Foltz in 2010 and that was created on                         4      And do you understand this to be a map of
 5      June 18th, 2011.                                                   5      Assembly District 80?
 6         Do you understand the red outline to be the                     6   A First time I've seen this map document
 7      version of District 70 under the 2002 map?                         7      redistricting draft for Assembly bill --
 8   A Yes.                                                                8      Assembly District 80.
 9   Q And then the Act 43 proposed District 70 appears                    9   Q Do you understand it to be a map of
10      on this map in light purple shading; correct?                     10      Assembly District 80?
11   A That's what it looks like on this paper, yes.                      11   A Yes.
12   Q Can you explain why the boundaries of District 70                  12   Q And then I'll represent to you again that this was
13      were changed from the red outline to the light                    13      taken from Adam Foltz's hard drive that was
14      purple shaded area?                                               14      assigned in 2010 and was created on June 18th of
15   A It's the legislature's requirement under the                       15      2011.
16      constitution to redistrict/reapportion every ten                  16         Do you understand the red outline to be the
17      years, and it's under the state constitution of                   17      version of District 80 under the 2002 map?
18      Article IV Section 6.                                             18   A Yes.
19   Q And do you have any other information about the                    19   Q And then do you understand the pink shaded area to
20      motivations behind the drawing of Assembly                        20      be the proposed Assembly District 80 under Act 43?
21      District 70?                                                      21   A Yes.
22   A No.                                                                22   Q Can you explain why the boundaries of District 80
23   Q I'll hand you what's been marked as Exhibit 26.                    23      were changed from the red outline to the pink
24      And do you recognize this to be a map of                          24      shaded area?
25      Assembly District 77?                                             25   A Other than being required by the state



Min-U-Script®                                              Verbatim Reporting, Limited                                       (27) Pages 105 - 108
                                                                  (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 29ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 109 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 111

 1      constitution Article IV Section 6, the                              1      District 95 under Act 43?
 2      legislature's requirement to redistrict every ten                   2   A Yes.
 3      years, reapportionment.                                             3   Q Can you explain why the boundaries of District 95
 4   Q Do you have any other information about the                          4      were changed from the red outline to the pink
 5      motivations behind the drawing of                                   5      shaded area?
 6      Assembly District 80?                                               6   A Other than the requirement by the state
 7   A No.                                                                  7      constitution Article IV Section 6 that the
 8   Q I hand you what's been marked as Exhibit 28. Do                      8      legislature do redistricting every ten years.
 9      you recognize this to be a map of Assembly                          9   Q And do you have any other information about the
10      District 94?                                                       10      motivations behind the drawing of Act 95?
11   A Once again, this is the first time I've seen this                   11   A No.
12      draft for Assembly District 44 (sic), but as I                     12   Q Or drawing of District 95?
13      look at it, yes.                                                   13                MR. ST. JOHN: Object to form. Did
14   Q And I'll represent to you that this is a document                   14         you want to ask the full question again for a
15      that was taken from the external hard drive                        15         clean record?
16      assigned to Adam Foltz in 2010 and was created on                  16                MS. HARLESS: Sure.
17      June 18th, 2011.                                                   17   Q Do you have any other information about the
18         Do you understand the red to be the version                     18      motivations behind the redrawing of District 95?
19      of Assembly District 94 under the 2002 map?                        19   A No.
20   A Yes.                                                                20   Q Besides what we've talked about today, do you have
21   Q And then the dark purple shaded area is the                         21      any other information about the motivations for
22      proposed district outline for Assembly District 94                 22      the drawing of any of the assembly districts?
23      under Act 43?                                                      23   A Other than it's required by the state constitution
24   A Yes.                                                                24      Article IV Section 6 where it's required that the
25   Q Why were the boundaries of District 94 changed                      25      legislature redistrict/reapportionment every ten


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 110 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 112

 1      from the red outline to the dark purple shaded                      1      years.
 2      area?                                                               2                MR. ST. JOHN: May I ask the
 3   A Requirement by the state constitution Article IV                     3         reporter to read back just the last question
 4      Section 6 that the legislature do                                   4         and answer.
 5      redistricting/reapportionment every ten years.                      5                (Question and answer read)
 6   Q Do you have any other information about the                          6   Q Do you have any other information about the
 7      motivations behind the drawing of Assembly                          7      motivations for the drawing of Act 43 as a whole
 8      District 94?                                                        8      that we haven't talked about yet today?
 9   A No.                                                                  9   A No.
10   Q All right. I'll hand you what's been marked as                      10                MS. HARLESS: Did you guys want to
11      Exhibit 29. And do you understand this to be a                     11         take a lunch break?
12      map of Assembly District 95?                                       12                MR. ST. JOHN: How are you feeling?
13   A Once again, this is the first time I've seen this                   13                THE WITNESS: Whatever you guys
14      redistricting draft for Assembly District 95. But                  14         want to do.
15      yes, by looking at the map for Assembly                            15                (Discussion off the record)
16      District 95, yes.                                                  16   By Ms. Harless:
17   Q Okay. And I'll represent that this was another                      17   Q So let's look back at Exhibit 1 which is the
18      document taken from the external hard drive                        18      subpoena with the list of topics. And if you want
19      assigned to Adam Foltz in 2010 and was created on                  19      to flip to the Exhibit A in there that lists the
20      June 18th, 2011.                                                   20      topics out. And can you read Topic No. 2, please.
21         Do you understand the red outline to be the                     21   A "The identity of the persons involved in the
22      version of District 95 under the 2002 map?                         22      drawing of each district in 2011 Wisconsin Act 43,
23   A Yes.                                                                23      including earlier drafts."
24   Q And then do you understand that the pink shaded                     24   Q What information do you have about the identity of
25      area is the proposed outline for Assembly                          25      persons involved in drawing -- in the drawing of



Min-U-Script®                                               Verbatim Reporting, Limited                                         (28) Pages 109 - 112
                                                                   (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 30ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 113 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 115

 1      Act 43 as a whole?                                               1      member's staff involved in the drawing of Act 43?
 2   A The Assembly does not know the identity of persons                2   A No. I don't know what the legislative staff, what
 3      involved in the drawing of each district. The                    3      the representatives do to the legislative staff.
 4      Assembly does not keep a log of what every                       4      They're not required to log their daily activities
 5      legislator and legislative staff do in their                     5      with the Assembly.
 6      office. The Assembly does not know and we do                     6   Q And do you know if there are any other state
 7      not -- the Assembly does not know of any drafts.                 7      offices that were involved in the drawing of
 8      The only -- the only thing that the Assembly knows               8      Act 43?
 9      is the final draft that was introduced by the                    9   A No.
10      Assembly Org on 11 July 2011.                                   10   Q Was Governor Scott Walker's office involved in the
11   Q Did the Assembly pay any invoices to anyone                      11      drawing of Act 43?
12      involved in the Act 43 redistricting process?                   12   A He may have been, but this is -- by the
13   A So the question is does the Assembly pay persons                 13      constitution Article IV Section 6 the legislature
14      or did they pay for a contract?                                 14      has to do redistricting. Whether Governor Walker
15   Q Let's start with persons.                                        15      and his office -- the governor's office was
16   A If they were a state employee, they were paid as a               16      involved, I couldn't tell you that.
17      state employee. Out -- external individuals were                17   Q Do you know the identity of any consultants who
18      not paid by the Assembly.                                       18      were involved in the drawing of Act 43?
19   Q Who were external individuals paid by?                           19   A No, I don't.
20   A What was the question again?                                     20   Q Do you know if anyone associated with the
21   Q Who were external individuals paid by?                           21      Republican National Committee was involved in the
22   A The Assembly didn't pay them. I don't know who                   22      drawing of Act 43?
23      paid them.                                                      23   A No. The Assembly wouldn't know that.
24                 MR. ST. JOHN: External individuals                   24   Q All right. Now I want to know if there are
25         paid by what, for whom?                                      25      individuals involved in the drawing of particular


Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 114 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 116

 1                 MS. HARLESS: Well, that's what he                     1      districts in Act 43. And we can go through them
 2         said.                                                         2      one-by-one. Can you give me the name of every
 3                 MR. ST. JOHN: Can the last                            3      individual involved in the drawing of
 4         question, please, get repeated.                               4      Assembly District 4?
 5                 (Last question and answer read)                       5   A No.
 6   Q And then you also mentioned -- you said individual                6   Q Can you give me the name of every individual
 7      persons or contracts. Who did the Assembly pay                   7      involved in the drawing of Assembly District 10?
 8      under contract?                                                  8   A No.
 9   A I don't know exactly who we paid in contract. The                 9   Q Can you give me the name of any individual
10      contract was produced. I don't know exactly who                 10      involved in the drawing of Assembly District 10?
11      we paid for, what law firm we paid for                          11   A No, I have no idea what the legislators and
12      redistricting.                                                  12      legislative staff do. The Assembly would not know
13   Q Which contract are you referring to?                             13      that. They're not required to log in with the
14   A I'm referring to the contract for redistricting                  14      Assembly. And we don't -- the Assembly does not
15      act -- Senate Bill 148, Act 43.                                 15      maintain their work schedule. Individual
16   Q And who is that contract with?                                   16      representatives do that.
17   A I don't recall.                                                  17   Q Okay. So if I go through this list and ask you
18   Q Okay. And you don't know the identity of any                     18      the same question for all these assembly
19      persons involved with that contract?                            19      districts, would your answer be different?
20   A No. No, I don't.                                                 20   A It would be the same.
21   Q And you don't know the identity of any individual                21   Q Okay. So let me just list out the numbers and you
22      Assembly members involved with the drawing of                   22      can just tell me if your answer would be
23      Act 43?                                                         23      different. So Assembly District 13?
24   A No, I don't.                                                     24   A Same.
25   Q Do you know the identity of any individual                       25   Q Assembly District 18?



Min-U-Script®                                            Verbatim Reporting, Limited                                        (29) Pages 113 - 116
                                                                (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 31ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 117 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 119

 1   A Same.                                                               1   A Yes.
 2   Q Assembly District 21?                                               2   Q Would your answer be the same for Assembly
 3   A Same.                                                               3      District 63?
 4   Q Assembly District 22?                                               4   A Yes.
 5   A Same.                                                               5   Q Would your answer be the same for Assembly
 6   Q Assembly District 23?                                               6      District 66?
 7   A The same.                                                           7   A Yes.
 8   Q Assembly District 24?                                               8   Q Would your answer be the same for Assembly
 9   A Would be the same.                                                  9      District 67?
10   Q Assembly District 25?                                              10   A Yes.
11   A The legislature would not know -- the Assembly                     11   Q What about District 70?
12      would not know. The Assembly does not record what                 12   A My answer would be the same. The Assembly does
13      individual staff or electors do. They do not log                  13      not log what every individual in every office does
14      that with the Assembly.                                           14      on a daily basis. It's not the Assembly's
15   Q Okay. And that's the same --                                       15      requirement to know that.
16   A That's the same as at the beginning. I just want                   16   Q Would your answer be the same for Assembly
17      to make sure that we understand it hasn't changed.                17      District 77?
18   Q Yeah. So I'm just trying to ask for any of these                   18   A Yes.
19      Assembly Districts if your answer would be                        19   Q Would your answer be the same for Assembly
20      different. But for the record, I just want to go                  20      District 80?
21      through each district.                                            21   A Yes.
22   A Okay.                                                              22   Q Would your answer be the same for Assembly
23   Q So let me know if your answer would be different                   23      District 86?
24      for any of these districts than what you've said.                 24   A Yes.
25       Would your answer be the same for Assembly                       25   Q Would your answer be the same for Assembly


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 118 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 120

 1      District 26?                                                       1      District 88?
 2   A Yes.                                                                2   A Yes.
 3   Q Would your answer be the same for Assembly                          3   Q Would your answer be the same for Assembly
 4      District 29?                                                       4      District 93?
 5   A Yes.                                                                5   A Yes.
 6   Q Would your answer be the same for Assembly                          6   Q Would your answer be the same for Assembly
 7      District 31?                                                       7      District 94?
 8   A Yes.                                                                8   A Yes.
 9   Q Would your answer bee the same for Assembly                         9   Q And would your answer be the same for Assembly
10      District 35?                                                      10      District 95?
11   A Yes.                                                               11   A Yes.
12   Q Would your answer be the same for Assembly                         12   Q Do you have any other information relating to this
13      District 38?                                                      13      topic that we haven't discussed yet today?
14   A Yes.                                                               14   A No. Just once again, I want to reiterate, the
15   Q Would your answer be the same for Assembly                         15      Assembly does not log individual staff member's
16      District 42?                                                      16      day-to-day duties or operations or what electors
17   A Yes.                                                               17      do. It's not a requirement by the Assembly.
18   Q Would your answer be the same for Assembly                         18   Q All right. So let's go back to the list we have
19      District 50?                                                      19      here of topics. And will you read Topic No. 3
20   A Yes.                                                               20      into the record. Can you read it into the record.
21   Q Would your answer be the same for Assembly                         21   A "The objective facts that any Assembly Person had
22      District 56?                                                      22      access to or relied on each drawing -- when
23   A Yes.                                                               23      drawing each district in 2011 Wisconsin Act 43,
24   Q Would your answer be the same for Assembly                         24      including earlier drafts."
25      District 62?                                                      25   Q What information do you have about the objective



Min-U-Script®                                              Verbatim Reporting, Limited                                        (30) Pages 117 - 120
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 32ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                           March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 121 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 123

 1      fact that any Assembly Persons had access to or                    1      Act 43?
 2      relied on when drawing each district in 2011                       2   A The only -- computers were issued to the majority
 3      Wisconsin Act 43?                                                  3      and minority party through LTSB redistricting
 4   A The Assembly does not have any information on what                  4      computers.
 5      individual staff for individual electors do.                       5   Q And did you ever maintain custody over any of
 6      They're not required to log in with the Assembly.                  6      those computers?
 7          So to answer your question, the Assembly                       7   A I never had custody. They were custody for the
 8      would have no knowledge of any of that.                            8      majority and minority party. The only custody
 9   Q So you're saying you have no knowledge at all                       9      came about is when I had to pick up a computer
10      about any of the objective facts that were                        10      from Representative Kessler's office due to a
11      considered during the drawing of Act 43?                          11      court case, the Baldus case. I had to escort it
12   A That's correct.                                                    12      over to the LTSB cage to keep it locked up.
13   Q All right. And so if we went through a list of                     13   Q Okay. And did you ever observe anyone physically
14      single individual districts, would your answer be                 14      damaging any of the nine hard drives associated
15      the same?                                                         15      with the legislative redistricting computers?
16   A It would be the same. The Assembly is not                          16   A No.
17      required and does not log what individual                         17   Q Were you ever told any information about physical
18      legislators or their staff do on a daily basis.                   18      damage to any of the nine hard drives associated
19      That's not part of what the Assembly's required to                19      with the legislative redistricting computers?
20      know. And we don't maintain that information.                     20   A No.
21   Q Okay. So if I went through a list similar to the                   21   Q Did you ever have any conversations with anyone
22      one we just went through, would your answer be the                22      about the partisan consequences of any drafts of
23      same for each one?                                                23      Act 43?
24   A The answer would be the same for each one.                         24   A No.
25   Q Okay. All right. Let's look at Topic No. 4. And                    25   Q Have you ever had any conversations with any of


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 122 Videotaped Deposition of PATRICK E. FULLER 3-29-19            Page 124

 1      can you read that topic into the record.                           1      your staff about the drawing of Act 43?
 2   A No. 4, "Your involvement, if any, with the                          2   A No. When we -- are we talking the Assembly or the
 3      drawing, passage, and/or enactment of Wisconsin                    3      chief clerk?
 4      Act 43."                                                           4   Q Staff of your office.
 5   Q As chief clerk, were you involved in any way with                   5   A No.
 6      the drawing of Act 43?                                             6   Q What about staff of individual members of the
 7   A No. The Assembly is not -- was not involved in                      7      Assembly?
 8      the drawing.                                                       8   A No.
 9   Q But were you as the chief clerk?                                    9   Q Did you ever have any conversations about the
10   A No.                                                                10      drawing of Act 43 with any individual members?
11   Q You didn't have any -- you in no way interacted                    11   A No.
12      with the legislature in the drawing of Act 43?                    12   Q Did you ever have any conversations with
13   A No. The chief clerk does not have anything to do                   13      individual members about the partisan consequences
14      with drawing of the maps.                                         14      of any drafts of Act 43?
15   Q Okay. Did you ever receive any invoices relating                   15   A No.
16      to the drawing of Act 43?                                         16   Q Did you ever visit the map room in Michael Best &
17   A As previously mentioned, the only invoice I                        17      Friedrich's law firm?
18      received was one invoice -- I want to say six or                  18   A No.
19      seven months -- that we paid. I want to say we                    19   Q Did you ever see any printouts of draft maps?
20      paid $200,000 for those -- for redistricting. And                 20   A No.
21      that would be the only thing that the clerk was                   21   Q Did you ever see any printouts of individual
22      involved in as far as -- we didn't even draw them                 22      district maps during the drafting process?
23      but paying for redistricting.                                     23   A Give me that question again.
24   Q Did you have any role in managing the legislative                  24   Q Did you ever see any printouts of individual
25      computers that were used for the drawing of                       25      district maps --



Min-U-Script®                                              Verbatim Reporting, Limited                                     (31) Pages 121 - 124
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 33ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 125 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 127

 1   A No.                                                                  1                  (Exhibit No. 30 marked for
 2   Q -- during the drafting process? Besides what we                      2                  identification)
 3      discussed, can you think of any other ways that                     3   Q And so this is Exhibit 30. Do you recognize this
 4      you were involved with the drafting of Act 43?                      4      document?
 5                MR. ST. JOHN: Do you mean you                             5   A This looks like the bill history for Senate
 6         being the state Assembly or you being chief                      6      Bill 148.
 7         clerk with respect to this question?                             7   Q Okay. And does this come from the Assembly
 8   Q Let's start with you as the chief clerk.                             8      Journal?
 9   A No.                                                                  9   A Yes, it did.
10   Q Okay. Besides what we discussed earlier, are                        10   Q And do you maintain the Assembly Journal?
11      there any other ways that the Assembly was                         11   A The clerk's -- this did not come from the Journal,
12      involved with the drafting of Act 43?                              12      excuse me. The bill history stays with the bill.
13   A The Assembly as an institution was not, other than                  13   Q Okay.
14      required by the state constitution to -- at                        14   A But this is produced by the clerk staff of both
15      Section 6 to do redistricting. As far as drafting                  15      the Senate and the Assembly.
16      goes, the Assembly did not -- was not involved.                    16   Q And have you seen this document before?
17   Q As chief clerk, were you involved with the passage                  17   A Yes, I have.
18      of Act 43?                                                         18   Q All right. And so I'd like you to take a look at
19   A Yes.                                                                19      the section that's with the header history. So
20   Q How?                                                                20      can you just generally tell me what the history
21   A We received the Senate Bill 148 from the Senate                     21      section tells us?
22      on -- it was messaged over on July 19th, 2011. On                  22   A The history section tells you anything that
23      July 20th, 2011, it was brought up on the floor of                 23      happened to the bill as it went through the
24      the Assembly. There were a number of motions.                      24      legislative process. As you look at it, it was
25      There was one motion by Representative Zamarripa                   25      introduced by the Assembly Org Committee on


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 126 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 128

 1   to return it to a committee and that was defeated.                     1      July 19th, 2011. When the committee met they put
 2   And then Representative Staskunas did a point of                       2      an amendment on it. Later on in the process it
 3   order that the Senate bill was not properly -- was                     3      had a public notice and Senator Zipperer put an
 4   not properly before us and it violated the                             4      amendment 2 on it. Executive action was taken,
 5   Voting Rights Act of 1965. The speaker pro tem,                        5      and it went to the -- it was voted out of
 6   at that time presiding officer and                                     6      committee on the 15th, and it was scheduled for
 7   Representative Kramer voted against that. And                          7      hearing on the Senate floor on the 19th.
 8   that's in the Journal. Representative Barca                            8         Okay. Go ahead.
 9   introduced -- with a number of Democratic                              9   Q No. Go ahead.
10   legislators -- introduced Assembly substitute                         10   A The Senate bill just gives you a good synopsis of
11   amendment 1 and that was defeated by a vote of 59                     11      everything that happened to this piece of
12   to -- 58 to 49. And then Representative Krusick                       12      legislation as it went through the legislative
13   put in Assembly amendment 1 that was defeated                         13      process.
14   97 -- 96 to 1.                                                        14   Q All right. So I want to look at the entries of
15       The bill was read a third time and brought up                     15      July 20th, 2011. And so if we go to the third
16   for passage, and the final -- the final vote on                       16      entry that's dated July 20th, I think that's on
17   that bill was 59 -- 57 to 40.                                         17      the next page, the second page of the document.
18 Q Okay.                                                                 18      And can you read what that entry says?
19 A After that, it was immediately messaged back to                       19   A "Point of order that the bill's not properly
20   the Senate. So as far as passage goes, that was                       20      before the Assembly because it violates
21   the extent of the Assembly's involvement in                           21      Voting Rights Act of 1965 and the United States
22   passage of the bill, Senate Bill 148.                                 22      Constitution not well taken."
23 Q So let's talk a little bit about some of the stuff                    23   Q You referred to this earlier. Do you know what
24   you just mentioned.                                                   24      this entry's referring to?
25                                                                         25   A It's referring to Representative Staskunas



Min-U-Script®                                               Verbatim Reporting, Limited                                          (32) Pages 125 - 128
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 34ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 129 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 131

 1      bringing up a point of order that the bill was not                  1      "Analysis By the Legislative Reference Bureau."
 2      properly before the Assembly, that it should be                     2      Do you see that second paragraph?
 3      sent back because it's violating the Voting Act                     3   A In section 1?
 4      Rights of 1965 and the state -- and the                             4   Q On the first page under the heading "Analysis By
 5      U.S. Constitution.                                                  5      the Legislative Reference Bureau."
 6   Q And do you know why the point of order was made                      6   A Yes.
 7      besides what was written there?                                     7   Q The second paragraph. Can you read that second
 8   A I don't know what -- why Representative Staskunas                    8      paragraph into the record, please.
 9      made that point of order.                                           9   A "This substitute amendment creates" --
10   Q And what does this entry mean when it says the                      10   Q Yes. Just do it slowly because she has to write
11      "point of order was not well taken"?                               11      it down. That's correct. Just read it slower so
12   A The decision of the chair, that being                               12      she can get it down.
13      Representative Kramer, made the decision that as                   13   A "This substitute amendment creates a new procedure
14      he reviewed the point of order, he looked at the                   14      for the preparation of legislative and
15      prior precedent and he looked at the statute, and                  15      congressional redistricting plans. This
16      he found that it was not well taken, that it does                  16      substitute amendment requires the Legislative
17      not violate the U.S. Constitution.                                 17      Reference Bureau and the Government Accountability
18   Q And which -- do you know which political party                      18      Board to jointly develop standards for legislative
19      Representative Kramer belonged to?                                 19      and congressional districts based on population
20   A Representative Kramer -- there was a speaker                        20      requirements under the Wisconsin Constitution and
21      pro tem that was elected by the entire body. He                    21      U.S. Constitution and requirements under Section 2
22      was a Republican.                                                  22      of the voting acts right -- Voting Rights Act.
23   Q So I'd like to move to the sixth entry that has                     23      One of the standards must be electoral
24      the date July 20th and it starts with Assembly                     24      competitiveness of the districts. The substitute
25      substitute amendment 1. And it says that                           25      amendment then directs the LRB and the GAB to draw


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 130 Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 132

 1      substitute amendment was offered by various                         1      redistricting plans for submission to the
 2      representatives.                                                    2      legislature for approval in accordance with the
 3         What was Assembly substitute amendment 1?                        3      standards. Under the substitute amendment, no
 4   A I couldn't tell you what Assembly substitute                         4      later than January 1 of the second year following
 5      amendment 1 was unless I pulled the actual bill                     5      the decennial federal census, the LRB and GAB must
 6      out and took a look at it.                                          6      deliver to the majority party of the Senate and
 7   Q All right. We can mark an exhibit. Let her mark                      7      the speaker of the Assembly identical bills
 8      it first and then I'll give it to you. Sorry.                       8      embodying a plan for legislative and congressional
 9                (Exhibit No. 31 marked for                                9      redistricting."
10                identification)                                          10   Q What is your understanding of that paragraph, of
11   Q So I'm handing you what's been marked as                            11      substitute amendment 1?
12      Exhibit 31. Do you recognize this document?                        12   A My understanding of this paragraph is that
13   A I'm sure I do. I don't remember it specifically.                    13      redistricting is taking it out of the
14      It was brought up on the floor on the 20th of July                 14      legislature's hands and giving it to two
15      2011.                                                              15      organizations -- two other organizations, that
16   Q And at the top there does it say "Assembly                          16      being the LRB and the GAB.
17      Substitute Amendment 1 --                                          17   Q And then it says there that substitute amendment 1
18   A Yes.                                                                18      would have required that electoral competitiveness
19   Q -- To 2001 Senate Bill 148"?                                        19      of the districts be one of the standards
20   A Yes.                                                                20      considered in the state's redistricting process;
21   Q And do you understand it to be the text of                          21      correct?
22      Assembly substitute amendment 1?                                   22   A That's what it says, yes.
23   A Yes.                                                                23   Q Okay. So let's -- now let's go back to the
24   Q Okay. And I'd like to direct you to the second                      24      previous exhibit we were looking at, which I
25      paragraph of the body underneath the heading                       25      believe was Exhibit 30, which is the legislative



Min-U-Script®                                               Verbatim Reporting, Limited                                        (33) Pages 129 - 132
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 35ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                            March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 133 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 135

 1      history of the bill. And then that same entry we                  1   A Correct.
 2      were looking at where amendment substitute 1 was                  2   Q Were you involved with the public hearing that was
 3      offered lists a series of representatives. Are                    3      held regarding Act 43 on July 13th, 2011?
 4      all of those representatives -- were all of those                 4   A No.
 5      representatives Democratic members of the Assembly                5   Q Do you know if the map drawers incorporated any
 6      at the time?                                                      6      comments in that hearing into what became the
 7   A Yes.                                                               7      final Assembly map?
 8   Q And then the very next entry following that --                     8   A What was your question again?
 9      still with the date July 20th, 2011 -- says                       9   Q Do you know if the map drawers incorporated any
10      "Assembly substitute amendment 1 laid on the                     10      comments from that public hearing into what became
11      table, ayes 58, nos 39"; is that correct?                        11      the final Assembly map?
12   A That's correct.                                                   12   A No. I didn't attend the public hearing, so I
13   Q What does "laid on the table" in this context                     13      wouldn't know.
14      mean?                                                            14   Q Besides what we discussed already, are there any
15   A That means that the bill's not voted on. It's                     15      other ways you were involved with the passage of
16      just put aside for future consideration and it was               16      Act 43?
17      voted on.                                                        17   A No.
18   Q What was voted on?                                                18                MS. HARLESS: All right. Is this a
19   A To table the amendment.                                           19         good place for --
20   Q Did any Democrats vote to table Assembly                          20                THE WITNESS: Yes, yes.
21      substitute amendment 1?                                          21                THE VIDEOGRAPHER: Going off the
22   A By looking above, no, because they all -- it looks                22         record at 12:06. Microphones are off.
23      like they all were part of co-sponsors of the                    23                (Recess for lunch)
24      substitute amendment.                                            24                THE VIDEOGRAPHER: And we're back
25   Q I'm going to introduce another exhibit. She has                   25         on the record at 12:39.


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 134 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 136

 1      to mark it first and then we'll hand it to you.                   1   By Ms. Harless:
 2                  (Exhibit No. 32 marked for                            2   Q So before we took a quick lunch break, we were
 3                  identification)                                       3      talking about Topic No. 4 in Exhibit 1. That
 4   Q And I'm handing you what's been marked as                          4      was -- it's Exhibit A to Exhibit 1 that lists the
 5      Exhibit 32. Do you know what this document is?                    5      topics. Do you see that?
 6   A Yes.                                                               6   A Topic 4?
 7   Q What is it?                                                        7   Q Yes.
 8   A It's the voting record for tabling Assembly                        8   A Do you want me to read it?
 9      substitute amendment 1.                                           9   Q No. You already read it, so that's great. I just
10   Q And after referencing this document, can you                      10      wanted to remind you what we were talking about.
11      confirm that no Democrats voted to table Assembly                11      And we've gone over that asks for your involvement
12      substitute amendment 1?                                          12      in the passage or enactment. And so I just wanted
13   A That's correct.                                                   13      to go over one more category, which is are there
14   Q And did every Republican that was present vote to                 14      any ways in which you were involved in the
15      table substitute amendment 1?                                    15      implementation of Act 43?
16   A Yes.                                                              16   A The Assembly as far as implementation. When the
17   Q Was substitute amendment 1 ever called up again                   17      bill was passed on the 20th of July 2011, we
18      for a vote after being laid on the table?                        18      messaged it back to the Senate. As far as
19   A No.                                                               19      enactment goes, the Senate took over from there
20   Q All right. Let's go back to Topic 4 which is what                 20      because it originated as a Senate bill. So as far
21      we were talking about before. And we were talking                21      as the Assembly goes, as far as enactment goes,
22      about how as chief clerk you were involved with                  22      other than making sure the bill history is correct
23      the passage of Act 43. And you said -- then you                  23      and the Journal, once it's sent back to the
24      explained the process of how the bill was                        24      Senate, they enroll it, they send it to the
25      received; correct?                                               25      governor for signature.



Min-U-Script®                                             Verbatim Reporting, Limited                                          (34) Pages 133 - 136
                                                                 (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 36ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 137 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 139

 1   Q So your office isn't involved in sending the bill                   1      question is no.
 2      to the governor for signature?                                     2   Q Do you know whether there are any communications
 3   A No, not in this time because it was a Senate bill.                  3      between the Assembly and anyone associated with
 4   Q Okay.                                                               4      the Redistricting Majority Project or REDMAP?
 5   A We messaged it back to the Senate.                                  5   A No. Other than that email that we were CC'd on
 6   Q Okay. And then were you involved in the                             6      from Nick Probst.
 7      implementation of Act 43 in any other way?                         7   Q Is that the only document you found responsive to
 8   A Not that I can think of as far as initially                         8      that, to the document production request about
 9      enacting it. We would know who -- the new                          9      REDMAP, or did you find other documents?
10      legislators out of the new districts would come to                10   A That's the only document regarding REDMAP.
11      us. Other than that, no.                                          11   Q And are you aware of any communications between
12   Q When the new districts came to you, did you have                   12      any individual member and the Republican National
13      to do anything with them?                                         13      Committee about the GOP Redistricting Conference?
14   A No, we would just put them -- we would find out --                 14   A No.
15      and this is later on in the process -- who would                  15   Q What about between individual members about --
16      be running in those districts. And after the                      16      individual members and anyone associated with the
17      election we would know who the new representative                 17      Redistricting Majority Project?
18      would be for 81st, 77th, whatever it is.                          18   A No.
19         As far as enactment goes, actually the                         19   Q And then do you know whether there are any
20      Assembly enacting the legislation, no.                            20      communications between individual Assembly members
21   Q Let's turn to Topic No. 5. It's the next page in                   21      or their staff and the Republican state
22      that document, Exhibit 1-A. Can you read that                     22      legislative committee?
23      topic into the record, please.                                    23   A Give me that question again.
24   A No. 5, "Information about any communications or                    24   Q Do you know if there are any communications
25      other interactions between the Assembly and                       25      between individual Assembly members or their staff


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 138 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 140

 1      Republican National Committee GOP Redistricting                    1      and the Republican state legislative committee?
 2      Conference or the organization known as the                        2   A No. Once again as I mentioned, the clerk -- the
 3      Redistricting Majority Project (REDMAP)."                          3      Assembly does not know communications between
 4   Q Are you aware of any communications between the                     4      individual legislators and their staff. It's not
 5      Assembly and anyone associated with the Republican                 5      a requirement of the Assembly to maintain records
 6      National Committee about the Republican National                   6      of their communications or what they're doing on a
 7      Committee's GOP Redistricting Conference?                          7      day-to-day basis.
 8   A We had one communication on an email that was sent                  8   Q And do you know of any other interactions between
 9      to Nick Probst in -- that I had. I can't remember                  9      the Assembly and anyone associated with the
10      the date. I want to say 2003. And that was the                    10      Republican National Committee about the Republican
11      only communication we had regarding REDMAP.                       11      National Committee's GOP Redistricting Conference?
12   Q And we'll discuss that in a little -- that                         12   A No.
13      communication in a little bit, but do you know                    13   Q Are you aware of any Assembly funds that were
14      whether there are any communications between any                  14      expended for travel to the GOP Redistricting
15      individual members and the national -- Republican                 15      Conference in April 2010?
16      National Committee about the GOP Redistricting                    16   A No. After doing a search, both electronically and
17      Conference?                                                       17      paper copy, with my business as a legislative
18   A No.                                                                18      specialist, we found no -- no documents of anybody
19   Q And do you know whether there are any                              19      traveling to that conference.
20      communications between the staff of any individual                20   Q Did any Assembly members attend the April 2010 GOP
21      members and the Republican National Committee                     21      Redistricting Conference in Washington D.C.?
22      about the GOP redistricting conference?                           22   A Say that -- give me the date again.
23   A No. Once again, as I mentioned before, staff and                   23   Q Did any Assembly members attend the April 2010 GOP
24      legislators don't log with the Assembly on their                  24      Redistricting Conference in Washington, D.C.?
25      day-to-day operations. So the answer to your                      25   A If they did, the Assembly did not pay -- did not



Min-U-Script®                                              Verbatim Reporting, Limited                                         (35) Pages 137 - 140
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 37ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 141 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 143

 1      use state funds to send anybody to that                             1      write off on the voucher. And going through all
 2      conference.                                                         2      my records, fiscal records, we never paid that
 3   Q And are you aware of any contracts between the                       3      individual.
 4      Assembly and any members of the Republican                          4   Q Did Mike Wild assist in any way in the drawing of
 5      National Committee for redistricting purposes?                      5      Act 43?
 6   A No.                                                                  6   A I do not know.
 7   Q Okay. Let's go back to the subpoena and let's                        7   Q Was Mike Wild ever consulted by any individual
 8      turn to the very last page of the subpoena again,                   8      Assembly member in the drawing of Act 43?
 9      which is Exhibit 1 to Exhibit B. It's says                          9   A The Assembly would not know that. Once again,
10      "Redistricting Essentials" at the top. And I'd                     10      legislative Assembly staff do not have to
11      like to direct you back to the bottom of that                      11      coordinate with or let the Assembly know what
12      document where there's a set of names of five RNC                  12      their day-to-day operations are, what they're
13      employees. Do you see that list?                                   13      doing.
14   A Yes.                                                                14   Q Did John Phillippe assist in any way in the
15   Q Did Tom Hofeller assist in any way with the                         15      drawing of Act 43?
16      drawing of Act 43?                                                 16   A No.
17   A I would not know that.                                              17   Q And I'm assuming your answer would be the same
18   Q Was Tom Hofeller ever consulted by any individual                   18      about whether any individual Assembly member has
19      Assembly member in the drawing of Act 43?                          19      consulted with John Phillippe?
20   A The Assembly would not know that.                                   20   A That's correct. Once again as I mentioned, the
21   Q Do you know whether any individual Assembly                         21      Assembly it's not a requirement. We don't require
22      member's staff consulted with Tom Hofeller about                   22      staff to log what their day-to-day operations are,
23      Act 43?                                                            23      activities are, as well as legislators to the
24   A Once again, the Assembly does not know what                         24      Assembly.
25      individual staff or representatives do on a daily                  25   Q And did Leslie Rutledge assist in any way in the


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 142 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 144

 1      basis. It's not required for them to check in                       1      drawing of Act 43?
 2      with the Assembly or let us know.                                   2   A I do not know that.
 3   Q Did Dale Oldham assist in any way in the drawing                     3   Q Has the Assembly ever retained Leslie Rutledge to
 4      of Act 43?                                                          4      serve as counsel in any of the litigation that has
 5   A Once again, I do not know that either.                               5      occurred over Act 43?
 6   Q Do you know whether Dale Oldham has assisted in                      6   A To my knowledge, the Assembly has never retained
 7      any way with any of the litigation over Act 43?                     7      him as far as paying state funds or Assembly funds
 8   A Say that question again.                                             8      to this individual.
 9   Q Do you know whether Dale Oldham has ever assisted                    9   Q Has the Assembly ever retained Leslie Rutledge as
10      in any way with any of the litigation over Act 43?                 10      a consultant in any of the litigation that has
11   A I do not know that.                                                 11      occurred over Act 43?
12   Q Has the Assembly ever retained Dale Oldham to                       12   A The Assembly has not.
13      serve as counsel in the litigation that has                        13   Q All right. Let's move to -- let's go back to the
14      occurred over Act 43?                                              14      list of topics which is in Exhibit A again. And
15   A Not that I know of. I don't remember paying any                     15      let's go to Topic No. 6. Can you read that topic
16      legal bills for this individual.                                   16      into the record, please.
17   Q Do you know if the Assembly has ever retained                       17   A No. 6, "The identity and duties of all Assembly
18      Dale Oldham as a consultant in the litigation that                 18      Persons who are involved in your associated
19      has occurred over Act 43?                                          19      activities from 2002 to the present."
20   A No. The Assembly -- the Assembly has never paid                     20                  MR. ST. JOHN: Can I just note for
21      any funds to Dale Oldham, either as a consultant                   21         the record we object to this topic as being
22      or as a -- on a contract.                                          22         vague and ambiguous and overbroad.
23   Q That you're aware of or never -- or you just know                   23               But with that objection, go ahead.
24      the Assembly has never paid Dale Oldham any funds?                 24         Proceed.
25   A The Assembly hasn't because I would have had to                     25   Q And let's -- I want -- so you can understand what



Min-U-Script®                                               Verbatim Reporting, Limited                                          (36) Pages 141 - 144
                                                                   (608) 255-7700
         Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                        04/10/19 Deposition
                                                                   Page 38ofofPATRICK
                                                                               59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 145 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 147

 1      this topic is referring to, let's look back -- if                   1      successful or unsuccessful."
 2      you flip back one page -- actually two -- no, one                   2   Q Do you know of any Republican Assembly members who
 3      page there's definitions right above the list of                    3      are involved in recruitment of Republican
 4      topics and there's the letter H. Can you read                       4      candidates for the Assembly?
 5      that paragraph?                                                     5   A Once again, the Assembly is prohibited from any
 6   A Letter H, "Associational activity meaning                            6      type of recruitment under the JCLO rule
 7      recruiting candidates, registering voters, raising                  7      11 October 2001, the Assembly rules, as well as
 8      campaign funds for Republican Assembly candidates                   8      the ethics board memo of 5 November 2003.
 9      or the Republican Party of Wisconsin persuading                     9   Q Do you know of any individual Republican Assembly
10      independents and other voters to vote for                          10      members who are involved in the recruitment of
11      Republican Assembly candidates, advocating and                     11      Republican candidates for the Assembly?
12      implementing preferred legislative policies, and                   12   A No. Once again, I reiterate it's against the JCLO
13      organizing volunteers."                                            13      rule 11 October 2001 to do any of this type of
14   Q Thank you. With that definition in mind, do you                     14      activity on state time.
15      have any information about Topic 6?                                15   Q Is Robin Vos involved in the recruitment of
16   A Topic 6 is prohibited under the JCLO rule of                        16      Republican candidates for the Assembly?
17      11 October 2001, as well as the ethics board at                    17   A I don't know what Robin Vos does. It's not part
18      that time memo to all legislators 5 November 2003.                 18      of what the Assembly needs to know.
19          It's also in the policy manual under the                       19   Q Is Robin Vos involved with the Wisconsin
20      ethics -- ethics tab of what is considered                         20      Republican Assembly Campaign Committee?
21      campaign activity. And your definition is all                      21   A I'm not -- I do not know what Robin Vos -- who
22      related to campaign activity, and it's prohibited                  22      he's associated with. Once again, the Assembly
23      in the Assembly rules.                                             23      does not need that information -- does not know
24   Q So you're saying that the Assembly does not engage                  24      that information.
25      in any of the associational activities --                          25   Q Do you have any other information about this topic


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 146 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 148

 1   A That's correct.                                                      1      that we haven't yet discussed today?
 2   Q -- listed here?                                                      2   A No. I just want to reiterate once again,
 3   A It's prohibited.                                                     3      recruiting candidates is against the Assembly
 4   Q Do individual Republican members of the Assembly                     4      rule -- against the JCLO rule 11 October 2001.
 5      engage in any of these associational activities?                    5   Q Let's turn to Topic No. 8. And can you read that
 6   A I don't know if individual Assembly members do or                    6      into the record, please.
 7      staff. If they do, they cannot be on -- they                        7   A No. 8, "Meetings, communications or conversations
 8      cannot be on state time.                                            8      from 2002 to the present relating to recruiting
 9   Q Would any individual Republican members of the                       9      Republican candidates for the Assembly."
10      Assembly have information about this topic?                        10   Q What information do you have about this topic?
11   A Once again, I don't want to speculate one way or                    11   A Once again, this falls -- recruiting candidates
12      the other. I do not know.                                          12      falls under JCLO rule 11 October 2001. It's
13   Q Besides what we discussed today, do you have any                    13      prohibited, also under the Assembly rules, also
14      other information about this topic?                                14      under the ethics board memo of 5 November 2003.
15   A No, other than it's -- I will reiterate it's                        15      That type of activity is prohibited.
16      against Assembly rules and the JCLO rule of                        16   Q Do you know if any individual Republican members
17      11 October 2001, associated activities as defined                  17      of the Assembly would have information about this
18      in No. H is prohibited.                                            18      topic?
19   Q All right. Let's move to Topic No. 7. Will you                      19   A No.
20      read that topic into the record, please.                           20   Q Would Robin Vos have information about
21   A No. 7, "The identity of Assembly persons who are                    21      communications relating to recruiting Republican
22      involved in recruiting Republican candidates for                   22      candidates for the Assembly?
23      the Assembly from 2002 to the present, the                         23   A I would not know what Robin Vos knows regarding
24      prospective candidates those persons contacted for                 24      recruitment of candidates. It's not an
25      recruitment purposes, whether such recruitment was                 25      Assembly -- it's not an Assembly requirement that



Min-U-Script®                                               Verbatim Reporting, Limited                                      (37) Pages 145 - 148
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 39ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                             March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 149 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 151

 1      we know what Robin Vos is doing.                                   1   A I don't know. The Assembly doesn't know either.
 2   Q Besides what we've talked about today, do you have                  2   Q Would Robin Vos have information about the
 3      any other information about this topic?                            3      solicitation of campaign contributions for
 4   A No. Once again, I reiterate, it's against the                       4      Republican Assembly candidates?
 5      Assembly rules. It's against the JCLO rule of                      5   A Once again, I would not want to speculate what
 6      11 October 2001.                                                   6      Speaker Vos knows or does not know.
 7   Q Let's move to Topic No. 9. And can you read that                    7   Q Besides what we've talked about today, do you have
 8      topic into the record, please.                                     8      any other information on this topic?
 9   A No. 9, "Any criteria that you used from 2002 to                     9   A No.
10      the present to access -- to assess whether a                      10   Q All right. Let's go to Topic 11. Can you read
11      candidate's qualified or highly qualified to run                  11      that topic into the record, please.
12      for office."                                                      12   A No. 11, "The nature and number of communications
13   Q Do you have any information about this topic?                      13      made by any Assembly Persons between 2002 and the
14   A Once again, I'll go back to the JCLO rule of                       14      present that solicited campaign contributions to
15      11 October 2001. We do not assess the quality of                  15      you, the RPW, or to any individual Republican
16      a candidate, whether a candidate is -- can run for                16      candidate. The categories of communications as
17      office. This is campaign-related activity which                   17      used in this request include but not limited to
18      is prohibited.                                                    18      emails, mailings, photo solicitations,
19   Q Do you know if any individual Republican members                   19      person-to-person solicitations and fundraising
20      of the Assembly would have information about this                 20      events."
21      topic?                                                            21   Q Do you have any information about this topic?
22   A I would not speculate to guess if any legislator                   22   A Once again, this is -- all these -- these
23      would have any of this information, no.                           23      soliciting campaign contributions and
24   Q Do you think it's likely that an individual member                 24      communications on state time is prohibited under
25      of the Assembly has information about this topic?                 25      JCLO rule 11 October 2001, the Assembly rules, and


Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 150 Videotaped Deposition of PATRICK E. FULLER 3-29-19              Page 152

 1   A Once again, I'm not going to try to speculate one                   1      ethics board memo of 5 November 2003 that all
 2      way or the other what a legislator knows or does                   2      staff -- all staff members sign.
 3      not know.                                                          3   Q And do you know whether any individual Republican
 4   Q And besides what we've talked about today, do you                   4      members of the Assembly would have information
 5      have any other information about this topic?                       5      about this topic?
 6   A No.                                                                 6   A I do not want to speculate what Assembly members
 7   Q All right. Let's move to Topic 10. Can you read                     7      know or do not know or if they have any
 8      that topic into the record, please.                                8      information regarding these -- No. 11.
 9   A "The identity and role of all Assembly Persons who                  9   Q Would Speaker Vos have information about the
10      solicited campaign contributions for the Assembly                 10      number of communications soliciting campaign
11      or individual Republican candidates for the                       11      contributions to Republican candidates?
12      Assembly from 2002 to the present."                               12   A Once again, I don't want to speculate what
13   Q Do you have any information about this topic?                      13      Representative -- what Speaker Vos knows or does
14   A Once again, we go back to the JCLO rule of                         14      not know as far as communication go regarding
15      11 October 2001, ethics board memo of                             15      fundraising activities.
16      5 November 2003, and Assembly rules. And this is                  16   Q And besides what we've talked about today, do you
17      campaign-related activity that's strictly                         17      have any other information on this topic?
18      prohibited under our rules.                                       18   A Just finally that it's all prohibited under JCLO
19   Q Do you know if any individual Republican members                   19      rule, no campaign activity on state time using
20      of the Assembly would have information about this                 20      state resources.
21      topic?                                                            21   Q Let's move to Topic No. 12, and can you read that
22   A Once again, I do not want to speculate what                        22      topic into the record, please.
23      Republican candidates know or do not know. So my                  23   A No. 12, "The ability and efforts of you to
24      answer would be no.                                               24      fundraise for Republican Assembly candidates from
25   Q No or I don't know?                                                25      2002 to the present."



Min-U-Script®                                              Verbatim Reporting, Limited                                        (38) Pages 149 - 152
                                                                  (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 40ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                              March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 153 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 155

 1   Q Do you have any information about this topic?                        1      present."
 2   A No. The Assembly is -- under JCLO rule                               2                  MR. ST. JOHN: I just want to
 3      11 October 2001 is prohibited from doing any type                   3         repeat our objection that that topic is
 4      of fundraising on state time using state                            4         vague, ambiguous, and overbroad.
 5      resources. Additionally, ethics board memo of                       5   Q Do you have any information about this topic
 6      5 November 2003 states the same thing. It's                         6      today?
 7      prohibited and specifically states under one of                     7   A Looking by -- looking at your definition of
 8      the illustrated -- illustrations there that                         8      associated activities, it's prohibited under
 9      fundraising for campaigns is strictly prohibited.                   9      11 October 2001 JCLO rule, ethics board memo of
10   Q Would Robin Vos have information about the ability                  10      5 November 2003, and Assembly rules as they're
11      to fundraise for Republican Assembly candidates                    11      written in the policy manual.
12      from 2002 to present?                                              12   Q And do you know if Robin Vos would have any
13   A What Speaker Vos knows, does not know, I will not                   13      information about the associational activities
14      speculate regarding fundraising activities, if he                  14      engaged in by Assembly Republicans?
15      knows any of that.                                                 15   A I will not speculate what Speaker Vos knows or
16   Q Besides what we've talked about today, do you have                  16      does not know regarding associated activities.
17      any other information about this topic?                            17   Q Besides what we've talked about today, do you have
18   A Just once again, reiterate fundraising is                           18      any other information about this topic?
19      prohibited under Assembly rules and JCLO rules of                  19   A Once again, I'll just reiterate under your
20      11 October 2001.                                                   20      definition H of associated activities, it's
21   Q All right. Let's go to Topic 13. And can you                        21      prohibited against -- by JCLO rule, ethics board
22      read that into the record, please.                                 22      memo, and the Assembly policy manual of
23   A No. 13, "The identity and role of all Assembly                      23      campaigning on state time using state resources.
24      persons who are responsible for organizing                         24   Q So let's look -- still that document, but let's go
25      volunteers in each Assembly election between 2002                  25      back to the document production requests which is


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 154 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 156

 1      to the present."                                                    1      Exhibit B. And earlier we were discussing --
 2   Q Do you have any information about this topic?                        2                  MR. ST. JOHN: Counsel, for one
 3   A Once again, this is prohibited under the JCLO rule                   3         moment, I think you said document requests
 4      11 October 2001, ethics board memo of                               4         are Exhibit B --
 5      5 November 2003, the Assembly rules, that                           5                  MS. HARLESS: Exhibit B of
 6      organizing is campaign related, and it's                            6         Exhibit 1.
 7      prohibited under the rules using state time on                      7                  MR. ST. JOHN: Okay. I just wanted
 8      state resources.                                                    8         the record to be clear. Thanks.
 9   Q Do you know if Robin Vos would have information                      9                  MS. HARLESS: Yeah.
10      about the organizing of volunteers in each                         10   Q Earlier we were talking about document request
11      Assembly election between 2002 and the present?                    11      No. 7 and No. 9, and I believe you mentioned that
12   A I'll not speculate what Speaker Vos knows                           12      you had produced a document, an open records
13      regarding organizing volunteers for Assembly                       13      request in relation to those requests; is that
14      elections.                                                         14      true?
15   Q And besides what we've talked about today, do you                   15   A That is correct.
16      have any other information about this topic?                       16                  MS. HARLESS: I'm going to mark an
17   A Once again, I'll reiterate it's against Assembly                    17         exhibit here.
18      rules, JCLO rule, and the ethics board of                          18                  (Exhibit No. 33 marked for
19      organizing volunteers on state time using state                    19                  identification)
20      resources for election campaign activity.                          20   Q And, Mr. Fuller, I'm handing you a document that
21   Q All right. Let's go to the final topic which is                     21      was marked as Exhibit 33. Have you seen this
22      No. 14. And can you read that into the record,                     22      document before?
23      please?                                                            23   A Yes.
24   A No. 14, "All associational activities engaged in                    24   Q What is this document?
25      by you or any Assembly persons from 2002 to the                    25   A This is a document that was requested in an open



Min-U-Script®                                               Verbatim Reporting, Limited                                          (39) Pages 153 - 156
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 41ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 157 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 159

 1      records request to produce any documents relating                   1      received that requested similar documents before
 2      to a number of different individuals, Republican                    2      that time period?
 3      State Leadership Committee and so on. If you read                   3   A No.
 4      on page 2 of this REDMAP, Paul Ray, and so on.                      4   Q All right. Let's go back to the first page of the
 5   Q And does your office keep all open records                           5      document. And let's look at the email at the top
 6      requests that it processes?                                         6      that's dated January 21st, 2013. This is a reply
 7   A No.                                                                  7      email to Mr. Fischer's request; correct?
 8   Q Do you have a policy about which requests you keep                   8   A Correct.
 9      or not?                                                             9   Q And in the "from" line of this email it says
10   A The policy in open records requests are anything                    10      "Probst, Nick." Who is Nick Probst?
11      fiscal will be kept for three sessions, per diem                   11   A Nick Probst at the time was the speaker's on-staff
12      and district miles, travel. All other open                         12      attorney.
13      records are retained for the session, and after                    13   Q And you're CC'd on this email; correct?
14      that they are not retained, after that session.                    14   A Correct.
15   Q So they're retained for the current session?                        15   Q Why are you CC'd on this email?
16   A The current session, that's correct.                                16   A Open records the clerk's office is always CC'd
17   Q And so this document is from 2013; correct?                         17      just to know that if we have to -- if we have to
18   A That's correct.                                                     18      have that individual come and pay for records, we
19   Q So why does your office still have this document?                   19      can process the request and get payment for them.
20   A This was -- I retained this. This was on my                         20   Q Okay. And in the body of the email, in the second
21      electronic documents, and I did not do a very good                 21      paragraph, it says, "Your request is being
22      job of policing all my open records. When I found                  22      processed and a response will be prepared."
23      this one from 2003 (sic), I had to beat myself up                  23         Do you see that?
24      a little bit because I wasn't following my own --                  24   A Yes.
25      the Assembly's policy.                                             25   Q Do you know if a response was ever produced to


Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 158 Videotaped Deposition of PATRICK E. FULLER 3-29-19                Page 160

 1   Q How long has that policy been in place?                              1      Mr. Fischer regarding this public document
 2   A I want to say eight to ten years.                                    2      request?
 3   Q All right. Let's look at the bottom of the page                      3   A I can't speculate one way or the other, but I
 4      marked as WSA 0000001 because that is where the                     4      suspect -- and once again I don't want to
 5      first email in this chain starts. And that email                    5      speculate, but if it wasn't -- if a response
 6      is dated January 4th, 2012; correct?                                6      wasn't prepared, the requester would have came
 7   A Correct.                                                             7      back and said something to Nick about it.
 8   Q What is Mr. Fischer requesting in this open                          8   Q And your office doesn't retain copies of any
 9      records request?                                                    9      produced responses; correct?
10   A He's requesting "access to, and a copy of, all                      10   A No.
11      records containing the following words:                            11   Q Do you know if any materials were withheld by
12      Republican State Leadership Committee, RSLC,                       12      Speaker Vos's office in response to Mr. Fischer's
13      Redistricting Majority Project, REDMAP,                            13      request?
14      Mark Braden, Paul Ray, Eric McLeod, Tom Hofeller,                  14   A No.
15      Dan Oldham, Mark Jefferson, Mike Wild, American                    15                  MS. HARLESS: If we could just take
16      Justice Partnership, Mike Grebe, Ed Gillespie."                    16         a couple-minute break.
17         He's asking "any and all correspondence with                    17                  MR. ST. JOHN: Sure. Of course.
18      individuals or organizations whose email address                   18                  THE VIDEOGRAPHER: Going off the
19      ends in rnchq.org and whose email address ends                     19         record at 1:10. Microphones are off.
20      with mchq.org."                                                    20                  (Recess)
21   Q And he's requesting those documents from the time                   21                  THE VIDEOGRAPHER: We're back on
22      period of October 1, 2012, through January 4th,                    22         the record at 1:19.
23      2012; correct?                                                     23                  MS. HARLESS: So I've had a chance
24   A That's correct.                                                     24         to go through my notes and I don't have any
25   Q Do you know if there are any open records requests                  25         additional questions for you.



Min-U-Script®                                               Verbatim Reporting, Limited                                           (40) Pages 157 - 160
                                                                   (608) 255-7700
        Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                       04/10/19 Deposition
                                                                  Page 42ofofPATRICK
                                                                              59     E. FULLER
Beverly R. Gill, et al.                                                                                                               March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 161 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 163

 1                   MR. KEENAN: I have no questions.                     1      bill jacket as it was -- once it's introduced to
 2                   MR. ST. JOHN: I just have a                          2      the Senate, the Senate starts to take it up, it
 3         couple, a couple of things I wanted to                         3      goes on the Senate Insight, and anybody can get on
 4         clarify.                                                       4      the Web page and see the maps, can see the whole
 5                                                                        5      bill online.
 6               EXAMINATION                                              6   Q Ms. Harless asked a series of questions about
 7   By Mr. St. John:                                                     7      different districts that are reflected on
 8   Q Ms. Harless showed you a series of maps earlier in                 8      Exhibits -- that appear to be reflected on
 9      your testimony; do you recall that?                               9      Exhibits 3 --
10   A Yes.                                                              10   A Through 29.
11   Q Those maps were provided on Exhibits 3 through 29;                11   Q -- through 29; correct?
12      is that correct?                                                 12   A Correct.
13   A That's correct.                                                   13   Q And 2011 Wisconsin Act 43 did change districts
14   Q You had testified, at least with respect to some                  14      from a map in 2002 until -- I'm sorry, did change
15      of them, that you had not seen them before. Had                  15      the districts -- Assembly legislative districts;
16      you seen any of the maps that were provided to you               16      is that correct?
17      today as Exhibits 3 through 29 before today?                     17   A That's correct. It's required by the constitution
18   A No. This is the first time I've seen any of those                 18      Article IV Section 6.
19      maps.                                                            19   Q And with respect to each district that was
20   Q And Ms. Harless represented that those maps were                  20      changed, is it the Assembly's testimony that it
21      taken from a hard drive of Adam Foltz, and I                     21      was -- that those districts were changed to comply
22      believe that she gave a date July 18?                            22      with that constitutional requirement that it
23                   MS. HARLESS: I think it was                         23      redistrict?
24         July 18, yes.                                                 24                 MS. HARLESS: Objection to form.
25   Q They were taken from a --                                         25   Q You can answer if you understand the question.


Videotaped Deposition of PATRICK E. FULLER 3-29-19             Page 162 Videotaped Deposition of PATRICK E. FULLER 3-29-19                 Page 164

 1   A June 18th.                                                         1   A The requirement is under the state constitution
 2   Q June 18th, 2011. That was taken from a hard drive                  2      Section 4 as -- Article IV Section 6 that the
 3      of Adam Foltz. Would the Assembly as a whole have                 3      legislature redistrict -- do a redistricting every
 4      seen those maps as taken from the hard drive of                   4      ten years.
 5      Adam Foltz?                                                       5   Q And then were the -- so were the new districts
 6   A No.                                                                6      drawn for the purpose of complying with that
 7   Q If there are graphic depictions such as maps that                  7      constitutional requirement?
 8      reflect the language in either Senate bill 1 --                   8   A Yes.
 9      well, let me strike that and start over.                          9   Q I'm going to ask you to take a look at Exhibit 1
10         If there are graphic depictions such as maps                  10      which noticed certain documents -- I'm sorry,
11      reflecting the language of Senate Bill 148, would                11      noticed certain topics to be prepared to testify
12      they have been attached to Senate Bill 148?                      12      about today. And I want to draw your attention to
13   A Yes.                                                              13      Topic No. 3. Ms. Harless had asked you to provide
14   Q And would those maps then have been part of the                   14      some testimony relating to objective facts that
15      bill file?                                                       15      Assembly persons had when drawing each district in
16   A Yes, they would have.                                             16      Act 43. You see that, Mr. Fuller, that topic?
17   Q And if there were maps that reflected the language                17   A I see No. 3, yes.
18      of Wisconsin Act -- or 2011 Wisconsin Act 43,                    18   Q Would the Assembly have access to any objective
19      would those graphic depictions be attached to 2011               19      facts which were appended to Senate Bill 148 when
20      Wisconsin Act 43 as an appendix?                                 20      it came to the body of the Assembly?
21   A Yes.                                                              21   A Yes. Every legislator, staff member that got on
22   Q And in your capacity as chief clerk, you would                    22      the computer, as well as the public, can access
23      have seen the maps that would have been attached                 23      that bill history online and the appendix that
24      to Senate Bill 148; is that correct?                             24      comes with it, whether it's population data,
25   A That's correct. They come over with the bill, the                 25      whether it's the maps. All that's available in



Min-U-Script®                                             Verbatim Reporting, Limited                                        (41) Pages 161 - 164
                                                                 (608) 255-7700
       Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                      04/10/19 Deposition
                                                                 Page 43ofofPATRICK
                                                                             59     E. FULLER
Beverly R. Gill, et al.                                                                                                        March 29, 2019
Videotaped Deposition of PATRICK E. FULLER 3-29-19         Page 165 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 167

 1    the bill jacket that the Wisconsin public can                   1 STATE OF WISCONSIN )
 2    review.                                                                     ) ss.
 3              MR. ST. JOHN: Thank you. I have                       2   COUNTY OF DANE           )
 4       no further questions.                                        3    I, Taunia Northouse, a Registered Diplomate Reporter
 5              MS. HARLESS: I don't have any                         4   and Notary Public duly commissioned and qualified in and
 6       additional questions.                                        5   for the State of Wisconsin, do hereby certify that
 7              MR. ST. JOHN: Thank you.                              6   pursuant to notice and subpoena, there came before me on
                                                                      7   the 29th day of March 2019, at 8:58 in the forenoon, at
 8              THE VIDEOGRAPHER: Going off the
                                                                      8   the offices of Urban Land Interests, 10 East Doty
 9       record at 1:25. Microphones are off.
                                                                      9   Street, the City of Madison, County of Dane, and State
10
                                                                     10   of Wisconsin, the following named person, to wit:
11          (adjourning at 1:25 p.m.)
                                                                     11   PATRICK E. FULLER, who was by me duly sworn to testify
12
                                                                     12   to the truth and nothing but the truth of his knowledge
13
                                                                     13   touching and concerning the matters in controversy in
14
                                                                     14   this cause; that he was thereupon carefully examined
15
                                                                     15   upon his oath and his examination reduced to typewriting
16                                                                   16   with computer-aided transcription; that the deposition
17                                                                   17   is a true record of the testimony given by the witness;
18                                                                   18   and that reading and signing was not waived.
19                                                                   19         I further certify that I am neither attorney
20                                                                   20   or counsel for, nor related to or employed by any of the
21                                                                   21   parties to the action in which this deposition is taken
22                                                                   22   and further that I am not a relative or employee of any
23                                                                   23   attorney or counsel employed by the parties hereto or
24                                                                   24   financially interested in the action.
25                                                                   25


Videotaped Deposition of PATRICK E. FULLER 3-29-19         Page 166 Videotaped Deposition of PATRICK E. FULLER 3-29-19               Page 168
 1                        WITNESS CERTIFICATE                  1                         In witness whereof I have hereunto set my
 2                                                             2          hand and affixed my notarial seal this 3rd day of April
 3               I hereby certify that I read the foregoing    3          2019.
 4              transcript of my deposition given at the time  4
 5              and place aforesaid, and I do again subscribe  5
                                                                                                        Registered Diplomate Reporter
 6               and make oath that the same is a true,        6                                       Notary Public, State of Wisconsin
 7               correct, and complete transcript of my        7
 8              deposition given, with corrections, if any,    8          My commission expires
                                                                          May 17, 2019
 9               appearing on the attached correction          9
10               sheet(s).                                    10
11                                                            11
12               ____ correction sheet(s) attached.           12
13                                                            13
14                                __________________________  14
                                    PATRICK E. FULLER
15                                                            15
16                                                            16
                 Subscribed and sworn to before me this ___
17                                                            17
                 day of April 2019.
18                                                            18
19                                                            19
                         _________________________________
20                       Notary Public, State of Wisconsin. 20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
25                                                            25


Min-U-Script®                                         Verbatim Reporting, Limited                                       (42) Pages 165 - 168
                                                             (608) 255-7700
                Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                               04/10/19 Deposition
                                                                          Page 44ofofPATRICK
                                                                                      59     E. FULLER
Beverly R. Gill, et al.                                                                                               March 29, 2019

                              162:18,18,20;163:13;       26:22;27:3,6;29:4;       analyses (1)                 31:3;32:18,18,25;33:3,
            $                 164:16                     30:20,20;31:20;34:7;       40:20                      4;34:16;35:3,9;36:20,
                           action (3)                    36:15;43:12;47:15;       Analysis (2)                 22;37:7,11;38:20,21,
$200,000 (2)                  128:4;167:21,24            54:3;58:6;68:13,18;        131:1,4                    22,23;39:5,10,11,12,
  57:25;122:20             activities (18)               69:10,18;70:16;71:17;    and/or (8)                   13,16,17,19;40:5,6;
                              7:12,13,16;9:1;            72:14;80:8,10,24;82:1,     24:24;30:14;40:21,         41:2,9;42:13,21;43:22;
           A                  70:21;115:4;143:23;        8;83:23;84:5;85:3;         23;45:2;75:8;77:1;         44:7,14;45:7;46:17,19;
                              144:19;145:25;146:5,       86:3;87:2;88:1;90:2;       122:3                      47:24;49:8,18,24;50:6,
ability (2)                   17;152:15;153:14;          91:3;92:20;93:25;        Annabelle (1)                8;52:18,19;53:3,11,15;
  152:23;153:10               154:24;155:8,13,16,20      95:13;96:5,11,20,23;       10:4                       54:19,23;55:1;56:9,22;
above (3)                  activity (11)                 98:1,25;100:5,12;        answered (2)                 57:9,18,25;58:2,8,24;
  50:17;133:22;145:3          8:18;67:23;145:6,21,       102:18;104:22;105:24;      24:11;35:19                59:20,25;60:11,15,18,
accept (1)                    22;147:14;148:15;          108:12;109:11;110:13;    appear (1)                   19,24;61:25;62:2;
  37:21                      149:17;150:17;152:19;       111:14;113:20;120:14;      163:8                      63:20,24;64:6;66:1;
acceptance (1)                154:20                     124:23;134:17;135:8;     appears (1)                  67:5,17,22,25;68:10;
  41:12                    acts (1)                      138:23;139:23;140:2,       106:9                      69:15;70:23;72:4;
access (10)                   131:22                     22;141:8,24;142:5,8;     appended (1)                 76:11,11;77:19,21,24;
  28:22;36:22,25;37:3;     actual (5)                    143:9,20;144:14;           164:19                     78:1,5;79:1,7,8,9,11,
  120:22;121:1;149:10;        73:11,11;77:15,16;         146:11;147:5,12,22;      appendix (2)                 12,23;80:14;81:3,5,11,
  158:10;164:18,22            130:5                      148:2,11;149:4,14;         162:20;164:23              24;82:13,25;83:4,8,12,
accordance (1)             actually (4)                  150:1,14,22;151:5,22;    appointed (1)                21;84:7,20;85:1,9,12,
  132:2                       22:23;73:8;137:19;         152:12;153:18;154:3,       7:22                       19;86:1,7,10,18,25;
Accountability (1)            145:2                      17;155:19;160:4          appreciate (1)               87:7,18,25;88:7,10,18;
  131:17                   Adam (31)                  against (10)                  41:23                      89:1,8,18,24;90:19;
Ackerman (1)                  15:8;60:10,11;78:14;       67:22;126:7;146:16;      approval (1)                 91:1,7,8,24;92:18,25;
  17:15                      80:19;82:4;83:25;85:5;      147:12;148:3,4;149:4,      132:2                      93:8,19,24;94:6,12,14,
acknowledge (1)               86:5;87:4;88:5;89:5;       5;154:17;155:21          approximately (2)            17,20;95:7,11,15;
  53:17                       90:4;91:5;93:4;95:18;   agencies (1)                  16:18;18:3                 96:15,19;97:6,17,23,
acknowledgment (1)            96:25;98:3;99:5;           51:5                     April (5)                    24;98:20,24;99:19,19,
  41:13                      100:14;102:20;103:25;    agendas (1)                   60:21;64:21;140:15,        24;100:4,10;101:8,10,
Act (138)                     105:2;106:4;107:9;         64:24                      20,23                      15,19,21,24;102:8,12,
  20:24,25;22:10,12,         108:13;109:16;110:19;    ago (1)                     area (25)                    16,23;103:14;104:6,16,
  15,16,18,19,22;23:18;       161:21;162:3,5             15:23                      83:1;94:19;95:24;          21,23;105:5,18,23,25;
  25:1;26:15;27:8;28:23;   add (1)                    agree (1)                     97:5;98:8,13;99:10,15;     106:1,20,25;107:2,3,4,
  29:8;30:7,15,23;32:13;      50:19                      75:23                      100:24;101:23;102:3;       25;108:5,7,8,10,20;
  35:3,3;36:16,18;41:1;    additional (3)             agreement (2)                 103:1,6;104:5,11;          109:6,9,12,19,22;
  42:13;43:2,19,23;           9:10;160:25;165:6          41:21;47:2                 105:13;106:14;107:14,      110:7,12,14,15,25;
  44:19;45:6,23;46:16;     Additionally (1)           ahead (5)                     20;108:19,24;109:21;       111:22;113:2,4,6,7,8,
  52:10;56:23;58:3,9,21,      153:5                      53:7;58:17;128:8,9;        110:2,25;111:5             10,11,13,18,22;114:7,
  25;59:4;72:23,25;        address (2)                   144:23                   argue (1)                    22;115:5,23;116:4,7,
  73:20;75:9,18,20;76:6;      158:18,19               allowing (1)                  76:3                       10,12,14,14,18,23,25;
  77:2;78:16;79:3;80:10,   addressed (1)                 9:20                     arranged (1)                 117:2,4,6,8,10,11,12,
  21;81:5;82:5,17;83:9;       7:1                     along (1)                     70:22                      14,19,25;118:3,6,9,12,
  84:2,10;85:11;86:11;     addresses (1)                 45:16                    Article (25)                 15,18,21,24;119:2,5,8,
  87:11;88:11;89:11;          62:15                   always (1)                    16:5;22:17;28:16;          12,16,19,22,25;120:3,
  90:11;91:17;93:12;       adjourning (1)                159:16                     78:9;82:9;92:22;95:1;      6,9,15,17,21;121:1,4,6,
  94:2,20;95:25;97:7;         165:11                  amalgam (1)                   96:11;97:14;98:16;         7,16;122:7;124:2,7;
  98:9;99:11;100:20;       administration (1)            7:7                        99:17;101:1;102:4;         125:6,11,13,16,24;
  101:24;103:2;104:7;         19:23                   ambiguous (3)                 103:7;104:13;105:16;       126:10,13;127:7,10,15,
  105:8;106:9;107:15;      administrative (5)            8:22;144:22;155:4          106:18;107:22;109:1;       25;128:20;129:2,24;
  108:20;109:23;111:1,        18:23;19:4,15,16,20     amendment (26)                110:3;111:7,24;            130:3,4,16,22;132:7;
  10;112:7,22;113:1,12;    adopted (3)                   126:11,13;128:2,4;         115:13;163:18;164:2        133:5,10,20;134:8,11;
  114:15,15,23;115:1,8,       41:2;45:8;79:15            129:25;130:1,3,5,17,     aside (2)                    135:7,11;136:16,21;
  11,18,22;116:1;          advantage (1)                 22;131:9,13,16,25;         88:21;133:16               137:20,25;138:5,24;
  120:23;121:3,11;            75:17                      132:3,11,17;133:2,10,    Assembly (434)               139:3,20,25;140:3,5,9,
  122:4,6,12,16;123:1,     advocating (1)                19,21,24;134:9,12,15,      6:8,25;7:2,5,10,14,        13,20,23,25;141:4,19,
  23;124:1,10,14;125:4,       145:11                     17                         18,19;8:9,10,12;9:9,17;    20,21,24;142:2,12,17,
  12,18;126:5;128:21;      Affairs (1)                amendments (1)                12:4,19;14:9;16:3;         20,20,24,25;143:8,9,
  129:3;131:22;134:23;        18:17                      23:1                       18:7,8,10,13,21,24;        10,11,18,21,24;144:3,
  135:3,16;136:15;         affiliation (1)            American (1)                  19:1,1,8,11,17,18,21;      6,7,9,12,17;145:8,11,
  137:7;141:16,19,23;         7:16                       158:15                     20:2,3,9,18;21:25;         23,24;146:4,6,10,16,
  142:4,7,10,14,19;        again (89)                 amount (1)                    22:23;23:1,8;27:19,22;     21,23;147:2,4,5,7,9,11,
  143:5,8,15;144:1,5,11;      11:22;23:9;25:9;           57:20                      28:21;29:12,13;30:5,7;     16,18,20,22;148:3,9,

Min-U-Script®                                     Verbatim Reporting, Limited                                 (1) $200,000 - Assembly
                                                         (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 45ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                March 29, 2019

   13,17,22,25,25;149:5,     16;17:4,7,9;21:2;24:9;    79:23;81:11;83:12;        blue (2)                     140:17
   20,25;150:9,10,12,16,     26:4,10;27:23;30:11;      84:20;85:19;86:18;          101:23;102:2
   20;151:1,4,13,25;         32:18;34:16;48:10,12,     87:18;88:18;89:18;        board (12)                             C
   152:4,6,24;153:2,11,      23;62:8;63:14             90:19;91:24;93:19;          21:22;131:18;
   19,23,25;154:5,11,13,   available (10)              95:6;96:14;97:16;           145:17;147:8;148:14;     cage (1)
   17,25;155:10,14,22;       45:4;46:12;48:24;         98:19;99:24;101:10;         150:15;152:1;153:5;        123:12
   162:3;163:15;164:15,      49:10,21,22;53:13,22;     102:7;103:14;104:16;        154:4,18;155:9,21        call (2)
   18,20                     60:22;164:25              105:18;106:20;107:25;     body (7)                     22:12;61:13
Assembly's (25)            aware (12)                  109:5;110:7;111:10,18       7:21,22;8:20;129:21;     called (2)
   7:6;8:6,17;12:10;         22:22;33:12;44:16;     Bell (1)                       130:25;159:20;164:20       6:15;134:17
   21:20;33:24,25;44:17;     46:13;56:6;73:18;         6:7                       book (2)                   calls (3)
  46:14;47:3;48:1;50:23;     74:19;138:4;139:11;    belonged (1)                   19:1;20:3                  24:7;33:22;34:2
   53:4,9;56:7;58:17;        140:13;141:3;142:23       129:19                    both (10)                  came (17)
   69:20;71:18;73:19;      ayes (1)                 belongs (1)                    13:6;20:12,13;25:10;       21:21,23;46:3;52:14;
   74:15;119:14;121:19;      133:11                    8:8                         29:6;56:20;63:8;72:2;      61:20;62:4;73:8,10,10;
   126:21;157:25;163:20                             below (1)                      127:14;140:16              78:5;79:9,18;123:9;
assert (1)                             B               60:20                     bottom (3)                   137:12;160:6;164:20;
   9:15                                             benefit (1)                    62:21;141:11;158:3         167:6
assess (2)                 back (34)                   7:17                      boundaries (35)            Campaign (18)
   149:10,15                 23:11;43:21;44:24;     benefits (1)                   79:4,14;81:6;82:19;        6:1;7:11,12;67:23;
assigned (26)                55:10;62:9,16;63:21;      18:19                       84:7,12;85:14;86:13;       68:11;70:23;145:8,21,
   40:8;78:14;80:19;         64:10,16;66:25;74:24; Besides (18)                    87:13;88:13;89:13;         22;147:20;150:10;
   82:3;83:25;85:4;86:5;     92:13;112:3,17;           17:19;19:24;26:9;           90:14;91:19;93:14;         151:3,14,23;152:10,19;
   87:4;88:5;89:5;90:4;      120:18;126:19;129:3;      35:13;44:15;111:20;         94:22;95:3;96:2,9;         154:6,20
  91:5;93:4;95:18;96:25;     132:23;134:20;135:24;     125:2,10;129:7;             97:3,9;98:11;99:13,20;   campaigning (1)
   98:3;99:5;100:14;         136:18,23;137:5;          135:14;146:13;149:2;        100:22;101:2,6;102:1;      155:23
   102:20;103:25;105:2;      141:7,11;144:13;          150:4;151:7;152:16;         103:4;104:9;105:11;      campaign-related (2)
   106:3;107:8;108:14;       145:1,2;149:14;           153:16;154:15;155:17        106:12;107:17;108:22;      149:17;150:17
   109:16;110:19             150:14;155:25;159:4; Best (1)                         109:25;111:3             campaigns (1)
assist (5)                   160:7,21                  124:16                    boundary (2)                 153:9
   141:15;142:3;143:4,     Baldus (4)               better (1)                     103:10;107:18            can (102)
   14,25                     40:10,15;44:16;           35:4                      Braden (1)                   10:14,19,23;16:11;
Assistant (3)                123:11                 beyond (1)                     158:14                     19:24;20:2,6,6;22:5,7;
   6:9;18:14,15            Barca (1)                   33:8                      branch (1)                   24:10;26:10;28:17;
assisted (2)                 126:8                  big (1)                        45:21                      30:9;31:4,19;34:8;
   142:6,9                 Bartlit (6)                 73:1                      break (9)                    38:2,18,19;41:14,18;
associated (13)              17:12,13;47:4;48:2;    bill (80)                      10:23,24;55:4,13;          44:22;49:1,11;53:23,
   115:20;123:14,18;         50:8;51:17                13:25,25;14:1,9,10;         92:3,6;112:11;136:2;       23;55:4;57:20;59:15;
   138:5;139:3,16;140:9;   based (1)                   16:3;22:19,19,24;23:4,      160:16                     64:16;74:2,17,23;75:1,
  144:18;146:17;147:22;      131:19                    5,7,18;25:12;27:7,7,12,   breath (1)                   23,23;79:4;80:1;84:12;
   155:8,16,20             basis (7)                   18;29:7;30:5;31:3;          9:11                       85:14;86:13;87:13;
associational (7)            20:16,16;57:18;           35:3;42:14,25;43:2,19,    Brian (1)                    88:13,21;89:13;90:14;
   7:13;8:25;145:6,25;       119:14;121:18;140:7;      22,23;44:1;52:10;           6:10                       91:11,19;92:4,5;93:14;
   146:5;154:24;155:13       142:1                     73:11;77:15,17,18;        brief (3)                    94:22,25;97:9;98:11;
assuming (1)               beat (1)                    78:4,6,6,6;79:9,18,19;      20:13,14,14                99:13;100:22;102:1;
   143:17                    157:23                    80:10,11;94:13;99:19;     bring (3)                    103:4,10;105:11;
attached (7)               became (4)                  108:7;114:15;125:21;        18:4;22:20;27:6            106:12;107:17;108:22;
   52:1;55:17;56:1,2;        27:8,8;135:6,10           126:3,15,17,22,22;        bringing (1)                 111:3;112:20;114:3;
   162:12,19,23            Beck (5)                    127:5,6,12,12,23;           129:1                      116:1,2,6,9,22;120:20;
attend (3)                   17:13;47:4;48:2;          128:10;129:1;130:5,       broad (1)                    122:1;125:3;127:20;
   135:12;140:20,23          50:8;51:17                19;133:1;134:24;            45:25                      128:18;130:7;131:7,
attention (1)              become (6)                  136:17,20,22;137:1,3;     brought (5)                  12;134:10;137:8,22;
   164:12                    9:6;22:22;78:16;          162:8,11,12,15,24,25;       21:19;22:2;125:23;         144:15,20,25;145:4;
Attorney (24)                80:21;82:5;84:2           163:1,5;164:19,23;          126:15;130:14              148:5;149:7,16;150:7;
   6:9;12:10;17:12;        bee (1)                     165:1                     budget (4)                   151:10;152:21;153:21;
   24:9,11;33:23,24,25;      118:9                  bills (4)                      19:7,11;20:13,15           154:22;159:19;163:3,
   42:18;43:25;46:9;       begin (1)                   9:2;58:18;132:7;          bullet (3)                   4,25;164:22;165:1
   47:18,20,23;52:11;        6:18                      142:16                      56:17;60:20;61:12        candidate (5)
   58:16;63:17;65:19;      beginning (1)            bill's (2)                   Bureau (5)                   69:4;79:16;149:16,
   66:21;72:7;73:6;          117:16                    128:19;133:15               19:11;40:3;131:1,5,        16;151:16
   159:12;167:19,23        behalf (4)               bit (5)                        17                       candidates (21)
attorneys (20)               7:17;12:3;41:8;53:3       24:19;35:4;126:23;        business (4)                 67:16,21;145:7,8,11;
   12:20;14:12;16:14,      behind (28)                 138:13;157:24               12:18,24;13:1;             146:22,24;147:4,11,16;

Min-U-Script®                                     Verbatim Reporting, Limited                           (2) Assembly's - candidates
                                                         (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 46ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                March 29, 2019

  148:3,9,11,22,24;          100:23;101:3;102:2;         23:7;51:24;52:9;           131:15,19;132:8             17:20;26:9;27:20;
  150:11,23;151:4;           103:5,11;104:10;            56:11;58:20;59:3;        consequences (2)              56:10,21,25;57:15;
  152:11,24;153:11           105:12;106:13;107:19;       65:23;68:11,14;70:24;      123:22;124:13               58:1,7,13,19,23;59:2;
candidate's (1)              108:23;109:25;111:4;        115:21;126:1;127:25;     consideration (1)             61:21,25;67:15;
  149:11                     117:17;163:20,21            128:1,6;138:1,6,16,21;     133:16                      123:21,25;124:9,12;
capacity (5)              check (4)                      139:13,22;140:1,10;      considered (5)                148:7
  7:15;10:9;12:3;53:7;       13:6;45:20;75:23;           141:5;147:20;157:3;        46:15;67:23;121:11;       coordinate (1)
  162:22                     142:1                       158:12                     132:20;145:20               143:11
Capitol (2)               Chicago (1)                  Committee's (3)            constituencies (2)          coordinated (2)
  21:4,14                    6:1                         64:22;138:7;140:11         7:23,24                     12:17;70:22
carefully (1)             chief (37)                   commonly (1)               constitution (36)           copies (8)
  167:14                     18:8,10,12,14,16,20,        66:11                      16:4;22:16,20;28:16;        12:16;35:18;38:1;
Carol (2)                    22,23;19:3,3,6,7,12,16,   communicated (2)             29:23,24;30:6;78:10;        42:9;50:12;51:22;
  13:15,16                   19;20:9,14,18,21;           6:21;64:7                  82:10;94:3;95:1;96:6,       62:11;160:8
carried (1)                  21:13;33:25;35:9;         communication (5)            12;97:14;98:15;           copy (17)
  70:22                      36:22;38:20;47:24;          34:3;138:8,11,13;          100:25;101:7;103:7;         12:6;29:17;44:5;
case (9)                     50:6;53:19;56:9;122:5,      152:14                     104:14;105:16;106:16,       47:1,25;50:2,23;51:9,
  10:5;21:5;22:1;47:5;       9,13;124:3;125:6,8,17;    communications (26)          17;107:21;109:1;            11,13;54:8,9;57:13;
  58:5;60:4,9;123:11,11      134:22;162:22               17:23;24:8;26:3,6,8;       110:3;111:7,23;             74:10,20;140:17;
cases (1)                 citizens (1)                   33:23;62:12;63:24;         115:13;125:14;128:22;       158:10
  22:5                       48:20                       67:14;72:25;137:24;        129:5,17;131:20,21;       corporate (1)
categories (1)            City (1)                       138:4,14,20;139:2,11,      163:17;164:1                8:12
  151:16                     167:9                       20,24;140:3,6;148:7,     constitutional (2)          correctly (2)
category (1)              Civil (1)                      21;151:12,16,24;           163:22;164:7                57:17,20
  136:13                     12:1                        152:10                   consultant (3)              correspondence (1)
Caucus (4)                clarify (1)                  compare (1)                  142:18,21;144:10            158:17
  6:25;20:24;21:15;          161:4                       57:21                    consultants (3)             co-sponsors (1)
  72:4                    clean (1)                    compared (1)                 40:23;45:3;115:17           133:23
cause (1)                    111:15                      57:21                    consulted (4)               cost (1)
  167:14                  clear (1)                    competitiveness (2)          141:18,22;143:7,19          38:15
CC'd (5)                     156:8                       131:24;132:18            contacted (1)               Counsel (10)
  52:15;139:5;159:13,     clerk (69)                   complete (2)                 146:24                      6:17,21;47:4,22;
  15,16                      12:17,18;13:21,23,          74:10,20                 contacts (1)                  49:4;142:13;144:4;
CD (3)                       24;15:24,25;16:1;18:8,    comply (5)                   61:16                       156:2;167:20,23
  60:25;61:5,8               10,12,14,16,20;20:9,        32:19;33:12,19;          contained (2)               counsel's (1)
CDs (2)                      18,21;25:11,14,17,18,       34:12;163:21               36:4;40:13                  41:12
  60:20;64:25                18;27:3,4,5,6,10,18,25;   complying (1)              containing (1)              County (3)
census (1)                   28:13,15;29:4,5,10,21,      164:6                      158:11                      76:8;167:2,9
  132:5                      22;30:21,22;31:16,16,     computer (7)               content (7)                 couple (5)
Center (1)                   21,22;34:1;36:22;           64:24;78:14;80:20;         26:3,6;33:22;34:2,3,        6:19;23:11;31:9;
  6:1                        38:20;45:17,18,20;          82:4;84:1;123:9;           8,10                        161:3,3
cents (1)                    47:24;50:6;56:9;72:22,      164:22                   contents (1)                couple-minute (1)
  38:1                       23;73:2,4,9,9;122:5,9,    computer-aided (1)           77:17                       160:16
certain (3)                  13,21;124:3;125:7,8,        167:16                   context (3)                 course (3)
  75:16;164:10,11            17;127:14;134:22;         computers (7)                76:15,19;133:13             9:13,16;160:17
certify (2)                  140:2;162:22                40:7;122:25;123:2,4,     contract (23)               court (10)
  167:5,19                clerk's (10)                   6,15,19                    47:1;48:8,22;51:1,2,        10:12,14,19;47:6;
chain (1)                    14:2;16:6,7;35:9;         concerned (1)                5,7,9,11,19;56:24;57:3,     74:6;81:16;86:23;
  158:5                      37:19,22;40:12;53:19;       57:23                      13,16;113:14;114:8,9,       88:24;95:10;123:11
chair (1)                    127:11;159:16             concerning (3)               10,13,14,16,19;142:22     covered (1)
  129:12                  codified (2)                   40:20;45:1;167:13        contracts (2)                 50:18
chance (1)                   40:25;45:6                conduct (1)                  114:7;141:3               cracking (1)
  160:23                  collection (1)                 94:3                     contract's (1)                76:15
change (4)                   40:9                      Conference (16)              57:1                      cradle (1)
  101:5;106:1;163:13,     coming (2)                     60:22;64:22;65:3,11,     contributions (5)             19:5
  14                         21:22;23:8                  11;138:2,7,17,22;          150:10;151:3,14,23;       created (28)
changed (35)              comments (2)                   139:13;140:11,15,19,       152:11                      65:2;77:23,25;78:3,
  79:5;81:7;82:20;           135:6,10                    21,24;141:2              control (4)                   8,9;80:22;82:6;86:6;
  84:13;85:15;86:14;      Commission (1)               conferred (2)                44:18;46:14;56:7;           87:5;88:6;89:6;90:5;
  87:14;88:14;89:14;         6:12                        12:19,24                   73:19                       91:6;93:5;95:18;97:1;
  90:15;91:20;93:15;      commissioned (1)             confirm (1)                controversy (1)               98:4;99:6;100:15;
  94:23;95:3;96:3,9;         167:4                       134:11                     167:13                      102:21;104:1;105:3;
  97:10;98:12;99:14,21;   Committee (27)               congressional (3)          conversations (21)            106:4;107:9;108:14;

Min-U-Script®                                     Verbatim Reporting, Limited                                 (3) candidate's - created
                                                         (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 47ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                               March 29, 2019

  109:16;110:19           deals (2)                    167:3                       113:3;116:4,7,10,23,        68:2,6,9,11,16,21,23;
creates (2)                 30:6;39:8                direct (3)                    25;117:2,4,6,8,10,21;       69:5,7,8,13,16,19,20,
  131:9,13                December (1)                 56:17;130:24;141:11         118:1,4,7,10,13,16,19,      21,23;70:1,8,11,14,17,
creation (3)                51:4                     director (1)                  22,25;119:3,6,9,11,17,      20,25;71:9,12,15,22,
  78:18;84:3;85:6         decennial (1)                18:18                       20,23;120:1,4,7,10,23;      25;72:6,9,12,16,20;
criteria (1)                132:5                    directs (1)                   121:2;124:22,25;            73:6,12,15,18;76:13;
  149:9                   decision (3)                 131:25                      157:12;163:19;164:15        82:1;93:6;139:9;
current (3)                 75:19;129:12,13          disclose (2)                districts (25)                140:18;157:1,21;
  58:5;157:15,16          defeated (3)                 26:6,7                      73:1;76:7;78:15;            158:21;159:1;164:10
currently (1)               126:1,11,13              disclosed (1)                 80:20;82:5;84:1;94:15;    dollars (2)
  62:22                   defendants (1)               8:20                        111:22;116:1,19;            57:23,24
custodian (2)               6:12                     discoverable (1)              117:19,24;121:14;         done (5)
  39:2,23                 defined (1)                  7:11                        131:19,24;132:19;           35:2;46:5;79:12;
custodians (1)              146:17                   discovery (1)                 137:10,12,16;163:7,13,      94:25;101:8
  8:4                     defines (1)                  32:24                       15,15,21;164:5            Doris (1)
custody (13)                6:24                     discuss (12)                DOA (1)                       13:4
  38:21,25;39:6,15,21;    definition (5)               13:5,16,22;14:19;           21:4                      Doty (1)
  44:18;46:14;56:7;         75:15;145:14,21;           15:5,11,19,25;31:5,13,    document (138)                167:8
  73:19;123:5,7,7,8         155:7,20                   22;138:12                   8:3;11:17,19,23;          Doug (1)
                          definitions (3)            discussed (8)                 32:8,10,11,14,17,20;        6:4
           D                23:17,19;145:3             31:16;73:21;120:13;         33:13,20;34:12;37:8,      down (7)
                          deliver (1)                  125:3,10;135:14;            13;40:9,17;41:5;45:15;      46:1;58:12;59:8,11;
daily (4)                   132:6                      146:13;148:1                47:2;49:3;50:11,19;         76:6;131:11,12
  115:4;119:14;           Democratic (3)             discussing (1)                51:21;52:1,16,23;54:1,    Draft (10)
  121:18;141:25             83:4;126:9;133:5           156:1                       5,6,16,20,24;55:14,17,      94:9;99:1;100:6;
Dale (7)                  Democrats (2)              discussion (4)                18,22;56:3,4,14;59:8,       101:19;103:21;108:7;
  142:3,6,9,12,18,21,       133:20;134:11              8:13,16;64:15;              11;62:5,10;64:19;66:1,      109:12;110:14;113:9;
  24                      Department (4)               112:15                      5;67:1,6,9;74:4,6,8,11,     124:19
damage (1)                  6:11;18:17;39:3;         distributed (1)               15,21,23;77:8,13,14,      drafting (8)
  123:18                    40:1                       65:1                        23;78:3,4,8,13,17,19,       80:20;82:5;84:1;
damaging (1)              depicted (1)               district (234)                21;80:1,6,7,16,18,22,       124:22;125:2,4,12,15
  123:14                    91:15                      24:25;26:15;28:22;          23;81:2,17,22;82:2,7;     drafts (10)
Dan (1)                   depictions (3)               39:9;47:6,7;73:10;          83:17,18,19,24;84:4;        25:1;26:16;28:24;
  158:15                    162:7,10,19                75:9;76:22;77:2,18,19,      85:3,7;86:4;87:3;88:4;      75:10;94:12;112:23;
DANE (2)                  depicts (1)                  21;78:22;79:1,3,5,14,       89:4;90:3;91:4;93:3;        113:7;120:24;123:22;
  167:2,9                   78:24                      15,17,24;80:14;81:4,5,      95:14,16;96:24;97:25;       124:14
dark (4)                  deponent (3)                 6,12,24;82:13,17,19;        98:2;99:1,4;100:13;       draw (3)
  104:5,10;109:21;          9:5;24:8;41:7              83:1,8,13,21;84:7,9,12,     101:16;102:19;103:24;       122:22;131:25;
  110:1                   deposed (5)                  21;85:1,9,12,12,14,20;      104:23;105:1,25;            164:12
data (3)                    10:7;21:2;22:1,3,9         86:1,8,11,13,19,25;         106:2;107:2,7;108:6;      drawers (2)
  40:21;64:24;164:24      deposition (26)              87:7,7,11,13,19,25;         109:14;110:18;127:4,        135:5,9
date (11)                   6:23;9:12;11:18;           88:8,10,13,19;89:1,8,       16;128:17;130:12;         drawing (76)
  17:2;54:16,18;78:18;      12:13;14:5,14,19,25;       11,11,13,19,25;90:7,        134:5,10;137:22;            24:25;26:14;28:22;
  84:3;85:6;129:24;         15:5,9,11,17,19,24;        12,14,20;91:1,7,12,17,      139:7,8,10;141:12;          30:14;40:24;44:19;
  133:9;138:10;140:22;      16:12;17:21,24;18:2;       19,25;92:18,25;93:8,        155:24,25;156:3,10,12,      45:5;46:16;75:9;77:1;
  161:22                    21:11;23:20;24:2;33:1,     12,14,20,24;94:6,14,        20,22,24,25;157:17,19;      78:15;79:23;81:11;
dated (4)                   10;75:24;167:16,21         17,20,20,23;95:7,12,        159:5;160:1                 83:12;84:20;85:19;
  6:22;128:16;158:6;      desk (1)                     15,21,25;96:2,9,15,19,    documents (127)               86:18;87:18;88:18;
  159:6                     25:23                      21;97:3,6,6,9,17,23,24;     8:24;14:4,7,10,17;          89:18;90:19;91:24;
day (1)                   destroyed (1)                98:6,9,11,20,24;99:2,8,     15:3,14,21;18:4;27:14,      93:19;95:6;96:14;
  167:7                     54:14                      11,13,19,25;100:4,7,        15,16,16,17;30:3;           97:16;98:19;99:24;
days (1)                  develop (1)                  10,17,19,20,22;101:11,      32:12;33:5,15,18;           101:10;102:7;103:14;
  51:3                      131:18                     15,19,21,24;102:1,8,        36:15,23;37:3,8,12;         104:16;105:18;106:20;
day-to-day (5)            development (2)              12,14,16,23;103:2,4,        40:11,13,19;41:9;42:3,      107:25;109:5;110:7;
  120:16;138:25;            40:24;45:4                 11,15,19,21,22;104:3,       6,10,17,22;43:4,9,11,       111:10,12,22;112:7,22,
  140:7;143:12,22         diem (2)                     6,6,9,17,21,23,24;          18,24;44:7,15,17,25;        25,25;113:3;114:22;
DC (8)                      39:9;157:11                105:5,8,11,19,23,25;        45:9,12,16;46:7,8,11,       115:1,7,11,18,22,25;
  59:18,21;60:1,4,7,      different (13)               106:1,1,7,9,12,21,25;       13,20;47:8,13,17,21;        116:3,7,10;120:22,23;
  16;140:21,24              32:2;46:4;52:22;           107:2,3,5,12,15,18,18;      50:13;51:23;52:3,11,        121:2,11;122:3,6,8,12,
deal (1)                    69:25;70:4;71:24;          108:1,5,8,10,17,20,22;      14;53:24;54:20,24;          14,16,25;124:1,10;
  94:13                     72:19;116:19,23;           109:6,10,12,19,22,22,       56:6;63:1,4,16;64:24;       141:16,19;142:3;
dealing (1)                 117:20,23;157:2;163:7      25;110:8,12,14,16,22;       65:4,7,18,20;66:1,5,9,      143:4,8,15;144:1;
  35:2                    Diplomate (1)                111:1,3,12,18;112:22;       12,15,20;67:9,13,18;        164:15

Min-U-Script®                                    Verbatim Reporting, Limited                                    (4) creates - drawing
                                                        (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 48ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                            March 29, 2019

drawn (3)                    12:15;13:6,17;16:1;      entries (1)                  130:7,9,12;132:24,25;     21;137:8,19;144:7;
  75:16;101:3;164:6          24:17;25:10;26:23;         128:14                     133:25;134:2,5;136:3,     152:14
drink (1)                    27:16;29:7;33:14,17;     entry (6)                    4,4;137:22;141:9,9;    Fawcett (1)
  55:4                       34:23;35:22,24;36:6,       128:16,18;129:10,          144:14;156:1,4,5,6,17,    60:13
drive (28)                   10,13,15;39:7,8;40:7;      23;133:1,8                 18,21;164:9            February (1)
  78:13;80:19;82:3;          42:9;43:13;47:15;63:8,   entry's (1)                exhibits (6)                32:16
  83:25;85:4;86:5;87:3;      10;65:1,9,15;66:16;        128:24                     88:1;92:20;161:11,     Federal (2)
  88:5;89:5;90:4;91:5;       69:1,2;71:5;72:2;        equal (1)                    17;163:8,9                12:1;132:5
  93:4;95:17;96:25;98:3;     157:21                     7:25                     expended (4)             feeling (1)
  99:5;100:14;102:20;     electronically (1)          equipment (1)                48:9,12,22;140:14         112:12
  103:25;105:2;106:3;        140:16                     40:7                     expenses (1)             female (1)
  107:8;108:13;109:15;    electronics (1)             Eric (1)                     59:17                     17:11
  110:18;161:21;162:2,4      47:15                      158:14                   expensive (1)            few (1)
drives (4)                else (10)                   escort (1)                   56:18                     10:11
  40:14;44:15;123:14,        13:9;19:12;25:24;          123:11                   expert (2)               file (3)
  18                         26:10;27:20;28:17;       Essentials (1)               75:25;76:1                63:12;71:5;162:15
due (1)                      30:9;38:17;43:20;          141:10                   experts (2)              files (28)
  123:10                     50:19                    ethics (12)                  40:23;45:2                34:23,24;35:1,2,10,
duly (3)                  email (24)                    145:17,20,20;147:8;      explain (23)                13,14;36:2,3,6,20,25;
  6:15;167:4,11              36:9;40:20;42:12;          148:14;150:15;152:1;       79:4;84:12;85:14;         37:4;38:7;39:4,6,7,8;
during (4)                   43:12;45:1;50:4;52:17;     153:5;154:4,18;155:9,      86:13;87:13;88:13;        42:9;43:13;63:9,10;
  9:12;121:11;124:22;        58:15;62:12,15;65:21;      21                         89:13;90:14;91:19;        64:24;65:15,16;67:5;
  125:2                      66:22;138:8;139:5;       even (1)                     93:14;94:22;97:9;         69:1,2
duties (7)                   158:5,5,18,19;159:5,7,     122:22                     98:11;99:13;100:22;    final (6)
  18:20,25;19:19,24;         9,13,15,20               events (1)                   102:1;103:4,10;           113:9;126:16,16;
  20:4;120:16;144:17      emails (2)                    151:20                     105:11;106:12;107:17;     135:7,11;154:21
duty (1)                     36:16;151:18             evidentiary (1)              108:22;111:3           finally (1)
  53:2                    embodying (1)                 9:15                     explained (3)               152:18
                             132:8                    exact (1)                    7:1;84:8;134:24        financial (5)
             E            employed (4)                  17:2                     extent (7)                  18:22;19:3,6,7,12
                             46:23;50:14;167:20,      exactly (3)                  9:2;24:7;26:2;33:12;   financially (1)
earlier (16)                 23                         50:22;114:9,10             34:1;53:6;126:21          167:24
   25:1;26:16;28:23;      employee (3)                EXAMINATION (3)            external (28)            find (6)
   31:8;35:22;36:10;54:1,    113:16,17;167:22           10:1;161:6;167:15          78:13;80:18;82:3;         68:4;69:5;70:8;71:9;
   4;75:10;112:23;        employees (1)               examined (1)                 83:24;85:4;86:4;87:3;     137:14;139:9
   120:24;125:10;128:23;     141:13                     167:14                     88:4;89:4;90:3;91:4;   finish (1)
   156:1,10;161:8         enacting (2)                example (2)                  93:3;95:17;96:24;98:2;    10:15
East (1)                     137:9,20                   7:9;39:9                   99:4;100:13;102:19;    firm (3)
   167:8                  enactment (6)               excuse (1)                   103:24;105:1;106:3;       48:1;114:11;124:17
Ed (1)                       30:14;122:3;136:12,        127:12                     107:8;109:15;110:18;   first (40)
   158:16                    19,21;137:19             executive (2)                113:17,19,21,24           6:15,21;12:6,23;
efforts (1)               enactments (1)                45:20;128:4              extra (1)                   22:22;23:2;24:23;
   152:23                    9:2                      exhibit (106)                44:5                      32:14,16;40:18;51:4;
eight (1)                 end (1)                       11:14,15,18,21,23,                                   53:17;81:18,21;83:19;
   158:2                     33:1                       24;23:9,12,13,13,14,                 F               88:2;92:19,21;93:25;
either (6)                ends (2)                      16,22;24:1;32:7,7;                                   95:13;96:20;97:25;
   32:15;53:23;142:5,        158:19,19                  40:19;41:15;44:24;       fact (3)                    98:25;100:5,7;101:16;
   21;151:1;162:8         engage (2)                    52:2;55:15,16,17;           26:7;75:24;121:1         102:13;103:20;104:22;
elect (1)                    145:24;146:5               56:13,13;59:9,10,10;     factors (1)                 105:24;107:1;108:6;
   79:16                  engaged (3)                   62:9,17,17,17;64:10;        76:8                     109:11;110:13;130:8;
elected (5)                  7:13;154:24;155:14         73:24,25;74:3,7,24,25;   facts (7)                   131:4;134:1;158:5;
   7:20,23;8:3;19:22;     engagement (4)                77:9,11,14;80:4,7;          28:21;45:2;46:15;        159:4;161:18
   129:21                    47:1,3;48:1;50:24          81:14,16;83:15,18;          120:21;121:10;164:14, Fiscal (3)
Election (5)              enroll (1)                    84:23,25;85:22,24;          19                       19:10;143:2;157:11
   6:12;137:17;153:25;       136:24                     86:21,24;87:21,24;       falls (2)                Fischer (2)
   154:11,20              ensure (2)                    88:22,25;89:21,23;          148:11,12                158:8;160:1
elections (1)                19:8;79:15                 90:22,25;92:11,17;       familiar (2)             Fischer's (2)
   154:14                 entail (2)                    93:23;95:10;96:18;          9:6;22:10                159:7;160:12
electoral (2)                20:11;37:23                97:21;98:23;100:2;       far (18)                 Fitzgerald (5)
   131:23;132:18          entire (1)                    101:14;102:10;103:18;       38:4;52:16;57:22;        14:24;15:2,6;57:8,9
electors (3)                 129:21                     104:20;105:22;106:23;       74:19;76:12;77:18;    Fitzgerald's (1)
   117:13;120:16;121:5    entity (2)                    108:3;109:8;110:11;         78:10;122:22;125:15;     57:6
electronic (35)              7:5;8:12                   112:17,19;127:1,3;          126:20;136:16,18,20, five (4)

Min-U-Script®                                    Verbatim Reporting, Limited                                       (5) drawn - five
                                                        (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 49ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                            March 29, 2019

   16:10;61:15;92:4;        fundraise (2)                 23                     49:6;55:6,12;64:9,16,    identities (1)
   141:12                     152:24;153:11             Government (1)           18;73:23;76:2;77:7;         9:6
flip (4)                    fundraising (6)               131:17                 80:2;92:5,15;111:16;     identity (12)
   23:10;62:9;112:19;         151:19;152:15;            Governor (4)             112:10,16;114:1;            26:14;112:21,24;
   145:2                      153:4,9,14,18               115:10,14;136:25;      135:18;136:1;156:5,9,       113:2;114:18,21,25;
floor (3)                   funds (22)                    137:2                  16;160:15,23;161:8,20,      115:17;144:17;146:21;
   125:23;128:7;130:14        48:9,9,11,22;53:20;       governor's (2)           23;163:6,24;164:13;         150:9;153:23
following (7)                 56:23;58:3,9,21,25;         21:13;115:15           165:5                    III (1)
   56:18;62:14;132:4;         59:3,19;60:24;61:9,9;     graphic (3)            head (4)                      56:14
   133:8;157:24;158:11;       140:13;141:1;142:21,        162:7,10,19            10:21,21;20:2,5          illustrated (1)
   167:10                     24;144:7,7;145:8          grave (1)              header (2)                    153:8
follows (1)                 further (6)                   19:5                   59:12;127:19             illustrations (1)
   6:16                       55:4;59:8,10;165:4;       great (1)              heading (3)                   153:8
Foltz (32)                    167:19,22                   136:9                  61:12;130:25;131:4       immediately (1)
   15:8,11,14;60:10,11;     future (1)                  Grebe (1)              heard (2)                     126:19
   78:14;80:19;82:4;          133:16                      158:16                 23:2;76:21               implementation (3)
   83:25;85:5;86:5;87:4;                                green (2)              hearing (5)                   136:15,16;137:7
   88:5;89:5;90:4;91:5;                 G                 104:5,10               128:7;135:2,6,10,12      implementing (1)
   93:4;95:18;96:25;98:3;                               ground (1)             held (2)                      145:12
   99:5;100:14;102:20;      GAB (3)                       10:11                  18:9;135:3               Inabnet (1)
   103:25;105:2;106:4;         131:25;132:5,16          guess (2)              help (4)                      16:8
   107:9;109:16;110:19;     gather (2)                    12:23;149:22           42:6;45:12;47:11;        I-N-A-B-N-E-T (1)
   161:21;162:3,5              53:16,18                 guys (2)                 68:23                       16:8
Foltz's (1)                 gathered (1)                  112:10,13            hereby (1)                 include (6)
   108:13                      41:9                                              167:5                       9:1;19:9,22;63:25;
forenoon (1)                gave (8)                             H             hereto (2)                    64:8;151:17
   167:7                       12:9;14:12;32:17;                                 52:1;167:23              including (11)
forgot (1)                     34:15;44:4;46:1;57:12; half (3)                 highly (1)                    25:1;26:15;28:23;
   13:19                       161:22                   57:24;58:17,17           149:11                      40:19;44:25;51:25;
form (14)                   General (3)               hand (14)                history (20)                  62:12;64:23;75:10;
   9:13;25:15;28:7,8;          6:10,19;8:11             93:22;95:9;96:17;        13:25;14:9;25:12;           112:23;120:24
   31:18;38:16;44:22;       Generally (3)               97:21;98:22;102:10;      27:7,13,19;30:5;31:3;    incorporated (2)
   49:5,14;59:5;61:6;          32:19;33:11;127:20       103:17;104:19;105:21;    43:2,23;44:2;78:7;          135:5,9
   64:5;111:13;163:24       gerrymander (3)             106:23;108:3;109:8;      127:5,12,19,20,22;       incumbent (1)
formed (1)                     75:11,18,20              110:10;134:1             133:1;136:22;164:23         83:8
   34:4                     Gerrymandering (2)        handed (2)               Hofeller (4)               independents (1)
formulated (1)                 75:13,15                 74:6;77:13               141:15,18,22;158:14         145:10
   21:24                    Giftos (1)                handing (14)             hope (1)                   individual (94)
forward (2)                    6:7                      11:17;80:6;83:17;        85:24                       6:2;7:8;8:7,8,13,15;
   22:12;23:20              Gill (2)                    84:25;85:24;86:23;     hours (3)                     10:4;36:19,23,25;37:3,
found (5)                      47:5;58:5                87:23;88:24;89:23;       16:18;18:3,3                7,11,20,24;38:6;39:22;
   69:7;129:16;139:7;       Gillespie (1)               90:24;92:16;130:11;    HR (1)                        40:4,6;42:21;43:3;
   140:18;157:22               158:16                   134:4;156:20             39:2                        44:6,11;46:18;53:7;
four (2)                    gist (1)                  hands (1)                human (2)                     54:19,23;55:2;59:20;
   16:18;48:18                 21:10                    132:14                   39:3,25                     60:3,6,14;61:4,7,24;
four-hour (1)               given (6)                 happen (1)                                             62:3;63:23;64:1,3,6;
   16:24                       33:19;34:11,17;          16:20                               I                65:25;66:4;67:4,8;
free (2)                       63:18,19;167:17        happened (2)                                           76:9;82:23;84:17;
   26:7;41:11               gives (1)                   127:23;128:11          idea (7)                      114:6,21,25;116:3,6,9,
Friedrich's (1)                128:10                 hard (32)                  24:21;44:9;47:23;           15;117:13;119:13;
   124:17                   giving (3)                  40:14;44:15;78:13;       55:1;76:17;83:10;           120:15;121:5,5,14,17;
front (2)                      28:16;33:6;132:14        80:18;82:3;83:25;85:4;   116:11                      124:6,10,13,21,24;
   23:10;55:16              goes (9)                    86:4;87:3;88:4;89:4;   identical (1)                 138:15,20;139:12,15,
full (2)                       38:5;62:2;125:16;        90:3;91:5;93:3;95:17;    132:7                       16,20,25;140:4;141:18,
   11:3;111:14                 126:20;136:19,21,21;     96:24;98:2;99:4;       identification (18)           21,25;142:16;143:3,7,
FULLER (11)                    137:19;163:3             100:13;102:19;103:25;    11:16;74:1;77:12;           18;144:8;146:4,6,9;
   6:14;10:3;11:5,17;       good (5)                    105:1;106:3;107:8;       80:5;81:15;83:16;           147:9;148:16;149:19,
   26:4;32:21;33:1;92:16;      10:3;58:16;128:10;       108:13;109:15;110:18;    84:24;85:23;86:22;          24;150:11,19;151:15;
   156:20;164:16;167:11        135:19;157:21            123:14,18;161:21;        87:22;88:23;89:22;          152:3;159:18
Fuller's (2)                GOP (14)                    162:2,4                  90:23;92:12;127:2;       individually (1)
   33:24;75:22                 60:21;64:22;65:11,     HARLESS (39)               130:10;134:3;156:19         40:18
funded (1)                     22,22;138:1,7,16,22;     9:22;10:2,4;11:13;     identified (2)             individuals (18)
   70:22                       139:13;140:11,14,20,     34:9;41:18,23;42:1,2;    24:1;50:16                  25:20;27:2;61:15,18,

Min-U-Script®                                         Verbatim Reporting, Limited                              (6) flip - individuals
                                                             (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 50ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                 March 29, 2019

   22;62:19,20,20;63:8,        41:21                       148:4,12;149:5,14;                                  leader (1)
   21;76:22;113:17,19,21,   into (19)                      150:14;151:25;152:18;                K                 20:17
   24;115:25;157:2;            23:6;75:1;76:22;            153:2,19;154:3,18;                                  Leadership (2)
   158:18                      120:20,20;122:1;            155:9,21                  Kay (1)                      157:3;158:12
individual's (1)               131:8;135:6,10;          Jeff (2)                       16:8                    least (1)
   63:6                        137:23;144:16;146:20;       57:8,10                   KEENAN (3)                   161:14
information (79)               148:6;149:8;150:8;       Jefferson (1)                  6:9,10;161:1            left (1)
   24:13;33:6;42:24;           151:11;152:22;153:22;       158:15                    keep (4)                     94:8
   46:17;53:13,17,18;          154:22                   job (3)                        113:4;123:12;157:5,     Legal (5)
   58:15;76:12;79:22;       introduce (4)                  18:20;19:24;157:22          8                          6:1;47:4;56:15;
   81:10;83:11;84:19;          77:8;100:2;101:13;       John (45)                    kept (4)                     58:18;142:16
   85:18;86:17;87:17;          133:25                      6:6,6,7,17;12:11;           35:8,9,13;157:11        legislation (3)
   88:17;89:17;90:18;       introduced (6)                 17:8;24:6;25:15;26:1;     Kessler's (1)                19:5;128:12;137:20
   91:23;93:18;95:5;           23:5;113:9;126:9,10;        28:7;31:18;32:21;           123:10                  legislative (43)
   96:13;97:15;98:18;          127:25;163:1                33:21;41:3,20,25;         Kevin (2)                    8:18;9:1,8;12:18,24;
   99:23;101:9;102:6;       inventory (1)                  44:21;49:4,11,14;           6:6;17:8                   13:2;19:10,22;39:3;
   103:13;104:15;105:17;       40:7                        52:21;59:5;61:6;64:5,     kind (3)                     40:3,14,22;45:2;46:16,
   106:19;107:24;109:4;     investigation (4)              11;74:2,12;75:21;           11:25;40:4;51:16           18;51:25;62:13;64:7;
   110:6;111:9,17,21;          20:24;21:16,23;24:4         111:13;112:2,12;          knew (4)                     76:15,19;94:8;113:5;
   112:6,24;120:12,25;      invoice (6)                    113:24;114:3;125:5;         21:3;23:2,4,7              115:2,3;116:12;
   121:4,20;123:17;            38:15;51:16;54:10;          143:14,19;144:20;         knowledge (15)               122:24;123:15,19;
   137:24;145:15;146:10,       63:20;122:17,18             155:2;156:2,7;160:17;       7:6,7,11;8:7,17;33:7;      127:24;128:12;131:1,
   14;147:23,24,25;         invoices (7)                   161:2,7;165:3,7             41:11,16;64:6;74:17;       5,14,16,18;132:8,25;
   148:10,17,20;149:3,13,      54:11,12,13;58:10,       jointly (1)                    79:8;121:8,9;144:6;        139:22;140:1,17;
   20,23,25;150:5,13,20;       14;113:11;122:15            131:18                      167:12                     143:10;145:12;163:15
   151:2,8,21;152:4,8,9,    involved (45)               Josh (2)                     known (2)                 legislator (7)
   17;153:1,10,17;154:2,       20:20,25;21:7,15;           17:15,18                    7:4;138:2                  9:7;42:23;44:9;
   9,16;155:5,13,18            22:6;26:14;40:9;47:24;   journal (53)                 knows (12)                   113:5;149:22;150:2;
initial (1)                    50:7;56:10;112:21,25;       12:17;13:21,22,24,          8:12,15;53:6;113:8;        164:21
   51:2                        113:3,12;114:19,22;         24;14:2,8;18:25;19:18;      148:23;150:2;151:6;     legislators (15)
initially (2)                  115:1,7,10,16,18,21,        25:11,14,17,18;27:3,5,      152:13;153:13,15;          7:8;8:14;19:9;20:10,
   51:1;137:8                  25;116:3,7,10;122:5,7,      6,7,12,18,19,24;28:1,3;     154:12;155:15              12;40:23;64:8;116:11;
Insight (1)                    22;125:4,12,16,17;          29:4,10,12,13;30:5,21,    Kramer (4)                   121:18;126:10;137:10;
   163:3                       134:22;135:2,15;            22,24;31:3,16,22;           126:7;129:13,19,20         138:24;140:4;143:23;
insofar (1)                    136:14;137:1,6;             39:11,12,20;42:25;        Krusick (1)                  145:18
   6:23                        144:18;146:22;147:3,        43:1,22;44:2;45:17,18,      126:12                  legislator's (1)
Instead (2)                    10,15,19                    20;48:19;72:22;73:2,9;                                 62:3
   7:22;10:20               involvement (7)                126:8;127:8,10,11;                   L              legislature (20)
institution (1)                21:18,23;30:13;             136:23                                                 16:4;22:17;30:7;
   125:13                      50:22;122:2;126:21;      Journal's (2)                laid (3)                     40:2,15;45:22;84:16;
instruct (2)                   136:11                      28:3,9                       133:10,13;134:18          97:13;99:16;102:5;
   26:5;34:5                issued (1)                  Julie (1)                    Land (1)                     103:8;107:22;110:4;
instructing (1)                123:2                       14:3                         167:8                     111:8,25;115:13;
   41:10                    IV (26)                     July (19)                    language (3)                 117:11;122:12;132:2;
instructions (4)               16:5;22:17;28:16;           22:24;23:7;51:4;             162:8,11,17               164:3
   33:19;34:11,15,17           59:12;78:9;82:9;92:22;      78:5;79:20,21;113:10;     large (2)                 legislature's (12)
intended (1)                   95:1;96:11;97:14;           125:22,23;128:1,15,16;       20:3;57:19                78:10;80:24;82:8;
   9:3                         98:16;99:17;101:1;          129:24;130:14;133:9;      last (13)                    92:22;94:1;96:5;98:14;
intending (1)                  102:4;103:7;104:13;         135:3;136:17;161:22,         16:9;17:2;51:3;           104:12;105:14;106:15;
   9:17                        105:16;106:18;107:22;       24                           52:25;55:15;59:9,10;      109:2;132:14
interact (2)                   109:1;110:3;111:7,24;    June (27)                       61:12;72:15;112:3;     Leslie (3)
   20:8,17                     115:13;163:18;164:2         78:18;80:22;82:6;            114:3,5;141:8             143:25;144:3,9
interacted (1)                                             84:4;85:7;86:6;87:5;      late (1)                  less (2)
   122:11                              J                   88:6;89:6;90:5;91:6;         32:16                     57:23,23
interactions (3)                                           93:5;95:19;97:1;98:4;     later (8)                 letter (7)
   20:11;137:25;140:8       jacket (2)                     99:6;100:15;102:21;          24:20;27:8;51:3;          6:22;7:10;47:1;48:1;
interested (1)                163:1;165:1                  104:1;105:3;106:5;           67:3;80:10;128:2;         50:24;145:4,6
   167:24                   January (6)                    107:10;108:14;109:17;        132:4;137:15           light (2)
Interests (1)                 18:11;32:16;132:4;           110:20;162:1,2            law (4)                      106:10,13
   167:8                      158:6,22;159:6            Justice (2)                     8:5;48:1;114:11;       likely (4)
interpreted (1)             JCLO (18)                      6:11;158:16                  124:17                    31:2;39:1;79:16;
   8:25                       67:24;145:16;                                          lawmakers (1)                149:24
interrupt (1)                 146:16;147:6,12;                                          44:19                  like-minded (1)

Min-U-Script®                                      Verbatim Reporting, Limited                             (7) individual's - like-minded
                                                          (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 51ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                           March 29, 2019

   76:22                      106:11;127:5;133:22    24;103:18,20;104:3,20,    133:14                      137:5
limited (5)                 LRB (3)                  23;105:6,9,22,25;        meaning (1)                met (25)
   8:19;40:20;45:1;           131:25;132:5,16        106:7,10,24;107:1,4,      145:6                       13:19;15:23;17:11,
   52:1;151:17              LTSB (2)                 12;108:4,6,9,17;109:9,   means (4)                    16;25:13,16;26:25;
line (1)                      123:3,12               19;110:12,15,22;          76:15,19,24;133:15          31:15,21;42:17;43:24;
   159:9                    lunch (3)                124:16;135:5,7,9,11;     Meehan (1)                   46:8;52:3;63:1,4;65:4,
lines (1)                     112:11;135:23;136:2    163:14                    17:10                       7;66:12;67:18;68:21;
   75:16                                            maps (21)                 meet (14)                    69:23;70:25;71:22;
list (12)                              M             40:25;45:6;80:11;         12:21;14:13,24;15:8,        72:16;128:1
   13:20;23:22;74:25;                                85:24;122:14;124:19,      16;42:3,6;43:9;45:9,      metadata (3)
   112:18;116:17,21;        Madison (1)              22,25;161:8,11,16,19,     13;47:8,13,17;80:24         78:17;84:3;85:6
   120:18;121:13,21;         167:9                   20;162:4,7,10,14,17,     meeting (22)               Michael (1)
   141:13;144:14;145:3      mailings (1)             23;163:4;164:25           12:25;13:5,9,11;            124:16
listed (10)                  151:18                 Maptitude (1)              16:9,17,17,18,21,21,      Microphones (5)
   19:25;61:16,18,22;       main (2)                 59:16                     24;17:1,5;27:14,24;         55:8;92:8;135:22;
   62:1,16,21;63:21;64:1;    65:12;72:5             March (2)                  28:13;29:9,20;31:6,7,9,     160:19;165:9
   146:2                    mainly (3)               6:22;167:7                12                        might (2)
lists (3)                    20:12;36:16;43:15      mark (11)                 meetings (13)                44:7;67:5
   112:19;133:3;136:4       maintain (23)            11:13;64:10;73:24;        16:11,13,15,20;           Mike (4)
litigation (25)              18:23;19:7,16,20;       77:9;80:2;130:7,7;        17:19;21:3,13;25:19;        143:4,7;158:15,16
   20:20,23;21:1,16,18;      38:20,22,25;39:6,14,    134:1;156:16;158:14,      30:25;31:5,9;67:14;       miles (2)
   40:10,15;44:16;50:9;      15,18,21,24;40:4;       15                        148:7                       39:9;157:12
   56:18,19,23;58:3,9,21,    53:12;54:11,12;71:19; marked (49)                member (25)                million (2)
   25;59:4;60:4,8;142:7,     116:15;121:20;123:5;    11:15,18;73:25;74:7;      14:22;37:7;42:21,23;        57:23,24
   10,13,18;144:4,10         127:10;140:5            77:11,13;80:4,6;81:14,    44:6;56:22;58:2,8,24;     mind (4)
little (6)                  maintained (1)           16;83:15,17;84:23;        59:20;60:11,15;61:4,7,      6:18;19:14;22:8;
   24:19;35:4;126:23;        39:25                   85:22;86:21,23;87:21,     24;63:24;65:25;67:4;        145:14
   138:12,13;157:24         maintains (2)            23;88:22,24;89:21,23;     83:4;139:12;141:19;       minimal (1)
LLP (1)                      38:24;39:4              90:22,24;92:11,16;        143:8,18;149:24;            57:22
   47:4                     majority (9)             93:22;95:9;96:17;         164:21                    minimum (1)
locked (1)                   20:17;66:10;123:2,8;    97:21;98:22;100:2;       members (38)                 9:7
   123:12                    132:6;138:3;139:4,17;   101:13;102:10;103:17;     7:14,20,24;8:7,8;         minority (2)
log (10)                     158:13                  104:19;105:21;106:23;     9:19;19:8,21;21:14;         123:3,8
   113:4;115:4;116:13;      making (1)               108:3;109:8;110:10;       39:5;40:5,6;54:20;        minutes (7)
   117:13;119:13;120:15;     136:22                  127:1;130:9,11;134:2,     114:22;124:6,10,13;         16:10,17,19;31:14,
   121:6,17;138:24;         male (1)                 4;156:18,21;158:4         133:5;138:15,21;            15;64:23;92:4
   143:22                    17:11                  Marley (1)                 139:15,16,20,25;          mistaken (3)
long (5)                    manager (25)             51:8                      140:20,23;141:4;            57:5,24;65:14
   16:9;18:1,9;31:12;        12:19;13:12,13,14,     maroon (2)                 146:4,6,9;147:2,10;       moment (2)
   158:1                     15;29:6;33:16;35:17,    105:9,12                  148:16;149:19;150:19;       15:23;156:3
Loo (1)                      18,20,23;36:1;42:8;    Martyn (1)                 152:2,4,6                 money (2)
   13:4                      43:14;45:14,16,17;      14:3                     members' (2)                 37:21;57:20
look (23)                    47:11;52:6;54:9;65:10; matched (1)                8:6;36:20                 monthly (3)
   23:9;30:12;36:19;         66:16;68:25;71:3,4      27:12                    member's (21)                20:15,16;57:17
   43:18;46:21;51:21;       managing (1)            material (1)               8:11,13,14,15,17,18;      months (1)
   62:10;72:15;74:3;         122:24                  65:1                      36:23;37:1,3,12;38:7;       122:19
   77:17;103:22;109:13;     manual (6)              materials (4)              39:22;43:3;44:11;         more (3)
   112:17;121:25;127:18,     21:20,21;39:13;         60:21;64:20,25;           54:23;64:3;66:4;67:8;       8:12;79:16;136:13
   24;128:14;130:6;          145:19;155:11,22        160:11                    115:1;120:15;141:22       morning (1)
   145:1;155:24;158:3;      manually (1)            matters (1)               memo (9)                     10:3
   159:5;164:9               35:5                    167:13                    145:18;147:8;             most (2)
looked (8)                  many (1)                may (6)                    148:14;150:15;152:1;        31:2;39:1
   25:12;35:14;65:15;        16:15                   42:22;43:4;65:21;         153:5;154:4;155:9,22      motion (1)
   68:1;80:11;91:12;        map (73)                 66:4;112:2;115:12        memos (1)                    125:25
   129:14,15                 77:20;79:1,1;80:13;    maybe (1)                  40:21                     motions (1)
looking (12)                 81:4,23;83:20;85:1,9;   31:14                    mentioned (13)               125:24
   21:12;32:11;56:13;        86:8,25;87:8,24;88:8, mchqorg (1)                 24:16;54:1,4;82:14;       motivated (1)
   59:8;84:5;103:21;         25;89:8,24;90:25;91:8,  158:20                    97:18,19;114:6;             76:8
   110:15;132:24;133:2,      15;92:17,24;93:9,24;   McLeod (1)                 122:17;126:24;138:23;     motivation (4)
   22;155:7,7                94:5,15,17;95:11,22;    158:14                    140:2;143:20;156:11         79:23;82:23;84:17;
looks (9)                    96:18;97:3,22;98:6,24; mean (7)                  messaged (7)                 101:5
   81:1;94:13;95:14;         99:8;100:3,9,17;        36:9;48:25;75:12;         22:25;79:10,19;           motivations (32)
   99:1;101:17,17;           101:14,21;102:11,15,    81:18;125:5;129:10;       125:22;126:19;136:18;       24:25;75:8;77:1;

Min-U-Script®                                       Verbatim Reporting, Limited                          (8) limited - motivations
                                                           (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 52ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                             March 29, 2019

 81:11;83:12;84:20;         139:6;159:10,10,11;       164:14,18                   19:17;38:22;39:13,17,      49:1,2,9,18;52:14,19;
 85:19;86:18;87:18;         160:7                  objectives (3)                 19;43:1,1                  53:1,4,10,12,16,21;
 88:18;89:18;90:19;       nine (3)                    24:24;75:8;77:1          officials (2)                 54:2,4;61:20;62:4;
 91:24;93:19;95:6;          40:14;123:14,18        obligation (2)                 8:3;19:22                  63:12,12,13;66:23;
 96:14;97:16;98:19;       nodding (1)                 33:2;41:7                Oldham (8)                    156:12,25;157:5,10,12,
 99:24;101:10;102:7;        10:21                  observe (1)                    142:3,6,9,12,18,21,        22;158:8,25;159:16
 103:14;104:16;105:18;    none (2)                    123:13                      24;158:15                operations (4)
 106:20;107:25;109:5;       45:22;46:12            Obviously (1)               Once (63)                     120:16;138:25;
 110:7;111:10,18,21;      nor (1)                     74:16                       25:9;26:22;27:3,6;         143:12,22
 112:7                      167:20                 occur (1)                      29:4;30:20,20;36:15;     opinion (1)
motive (1)                Northouse (1)               16:22                       43:12,21;47:15;68:13,      75:22
 82:22                      167:3                  occurred (4)                   18;69:10,18;70:16;       opportunity (1)
motives (2)               Nos (2)                     142:14,19;144:5,11          71:17;72:14;80:8,10,       23:25
 44:18;76:10                92:11;133:11           o'clock (2)                    24;82:8;88:1;92:19;      orally (2)
move (12)                 Notary (1)                  55:8;92:8                   93:25;95:13;96:5,11,       34:18,19
 43:7;64:19;68:20;          167:4                  October (16)                   20;98:25;100:5;          order (7)
 69:22;70:19;71:21;       note (3)                    67:24;145:17;              104:22;105:24;109:11;       126:3;128:19;129:1,
 129:23;144:13;146:19;      32:22;33:8;144:20         146:17;147:7,13;           110:13;120:14;136:23;       6,9,11,14
 149:7;150:7;152:21       notes (19)                  148:4,12;149:6,15;          138:23;140:2;141:24;     Org (2)
must (2)                    21:12;25:19,22;           150:15;151:25;153:3,        142:5;143:9,20;            113:10;127:25
 131:23;132:5               27:25;28:1,2,5,5,9,11,   20;154:4;155:9;158:22        146:11;147:5,12,22;      organization (3)
myself (3)                  14,15;29:9,11,20;      off (19)                       148:2,11;149:4,14;         7:20;23:6;138:2
 43:12;66:17;157:23         30:25;31:1;64:23;         19:13;20:1,5;22:7;          150:1,14,22;151:5,22;    organizations (3)
                            160:24                    55:7,8;64:12,13,15;         152:12;153:18;154:3,       132:15,15;158:18
           N              notice (4)                  92:7,8;112:15;135:21,      17;155:19;160:4;163:1     organizing (6)
                            6:19,23;128:3;167:6       22;143:1;160:18,19;      one (56)                      145:13;153:24;
name (12)                 noticed (6)                 165:8,9                     7:25;16:17,21;17:8,        154:6,10,13,19
  10:3;11:3;13:3;14:2;      32:25;33:9;41:6;       offered (2)                    11,11,18;19:19;20:7;     originated (1)
  16:6,7;17:9;48:18;        74:16;164:10,11           130:1;133:3                 31:6,7;32:5,22,25;         136:20
  63:6;116:2,6,9          November (8)             office (85)                    37:10;39:19;41:5,6;      others (2)
named (1)                   145:18;147:8;             13:8,12,13,14,15;           42:16;46:1,21;48:19;       70:2;72:1
  167:10                    148:14;150:16;152:1;     29:6;33:16;34:21;35:9,      50:3,25;51:8,14;52:13,    otherwise (1)
names (5)                   153:6;154:5;155:10        13,17,18,20,20,21,23;       18;60:3;65:21;66:22;       65:2
  48:21;63:14;64:1;       number (12)                 36:1,4;37:15,15,19,22,      68:15;72:15;74:4,15;     Ottman (3)
  65:12;141:12              14:10;20:3;23:17;        25;38:3,6,10,17;39:1,8,      76:22,23;80:3;88:21;       15:16,19,21
National (19)               48:14,17;51:5;76:21;      15,21;40:8,12;42:8;         121:22,23,24;122:18;     out (12)
  51:24;52:9;56:11;         125:24;126:9;151:12;      43:14;45:14,16,17;         125:25;131:23;132:19;       7:9;28:10;29:13;
  58:20;59:3;64:22;         152:10;157:2              46:23,24;47:11;50:7,        136:13;138:8;145:2,2;      70:22;112:20;113:17;
  65:10,23;115:21;        numbers (1)                 13,14;51:12,14;52:6,        146:11;150:1;153:7;        116:21;128:5;130:6;
  138:1,6,6,15,16,21;       116:21                    15;53:15,19;54:9,11,        156:2;157:23;160:3         132:13;137:10,14
  139:12;140:10,11;       numeral (2)                24;57:6;58:11,14;60:3,    one-by-one (1)              outlet (1)
  141:5                     56:14;59:12               7;65:10;66:16;68:19,        116:2                      50:25
nature (1)                                            25;69:19,21;70:17;       ones (5)                    outlets (1)
  151:12                              O               71:3,4,18,20;78:2;          22:7,8,9;73:1;84:6         48:17
need (6)                                              113:6;115:10,15,15;      online (9)                  outline (65)
  9:5;59:17;67:1;         oath (3)                    119:13;123:10;124:4;        20:6;28:3,9;39:11,         78:22,23,25;79:5;
  76:11,12;147:23           6:16;11:6;167:15          137:1;149:12,17;            14;44:4;49:24;163:5;       81:3,7;82:12,15,20;
needs (1)                 object (12)                 157:5,19;159:16;            164:23                     84:6,13;85:8,15;86:7,
  147:18                    8:21;24:6;25:15;          160:8,12                 only (28)                     14;87:6,14;88:7,14;
negotiation (2)             26:2;33:21;34:5;44:21; officer (12)                   10:19,23;17:4;22:7;        89:7,14;90:6,15;91:7,
  40:24;45:5                59:5;61:6;64:5;111:13;    12:19;18:23,23;19:3,        24:12;25:13,16;27:17;      20;93:8,15;94:16,23;
neither (1)                 144:21                    4,6,7,12,15,16,20;          29:22;37:20;38:12;         95:20;96:3,10;97:2,6,
  167:19                  objection (15)              126:6                       39:24;42:25;45:24;         10;98:5,12;99:7,8,11,
new (6)                     6:23;28:7;31:18;       officers (1)                   58:15;73:8;91:11;          14;100:16,20,23;
  131:13;137:9,10,12,       32:23;33:11;41:4,13,      7:21                        94:25;97:12;113:8,8;       101:20;102:2,22,23;
  17;164:5                  19;49:5,14;52:25;      offices (18)                   122:17,21;123:2,8;         103:5;104:2,6,10;
news (3)                    74:13;144:23;155:3;       37:1,12,20;39:1;            138:11;139:7,10            105:4,12;106:6,13;
  50:25,25;51:5             163:24                    43:4;44:11,13;46:18;     on-staff (1)                  107:11,19;108:16,23;
next (6)                  objections (5)              52:18;53:14;54:22;          159:11                     109:22;110:1,21,25;
  46:21;50:11;75:7;         6:19;8:23;9:11,14,15      55:2;62:3;64:8;66:4;     open (45)                     111:4
  128:17;133:8;137:21     objective (8)               67:9;115:7;167:8            36:18;37:16,19,21,       outlined (1)
Nick (8)                    28:21;45:1;46:15;      official (10)                  24;38:4,7,10,13,14,14,     107:14
  66:23,24;138:9;           120:21,25;121:10;         10:9;14:8;18:24;            17;43:16;48:5,6,11;      over (31)

Min-U-Script®                                    Verbatim Reporting, Limited                                       (9) motive - over
                                                        (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 53ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                             March 29, 2019

  9:9;10:11,18;23:8;       particular (7)              personally (3)              149:8;150:8;151:11;      present (17)
  27:11;37:25;39:6;          43:17;52:8;66:18;           61:19;74:19;75:20         152:22;153:22;154:23       12:25;13:1;17:4;
  40:14;56:23;58:3,9,21,     69:3;71:7;104:23;         personnel (2)             pm (1)                       67:15;70:24;134:14;
  25;59:4;78:5;79:9,18;      115:25                      19:21;39:4                165:11                     144:19;146:23;148:8;
  123:5,12;125:22;         parties (3)                 persons (18)              point (8)                    149:10;150:12;151:14;
  136:11,13,19;142:7,10,     20:13;167:21,23             26:14;28:21;112:21,       61:12;126:2;128:19;        152:25;153:12;154:1,
  14,19;144:5,11;162:9,    partisan (3)                  25;113:2,13,15;114:7,     129:1,6,9,11,14            11;155:1
  25                         76:8;123:22;124:13          19;121:1;144:18;        pointed (1)                presiding (1)
overbroad (4)              Partnership (1)               146:21,24;150:9;          7:9                        126:6
  8:22;9:4;144:22;           158:16                      151:13;153:24;154:25;   POLAND (3)                 press (2)
  155:4                    party (12)                    164:15                    6:4,4;64:13                48:17,17
own (5)                      7:15;48:8,16;69:12,       person's (1)              police (2)                 previous (11)
  8:4;39:2,2,23;157:24       14;75:16;76:23;123:3,       13:3                      21:4,14                    57:21;80:16,21;81:2;
                             8;129:18;132:6;145:9      person-to-person (1)      policies (2)                 82:13;86:7;87:7;88:7;
            P              Pasch (3)                     151:19                    53:4;145:12                93:6;95:21;132:24
                             82:25;83:2,7              persuading (1)            policing (1)               previously (7)
packing (3)                passage (9)                   145:9                     157:22                     22:19;24:16;29:11;
  76:19,21,24                30:14;122:3;125:17;       Phillippe (2)             policy (17)                  82:14;97:18,19;122:17
page (26)                    126:16,20,22;134:23;        143:14,19                 21:20,20,24;38:1;        primarily (2)
  23:21;24:23;30:12;         135:15;136:12             photo (1)                   39:13;52:19;53:1,9,14;     19:3,23
  38:1;55:15,19;59:9,10;   passed (1)                    151:18                    67:22;145:19;155:11,     primary (2)
  62:16,21,23;63:21;         136:17                    physical (1)                22;157:8,10,25;158:1       19:19,19
  75:6,7;101:18;128:17,    past (1)                      123:17                  political (1)              printed (2)
  17;131:4;137:21;           9:9                       physically (1)              129:18                     28:10;29:13
  141:8;145:2,3;157:4;     PATRICK (4)                   123:13                  population (2)             printed-out (1)
  158:3;159:4;163:4          6:14;11:5;51:8;           pick (1)                    131:19;164:24              29:24
pages (2)                    167:11                      123:9                   position (2)               printouts (3)
  18:25;23:11              Paul (2)                    picked (1)                  18:6,9                     124:19,21,24
paid (25)                    157:4;158:14                44:4                    possess (1)                prior (4)
  19:10;56:19;57:16,       pay (31)                    pickup (2)                  8:7                        17:16;79:17;82:25;
  17,18,19,25;60:19;         38:2;48:9,12,23;            38:15;53:22             possessed (2)                129:15
  61:4,7;63:20;113:16,       51:16;53:23;56:23;        picture (2)                 7:8;9:18                 private (4)
  18,19,21,23,25;114:9,      57:2,2,19;58:3,9,12,17,     85:25;101:4             possession (5)               48:20;56:19;58:24;
  11,11;122:19,20;           17,21,25;59:4,17,19,      piece (1)                   44:17;46:14,19;56:7;       59:3
  142:20,24;143:2            25;60:25;61:3;75:22;        128:11                    73:19                    privilege (2)
paired (1)                   113:11,13,14,22;114:7;    pink (6)                  post (1)                     9:13,18
  83:7                       140:25;159:18               103:1,5;108:19,23;        49:24                    privileged (1)
paper (43)                 paying (4)                    110:24;111:4            potential (2)                24:13
  12:16;13:7,17;16:2;        58:14;122:23;             place (2)                   41:1;45:7                privileges (1)
  24:17;25:10;26:23;         142:15;144:7                135:19;158:1            power (1)                    8:11
  27:16;28:11;29:6,17;     payment (1)                 placed (1)                  8:1                      pro (2)
  30:1;33:15,17;34:24;       159:19                      8:20                    precedent (1)                126:5;129:21
  35:1,2,10,13,14,18,23,   pending (2)                 plaintiffs (4)              129:15                   Probably (4)
  24;36:1,3;38:1;42:9,       10:25;47:6                  6:3,5;9:3;10:5          preferred (1)                16:10;31:2;32:15;
  12;43:14;47:16;63:8,9;   people (5)                  plaintiffs' (4)             145:12                     74:4
  65:9,15;66:16;69:1,2;      12:21;13:19;62:1,15,        47:22;63:17;74:11,      preparation (8)            problem (1)
  71:5;72:2;96:21;100:5;     16                          20                        14:4,14,25;15:8,16,        9:22
  106:11;140:17            per (4)                     plan (14)                   24;30:3;131:14           Probst (6)
papers (3)                   20:14;38:1;39:9;            41:2;45:7;77:18;        Preparations (1)             66:24;138:9;139:6;
  35:6,8;64:24               157:11                      94:14;95:14;96:21,22;     56:15                      159:10,10,11
paragraph (9)              percent (2)                   97:24;99:1,2;101:18;    prepare (22)               Procedure (2)
  50:16;130:25;131:2,        38:23,24                    102:14;103:22;132:8       12:13;16:12;17:20,         12:2;131:13
  7,8;132:10,12;145:5;     performed (1)               planning (2)                24;24:21;25:7,13,16,     procedures (2)
  159:21                     7:17                        40:24;45:4                24;26:11,20;27:21;         21:25;40:21
parameter (1)              period (2)                  plans (3)                   28:18;29:3;30:10,19;     Proceed (1)
  46:2                       158:22;159:2                40:21;131:15;132:1        31:25;32:4;33:2;38:10;     144:24
part (20)                  person (7)                  played (1)                  41:8;53:2                process (12)
  23:13;32:16;35:20;         12:21;25:13,16;             37:15                   prepared (9)                 50:7;73:20;113:12;
  39:3;49:3;51:3,4;54:9;     46:25;50:15;120:21;       please (19)                 25:4;26:17;28:25;          124:22;125:2;127:24;
  67:24;69:15,20,20;         167:10                      10:15;11:3;49:11;         30:16;51:23;65:1;          128:2,13;132:20;
  71:18;76:10,11;78:6;     personal (5)                  61:13;75:2,4;112:20;      159:22;160:6;164:11        134:24;137:15;159:19
  121:19;133:23;147:17;      8:19;33:7;41:11,16;         114:4;131:8;137:23;     preparing (1)              processed (1)
  162:14                     74:17                       144:16;146:20;148:6;      18:2                       159:22

Min-U-Script®                                     Verbatim Reporting, Limited                           (10) overbroad - processed
                                                         (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 54ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                     March 29, 2019

processes (1)                46:25;50:15;56:19,    reason (1)                    157:1,5,10,13,22;                   131:1,5,17
  157:6                      22;58:3,8,21;59:19;     11:8                        158:9,11,25;159:16,18             referenced (1)
processing (4)               60:24;128:3;135:2,10, reasons (3)                 recruiting (8)                        45:3
  37:20,23,24;53:20          12;160:1;164:22;        95:3;96:8;99:20             67:16,21;145:7;                   referencing (1)
produce (12)                 165:1;167:4           recall (7)                    146:22;148:3,8,11,21                134:10
  42:17;43:24;46:8,11;     publicly (3)              12:6,8;46:10;48:21;       recruitment (7)                     referred (4)
  47:17;52:11;55:23;         48:24;49:9,21           50:25;114:17;161:9          146:25,25;147:3,6,                  31:8,8;66:11;128:23
  63:13;66:20;72:6;73:6;   pulled (5)              receive (5)                   10,15;148:24                      referring (12)
  157:1                      103:24;105:1;106:3;     36:17;51:7,9;53:20;       red (58)                              57:8;62:14;63:25;
produced (22)                107:8;130:5             122:15                      78:22,23,25;79:5;                   64:21;66:10;67:14;
  13:8;14:11;44:15;        purple (6)              received (17)                 81:3,7;82:12,14,20;                 70:21;114:13,14;
  47:20,23;49:8;54:1,4;      106:10,14;107:14,       13:18;22:23;27:17;          84:6,13;85:8,15;86:7,               128:24,25;145:1
  62:6,7,8;63:16,18;         19;109:21;110:1         36:17;44:1;46:24;51:4,      14;87:6,14;88:7,14;               refers (1)
  65:18,20;74:14;84:18;    purpose (1)               11;52:18;56:3,24;           89:7,14;90:6,15;91:7,               94:11
  114:10;127:14;156:12;      164:6                   65:13;79:20;122:18;         20;93:8,15;94:16,23;              reflect (1)
  159:25;160:9             purposes (2)              125:21;134:25;159:1         95:20;96:3,10;97:2,10;              162:8
production (18)              141:5;146:25          receives (1)                  98:5,12;99:7,14;                  reflected (3)
  32:20;33:13,20;          pursuant (2)              53:15                       100:16,23;101:20;                   162:17;163:7,8
  34:13;40:10,17;49:3;       11:11;167:6           Recess (4)                    102:2,22;103:5;104:2,             reflecting (7)
  50:20;51:21;54:6,21;     put (11)                  55:9;92:9;135:23;           10;105:4,12;106:6,13;               47:2;62:14;64:20;
  55:14,18;62:10;74:11,      6:20;9:20;29:12;        160:20                      107:11,19;108:16,23;                66:9;67:13;70:20;
  21;139:8;155:25            76:22;80:1;92:3;      recognize (24)                109:18;110:1,21;111:4               162:11
productions (1)              126:13;128:1,3;         77:14;80:7;81:17;         Redell (1)                          reflects (1)
  41:5                       133:16;137:14           83:18;84:25;85:25;          13:15                               75:16
program (1)                                          86:24;87:24;88:25;        redistrict (11)                     refresher (1)
  18:19                                Q             89:24;90:25;92:17;          78:11;80:25;82:10;                  10:12
prohibited (20)                                      95:11;96:18;100:3;          84:16;92:23;99:18;                regarding (22)
  67:25;145:16,22;         qualified (3)             101:14;102:11;103:18;       101:7;102:5;109:2;                  16:2;21:12;23:17;
  146:3,18;147:5;            149:11,11;167:4         104:20;105:22;106:24;       163:23;164:3                        24:5;26:24;29:7;32:12;
  148:13,15;149:18;        quality (1)               109:9;127:3;130:12        redistrict/reapportion (3)            36:17;45:22;52:16;
  150:18;151:24;152:18;      149:15                record (50)                    103:9;105:15;106:16                60:8;67:15;135:3;
  153:3,7,9,19;154:3,7;    quick (1)                 6:20;9:21;10:15,19;       redistrict/reapportionment (1)        138:11;139:10;148:23;
  155:8,21                   136:2                   11:4;14:8;18:24;19:17;      111:25                              152:8,14;153:14;
Project (5)                                          33:11;39:13,18,20;        redistricting (63)                    154:13;155:16;160:1
  66:10;138:3;139:4,                   R             55:8,11;64:12,14,15,        22:21;51:25;52:9,17;              regardless (1)
  17;158:13                                          17;73:8;75:2;76:4;          56:11;57:22;59:16,22;               7:15
properly (4)               raising (1)               92:8,14;111:15;             60:17,22;62:13;63:25;             Registered (1)
  126:3,4;128:19;            145:7                   112:15;117:12,20;           64:22;65:11,22;66:10;               167:3
  129:2                    Rathje (1)                120:20,20;122:1;            73:20;76:16,20;78:20;             registering (1)
proposed (34)                6:5                     131:8;134:8;135:22,         94:4,9;96:7;98:14,17;               145:7
  79:2;82:16;84:9;         Ray (2)                   25;137:23;144:16,21;        99:17;100:6;101:19;               registration (2)
  85:11;86:10;87:10;         157:4;158:14            146:20;148:6;149:8;         104:13;108:7;110:14;                70:21;71:8
  88:11;89:11;90:11;       read (29)                 150:8;151:11;152:22;        111:8;113:12;114:12,              reiterate (8)
  91:16;93:11;94:14,19;      43:8;49:13;75:1,3;      153:22;154:22;156:8;        14;115:14;122:20,23;                120:14;146:15;
  95:14,24;96:22;97:5,       112:3,5,20;114:5;       160:19,22;165:9;            123:3,15,19;125:15;                 147:12;148:2;149:4;
  24;98:8;100:19;            120:19,20;122:1;        167:17                      131:15;132:1,9,13,20;               153:18;154:17;155:19
  101:18,23;102:13;          126:15;128:18;131:7, records (96)                   138:1,3,7,16,22;139:4,            relate (7)
  103:1;104:6;105:8,25;      11;136:8,9;137:22;      8:4,5;12:16,16,17;          13,17;140:11,14,21,24;              41:15;44:18;46:15;
  106:9;107:1,2,15;          144:15;145:4;146:20;    13:6,7,17;15:24,25;         141:5,10;158:13;164:3               51:24;53:4;62:13;
  108:20;109:22;110:25       148:5;149:7;150:7;      16:1,2,6,7;19:17,21;      redistricting/reapportionment (2)     73:20
prospective (1)              151:10;152:21;153:22;   24:18,20;25:9,18;           107:23;110:5                      related (6)
  146:24                     154:22;157:3            26:24;27:3,9;28:13,15;    REDMAP (9)                            7:12;36:16;65:2;
protesters (1)             reading (1)               29:5,6,21,22;30:21;         66:11,19;138:3,11;                  145:22;154:6;167:20
  21:2                       167:18                  31:16,21;36:18;37:16,       139:4,9,10;157:4;                 relates (4)
provide (5)                ready (2)                 19,21,25;38:4,7,10,13,      158:13                              16:4;30:23;32:12;
  20:6;46:24;48:8;           38:14;92:3              14,18,21,22,23;39:2,      redrawing (3)                         41:22
  53:14;164:13             really (2)                16,18,22,24,25;40:4;        40:25;45:5;111:18                 relating (14)
provided (6)                 76:6;77:15              43:16;48:5,7,11;49:1,2,   reduced (1)                           38:17;63:7;64:21;
  49:22;50:14;51:6;        reapportion (2)           9,19;52:14,20;53:1,5,       167:15                              66:9;67:13,16;68:24;
  54:17;161:11,16            79:11;80:25             10,12,13,16,21;54:2,5;    refer (5)                             70:20;120:12;122:15;
providing (3)              reapportionment (6)       61:20;62:5;63:7,12,12,      6:24;23:12;51:25;                   148:8,21;157:1;164:14
  7:3;9:16;41:15             22:18;94:3;96:7;        13;66:23;72:23;73:4,9;      62:13;75:5                        relation (6)
public (17)                  97:13;98:15;109:3       140:5;143:2,2;156:12;     Reference (3)                         51:17;52:12;54:5;

Min-U-Script®                                    Verbatim Reporting, Limited                                       (11) processes - relation
                                                        (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 55ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                 March 29, 2019

  72:7;73:7;156:13         reprint (1)                   143:21                       41:4;52:24                 56:14;59:12
relative (1)                 67:1                      required (20)               restrict (1)                room (1)
  167:22                   Republican (60)               20:4;40:11;45:21;            33:5                       124:16
release (1)                  6:25;51:24;52:9;            53:12;79:11;97:13;        retain (2)                  RPW (4)
  46:25                      56:10;58:20;59:3;           98:14;101:6;108:25;          54:14;160:8                69:4;70:23;72:4;
released (1)                 64:21;65:10,23;67:16,       111:23,24;115:4;          retained (9)                  151:15
  50:15                      21,21;68:10,13;69:4,        116:13;121:6,17,19;          142:12,17;144:3,6,9;     RSLC (1)
relied (4)                   12,14;72:4;79:16;           125:14;132:18;142:1;         157:13,14,15,20            158:12
  28:22;45:3;120:22;         115:21;129:22;134:14;       163:17                    retaining (3)               Rule (23)
  121:2                      138:1,5,6,15,21;          requirement (33)               50:8;52:19;53:10           12:1;19:1,2;20:2,3;
remember (20)                139:12,21;140:1,10,10;      22:16,20;44:13;           retains (1)                   67:24;145:16;146:16;
  12:9;17:8,9;19:2;          141:4;145:8,9,11;           71:19;78:11;80:25;           70:18                      147:6,13;148:4,4,12;
  20:1;21:10;22:9;54:16,     146:4,9,22;147:2,3,9,       82:9;84:15;92:22;94:2;    retention (1)                 149:5,14;150:14;
  18;57:12,14,17,19,20;      11,16,20;148:9,16,21;       95:1;96:6;99:16,18;          47:3                       151:25;152:19;153:2;
  65:22,24;66:22;            149:19;150:11,19,23;        100:25;101:2;102:4;       return (1)                    154:3,18;155:9,21
  130:13;138:9;142:15        151:4,15;152:3,11,24;       103:8;104:12;105:14;         126:1                    rules (19)
remind (1)                   153:11;157:2;158:12         106:15;107:21;109:2;      review (14)                   10:11;12:1;16:3;
  136:10                   Republicans (1)               110:3;111:6;119:15;          14:4,17;15:3,14,21;        39:10;67:25;145:23;
Repeat (4)                   155:14                      120:17;140:5;143:21;         20:2,5;23:25;27:14;        146:16;147:7;148:13;
  31:20;49:12;58:6;        request (107)                 148:25;163:22;164:1,7        30:3;38:3;53:23;58:11;     149:5;150:16,18;
  155:3                      32:24;37:25;38:5,13,      requirements (2)               165:2                      151:25;153:19,19;
repeated (1)                 14,18;40:18;42:4,7,18,      131:20,21                 reviewed (5)                  154:5,7,18;155:10
  114:4                      22;43:5,7,9,25;44:8;      requires (2)                   14:8,9,10;30:20;         run (2)
reply (1)                    45:10,13;46:8,22;47:9,      34:2;131:16                  129:14                     149:11,16
  159:6                      14,18,21;48:5,7,11;       research (3)                reviewing (1)               running (1)
reporter (9)                 49:1,3;50:4,11,12,12,       24:4,14,15                   30:22                      137:16
  10:13,14,19;74:6;          20;51:21;52:4,12,15;      reserve (2)                 revision (2)                Rutledge (3)
  86:23;88:24;95:10;         53:16,21,25;54:2,5,21,      9:10,14                      40:25;45:5                 143:25;144:3,9
  112:3;167:3                25;55:14,18;60:23;        Resource (1)                right (47)
reporters (1)                61:20;62:5,10,11;63:2,      40:1                         9:10,14;17:14;19:14;                 S
  51:6                       5;64:19;65:5,8;66:2,5,    resources (6)                  28:1;46:21;54:2;62:17;
reporter's (1)               13,21,23;67:6,10,19;        39:4;152:20;153:5;           64:9;66:8;67:12;69:22;   same (53)
  81:16                      68:7,12,17,20,21,24;        154:8,20;155:23              71:21;72:15;73:23;          7:9,25;10:17;32:4;
reports (2)                  69:6,9,13,17,23;70:1,9,   respect (3)                    74:23;76:25;80:1,16;        33:16;36:1;43:15;
  40:21;45:21                12,15,19,19;71:1,10,        125:7;161:14;163:19          88:21;90:24;95:9;           44:12;53:14;62:16,20;
represent (31)               13,16,22,25;72:7,10,      respective (1)                 96:17;103:17,23;            70:3;73:2,4;74:4,13;
  10:4;50:8;78:12,16,        13,17,20;73:7,13,16;        19:9                         104:19;105:21;110:10;       116:18,20,24;117:1,3,
  25;80:17;81:3;82:24;       139:8;151:17;156:10,      respond (3)                    115:24;120:18;121:13,       5,7,9,15,16,25;118:3,6,
  83:23;84:2;85:3;86:3;      13;157:1;158:9;159:7,       38:7,13;49:18                25;127:18;128:14;           9,12,15,18,21,24;
  87:2;88:3;89:3;90:2;       19,21;160:2,13            responded (2)                  130:7;131:22;134:20;        119:2,5,8,12,16,19,22,
  91:3;93:2;95:16;96:23;   requested (6)                 33:4;52:23                   135:18;144:13;145:3;        25;120:3,6,9;121:15,
  98:1;99:3;100:12;          14:11;33:15,18;51:6;      responding (1)                 146:19;150:7;151:10;        16,23,24;133:1;
  102:18;103:23;104:25;      156:25;159:1                50:22                        153:21;154:21;158:3;        143:17;153:6
  106:2;107:7;108:12;      requester (4)               response (14)                  159:4                    Sandy (3)
  109:14;110:17              49:22,23;53:22;             10:22;32:23;33:3;         Rights (4)                     82:25;83:2,7
representation (1)           160:6                       38:12;41:4,8;49:9;           126:5;128:21;129:4;      sat (1)
  93:7                     requesting (8)                50:16;51:2;74:18;            131:22                      76:6
representative (20)          46:25;48:8,16;50:15;        159:22,25;160:5,12        RNC (4)                     saw (2)
  12:2;39:23;42:24;          52:22;158:8,10,21         responses (12)                 59:15,21;61:14;             12:6;55:25
  57:6,9;69:21;70:16;      requests (48)                 8:2;10:20;38:10;             141:12                   saying (3)
  123:10;125:25;126:2,       8:3,24;9:4;13:7,18;         48:24;49:8,21,24;50:2;    rnchqorg (1)                   22:15;121:9;145:24
  7,8,12;128:25;129:8,       32:11,20;33:13,20;          74:10,15,20;160:9            158:19                   schedule (1)
  13,19,20;137:17;           34:13;36:18;37:9,13,      responsible (3)             RNC's (1)                      116:15
  152:13                     16,21,24;38:8,11;           18:22;39:12;153:24           60:21                    scheduled (1)
representatives (7)          40:18;43:16;44:25;        responsive (33)             Robin (11)                     128:6
  115:3;116:16;130:2;        45:15;46:23;47:25;          37:8,12;42:11,22;            147:15,17,19,21;         scope (3)
  133:3,4,5;141:25           48:22;49:2,9,19;50:16,      43:4;44:8;47:21;54:20,       148:20,23;149:1;            9:11;33:9;52:24
representative's (1)         23;52:20,23;53:1,5,10,      24;66:1,5,20;67:5,9;         151:2;153:10;154:9;      Scott (1)
  76:10                      12;54:6;63:13;72:21;        68:4,6,11,16;69:6,8,13,      155:12                      115:10
represented (2)              74:11,21;155:25;            16;70:9,12,14;71:9,12,    role (7)                    se (1)
  82:25;161:20               156:3,13;157:6,8,10;        15;72:9,12;73:13,15;         20:21;37:16,18;48:6;        20:14
representing (6)             158:25                      139:7                        122:24;150:9;153:23      search (89)
  6:2,5,7,11;82:2;85:5     require (1)                 restate (2)                 Roman (2)                      12:15;13:17;16:1,2;

Min-U-Script®                                     Verbatim Reporting, Limited                                      (12) relative - search
                                                         (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 56ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                               March 29, 2019

  24:17,17,20;25:9;            37:25                   Similarly (1)              speculate (15)                8:9,10,11;11:3;12:4;
  26:23,23;27:15;29:6;      sense (1)                     8:6                        68:8,14;69:10;             16:3;18:6,13;30:6;
  33:14,15,17,17;34:23;        11:1                    single (3)                    146:11;149:22;150:1,       32:24;33:3,4,24,25;
  35:1,5,5,23,24;36:1,6,    sent (7)                      32:4;41:22;121:14          22;151:5;152:6,12;         39:15,21;40:22,22;
  7,11,14,15;38:6;42:3,6,      58:12;60:3,6,18;        Sitting (3)                   153:14;154:12;155:15;      41:1;44:19;45:7;47:3;
  12,12,15;43:8,11,13,         129:3;136:23;138:8         37:6;42:20;63:23           160:3,5                    48:19;61:9,9;67:17;
  13,14,17;45:9,12,15,      separate (2)               six (2)                    speculating (1)               70:23;74:14;78:2;94:2;
  19,25;46:2,2;47:8,13,        31:5,11                    48:21;122:18               32:15                      95:1;96:12;97:14;
  16,16;52:3,8;63:1,4,10,   series (3)                 sixth (1)                  spent (1)                     98:15;100:25;103:7;
  11;65:4,7,9,9,12,12;         133:3;161:8;163:6          129:23                     18:1                       104:14;105:15;106:17;
  66:12,15,18;67:18;        serve (5)                  slightly (1)               spouse (1)                    107:21;108:25;110:3;
  68:20,23;69:1,3,22,25;       7:21,24;47:4;142:13;       52:21                      8:16                       111:6,23;113:16,17;
  70:4,6,25;71:5,7,21,24;      144:4                   slower (1)                 ss (1)                        115:6;125:6,14;129:4;
  72:3,16,19,23,24;73:2,    Services (1)                  131:11                     167:1.5                    139:21;140:1;141:1;
  4,10;140:16                  40:3                    slowly (1)                 ST (43)                       144:7;146:8;147:14;
searched (4)                session (6)                   131:10                     6:6,6,7,17;12:11;          151:24;152:19,20;
  35:10;36:3;63:7;             54:12,13;157:13,14,     software (2)                  17:8;24:6;25:15;26:1;      153:4,4;154:7,8,19,19;
  68:1                         15,16                      59:22;60:17                28:7;31:18;32:21;          155:23,23;157:3;
searching (2)               sessions (1)               solicitation (1)              33:21;41:3,20,25;          158:12;164:1;167:1,5,
  42:10;46:7                   157:11                     151:3                      44:21;49:4,11,14;          9
Second (10)                 set (3)                    solicitations (2)             52:21;59:5;61:6;64:5,   stated (3)
  7:19;16:8;43:8;              74:23;88:21;141:12         151:18,19                  11;74:2,12;75:21;          8:2,23;29:11
  128:17;130:24;131:2,      seven (4)                  solicited (2)                 111:13;112:2,12;        States (3)
  7,7;132:4;159:20             18:3,3;48:21;122:19        150:10;151:14              113:24;114:3;125:5;        128:21;153:6,7
Section (40)                shaded (23)                soliciting (2)                144:20;155:2;156:2,7;   state's (1)
  22:17;23:11;28:16;           94:19;95:24;97:5;          151:23;152:10              160:17;161:2,7;165:3,      132:20
  30:8;56:14,15;59:11,         98:8,13;99:10,15;       somebody (1)                  7                       Statute (2)
  13;78:9;82:9;92:23;          100:24;101:23;102:3;       52:15                   staff (50)                    53:11;129:15
  94:2;95:2;96:12;97:14;       103:1,6;104:5,11;       Sometime (2)                  7:14;8:14,19;14:16,     stays (1)
  98:16;99:18;101:1,1;         105:13;106:14;107:19;      17:2;23:8                  22;15:2;20:15;21:13;       127:12
  102:4;103:7,8;104:14;        108:19,24;109:21;       sorry (4)                     24:16;25:10;26:22,25;   Steve (1)
  105:16;106:18;107:22;        110:1,24;111:5             75:6;130:8;163:14;         27:17;40:22;42:23;         60:13
  109:1;110:4;111:7,24;     shading (32)                  164:10                     44:10;45:2;46:16,18;    still (11)
  115:13;125:15;127:19,        79:2,6;81:5,8;82:16,    sources (1)                   64:3,4,7;68:19,19;         25:22;28:2,3;29:17;
  21,22;131:3,21;              21;84:9,14;85:11,16;       56:20                      113:5;115:1,2,3;           30:12;54:8;93:7;95:20;
  163:18;164:2,2               86:10,15;87:10,15;      Speaker (31)                  116:12;117:13;120:15;      133:9;155:24;157:19
seeing (2)                     88:10,15;89:10,15;         14:13,16,19,22;20:8,       121:5,18;124:1,4,6;     Street (1)
  77:18;88:2                   90:11,16;91:16,21;         14;57:7,11;68:16,18;       127:14;138:20,23;          167:9
seeking (1)                    93:11,16;94:24;96:4,       69:16,18;70:14,17;         139:21,25;140:4;        strictly (2)
  26:3                         10;97:11;100:19;           71:15,17,19;72:12,14;      141:22,25;143:10,22;       150:17;153:9
seem (1)                       105:9;106:10;107:14        73:15,17;126:5;            146:7;152:2,2;164:21    strike (1)
  98:16                     shaking (1)                   129:20;132:7;151:6;     staffer (1)                   162:9
Senate (53)                    10:20                      152:9,13;153:13;           9:8                     studied (1)
  13:25;14:1,9;16:2;        show (3)                      154:12;155:15;160:12    Staffing (2)                  76:6
  20:18;22:19,24,24,25;        34:20;78:21;90:6        speaker's (7)                 20:12,16                stuff (1)
  23:4,5,6,6,18;27:7;       showed (1)                    51:12,13;58:13,16;      staffs (1)                    126:23
  29:7;35:3;43:19,23;          161:8                      60:3,6;159:11              19:9                    subbullet (1)
  52:10;77:16;78:4;         shows (3)                  speakers's (1)             stamped (1)                   59:15
  79:10,10,18,19;80:9;         78:17;84:3;85:6            58:11                      74:5                    submission (1)
  114:15;125:21,21;         sic (4)                    speaking (2)               standards (4)                 132:1
  126:3,20,22;127:5,15;        30:7;51:4;109:12;          10:18;30:21                131:18,23;132:3,19      subpoena (14)
  128:7,10;130:19;             157:23                  specialist (5)             standing (2)                  11:11,24,25;12:7,9;
  132:6;136:18,19,20,24;    side (2)                      12:18,25;13:2;18:19;       41:13,19                   34:20;42:11;56:1,2,4;
  137:3,5;162:8,11,12,         74:23;80:1                 140:18                  start (7)                     112:18;141:7,8;167:6
  24;163:2,2,3;164:19       sign (1)                   specific (5)                  10:12;20:25;24:22;      subpoena's (1)
Senator (4)                    152:2                      11:25;42:16;72:24;         74:25;113:15;125:8;        7:1
  14:24;15:2,6;128:3        signature (2)                 96:8;101:2                 162:9                   substitute (22)
send (4)                       136:25;137:2            specifically (17)          starts (3)                    126:10;129:25;
  50:4;53:19;136:24;        signing (1)                   25:7,11;26:21;27:18;       129:24;158:5;163:2         130:1,3,4,17,22;131:9,
  141:1                        167:18                     30:23;42:13;52:13,16;   Staskunas (3)                 13,16,24;132:3,11,17;
sending (1)                 similar (4)                   60:14;63:10;65:24;         126:2;128:25;129:8         133:2,10,21,24;134:9,
  137:1                        56:6;84:5;121:21;          66:19,22;69:4;103:10;   State (80)                    12,15,17
sends (1)                      159:1                      130:13;153:7               6:8,18;7:2,4,6,10,18;   successful (1)

Min-U-Script®                                      Verbatim Reporting, Limited                               (13) searched - successful
                                                          (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 57ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                                March 29, 2019

  147:1                       110:5;111:8,25;158:2;       17,25;26:11,13,13,17,      167:12,12                unsuccessful (1)
suggest (1)                   164:4                       20;28:18,20,20,25;       truthful (1)                 147:1
  9:5                      term (5)                       29:3;30:4,10,12,13,16,     11:8                     up (20)
summaries (1)                 8:25;73:10;75:15;           19;41:6;44:24,25;        try (3)                      27:12;43:15,22;44:4;
  64:23                       76:14,18                    52:24;75:1,1,6;76:25;      10:17;34:6;150:1           45:22;46:3;61:20;62:4;
supports (1)               terms (15)                     112:20;120:13,19;        trying (2)                   73:10,11;79:21;123:9,
  40:1                        6:24;42:15;43:17;           121:25;122:1;134:20;       36:13;117:18               12;125:23;126:15;
sure (14)                     52:8;66:18;69:3;70:4,       136:3,6;137:21,23;       Tuesday (1)                  129:1;130:14;134:17;
  21:6;27:11;31:1;            6;71:7;72:3,5,24;73:2,      144:15,15,21;145:1,15,     16:25                      157:23;163:2
  34:7;41:18;52:13;55:6;      4;75:5                      16;146:10,14,19,20;      turn (10)                  upon (2)
  69:14;92:5;111:16;       testified (2)                  147:25;148:5,10,18;        23:21;26:13;32:7;          45:3;167:15
  117:17;130:13;136:22;       6:16;161:14                 149:3,7,8,13,21,25;        44:24,24;50:11;55:15;    Urban (1)
  160:17                   testify (22)                   150:5,7,8,13,21;151:8,     137:21;141:8;148:5         167:8
suspect (1)                   7:3;21:8;24:21;25:4,        10,11,21;152:5,17,21,    turned (2)                 use (18)
  160:4                       7,17,24;26:11,17,20;        22;153:1,17,21;154:2,      40:14;45:22                52:8;56:22;58:2,8,
sworn (2)                     27:21;28:18,25;29:3;        16,21;155:3,5,18;        two (7)                      20,24;59:16,21;60:16;
  6:15;167:11                 30:10,16,19;53:3;           164:13,16                  17:11;18:25;65:21;         69:3;70:4,6;71:7;72:3,
synopsis (1)                  74:14,17;164:11;         topics (30)                   73:1;132:14,15;145:2       24;73:2,4;141:1
  128:10                      167:11                      6:20;8:21;9:12;          two-year (1)               used (27)
                           testifying (2)                 23:23,25;24:5,22;31:5,     54:13                      40:22;42:15;43:18;
           T                  12:3;30:4                   13,17,23;32:1,5,25;      type (4)                     45:3;59:19;60:24;61:9,
                           testimony (7)                  33:7,9;41:7,17;45:18,      147:6,13;148:15;           9;63:6,14;66:18;70:7;
tab (1)                       21:10;41:16;75:22;          24;46:5;74:16,25;          153:3                      72:4,5,25;78:15,19,20;
   145:20                     161:9;163:20;164:14;        112:18,20;120:19;        typewriting (1)              80:20,23,24;82:4,7;
table (7)                     167:17                      136:5;144:14;145:4;        167:15                     84:1;122:25;149:9;
   133:11,13,19,20;        Thanks (1)                     164:11                                                151:17
   134:11,15,18               156:8                    total (1)                              U               using (6)
tabling (1)                thereupon (1)                  18:1                                                  56:19;152:19;153:4;
   134:8                      167:14                   touching (1)                unclear (1)                  154:7,19;155:23
talk (5)                   Third (3)                      167:13                     9:3
   24:19;27:5,9;67:3;         8:21;126:15;128:15       track (1)                   under (87)                            V
   126:23                  three (2)                      19:4                       8:4;11:6,25;19:1;
talked (15)                   48:18;157:11             train (1)                     33:2;41:7;53:2,11;       vague (3)
   12:15;13:9;24:16;       titled (1)                     59:15                      61:12;67:25;70:1;           8:22;144:22;155:4
   25:11;29:4,5;111:20;       56:14                    trained (2)                   71:25;72:20;79:1,3;      Vande (1)
   112:8;149:2;150:4;      today (34)                     59:21;60:16                81:5;82:9;86:8,11;          13:4
   151:7;152:16;153:16;       7:3;9:17;10:6;11:6,      Training (4)                  87:7,11;88:8;89:8;       various (1)
   154:15;155:17              9;12:14;18:4;24:2,22;       59:12;60:21;61:13;         93:12;94:2,17,20,25;        130:1
talking (9)                   25:5,25;26:18;29:1;         64:25                      95:21,25;96:6;97:3,6,    verbal (2)
   26:22;30:11;55:13;         30:17;37:6;42:20;        transcribing (1)              14;98:6,9;99:11,17;         10:19,22
   124:2;134:21,21;           63:23;73:21;111:20;         10:13                      100:17,20,25;101:6,21,   version (13)
   136:3,10;156:10            112:8;120:13;146:13;     transcription (1)             24;102:4,23;103:2,7;        29:24;78:21;90:7;
Taunia (1)                    148:1;149:2;150:4;          167:16                     104:3,7,13;105:5,8,15;      95:21;98:6;100:17;
   167:3                      151:7;152:16;153:16;     transmitted (1)               106:7,15,17;107:12,15;      104:3;105:5;106:7;
Taylor (1)                    154:15;155:6,17;            51:23                      108:17,20;109:19,23;        107:12;108:17;109:18;
   17:10                      161:17,17;164:12         travel (5)                    110:22;111:1;114:8;         110:22
Teachers (1)               Todd (1)                       39:9;59:17,20;             131:4,20,21;132:3;       versus (1)
   18:18                      15:16                       140:14;157:12              145:16,19;147:6;            47:5
Technology (1)             told (8)                    traveled (1)                  148:12,13,14;150:18;     Veterans (2)
   40:3                       35:22;36:10;46:5;           60:15                      151:24;152:18;153:2,        18:17,19
telling (1)                   57:1,4;91:11;93:10;      traveling (1)                 7,19;154:3,7;155:8,19;   VIDEOGRAPHER (9)
   91:9                       123:17                      140:19                     164:1                       55:7,10;92:7,13;
tells (2)                  Tom (4)                     trial (8)                   Underneath (2)                135:21,24;160:18,21;
   127:21,22                  141:15,18,22;158:14         9:15;21:5,6,7,8,19,        61:15;130:25                165:8
tem (2)                    took (5)                       23;22:2                  unique (1)                 violate (1)
   126:5;129:21               55:13;79:20;130:6;       troop (1)                     7:19                        129:17
ten (23)                      136:2,19                    18:18                    United (1)                 violated (1)
   16:10;22:18;51:3;       top (11)                    Troops (1)                    128:21                      126:4
   78:11;79:11;80:25;         19:13;20:1,5;22:8;          18:18                    unless (5)                 violates (1)
   82:10;84:16;92:23;         55:19;94:7,8;101:18;     true (4)                      77:15;79:18;80:8,9;         128:20
   99:17;101:7;102:5;         130:16;141:10;159:5         74:10,19;156:14;           130:5                    violating (1)
   103:9;104:13;105:15;    topic (85)                     167:17                   unofficial (1)                129:3
   106:16;107:23;109:2;       24:23,24,24;25:4,8,      truth (2)                     7:14                     visit (1)

Min-U-Script®                                      Verbatim Reporting, Limited                                      (14) suggest - visit
                                                          (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 58ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                          March 29, 2019

  124:16                Web (1)                    WRACC (1)                   13;24:24;25:8,25;        15-cv-421-jdp (1)
volunteer (1)             163:4                      71:8                      26:11;32:7;38:24;52:2;      47:5
  70:7                  week (3)                   write (4)                   55:15,16;56:13;59:9;     15th (1)
volunteers (5)            17:2,3,16                  30:1;75:23;131:10;        62:17,17;74:24;75:1,6;      128:6
  145:13;153:25;        Western (1)                  143:1                     77:4;112:17;126:11,      16 (1)
  154:10,13,19            47:6                     written (6)                 13,14;129:25;130:3,5,       95:10
Vos (33)                what's (20)                  8:23;34:17;64:25;         17,22;131:3;132:4,11,    16.61 (1)
  14:13,16,19;68:16,      14:2;44:12;89:23;          94:7;129:7;155:11         17;133:2,10,21;134:9,       53:11
  18;69:16,18;70:14,17;   92:16;93:22;95:9;        wrong (1)                   12,15,17;136:3,4;        17 (2)
  71:15,17,19;72:12,14;   96:17;97:21;98:22;         36:8                      141:9;156:6;158:22;         9:9;96:18
  73:15,17;147:15,17,19,  101:13;102:10;103:17;    wrote (3)                   162:8;164:9              18 (11)
  21;148:20,23;149:1;     104:19;105:21;106:23;      28:11;29:15,18          1:10 (1)                      97:21;103:19,21,22;
  151:2,6;152:9,13;       108:3;109:8;110:10;      WSA (1)                     160:19                      104:3,6,9,17;116:25;
  153:10,13;154:9,12;     130:11;134:4               158:4                   1:19 (1)                      161:22,24
  155:12,15             whatsoever (1)                                         160:22                   18th (27)
Vos's (3)                 42:24                                Y             1:25 (2)                      78:18;80:22;82:6;
  14:22;69:21;160:12    Whitford (3)                                           165:9,11                    84:4;85:7;86:6;87:5;
vote (7)                  6:2;47:5;58:5            year (1)                  10 (17)                       88:6;89:6;90:5;91:6;
  76:23;126:11,16;      whole (6)                     132:4                    20:24,25;55:8;67:12,        93:5;95:19;97:1;98:4;
  133:20;134:14,18;       77:17;80:11;112:7;       years (23)                  12;87:21,24;101:15,19,      99:6;100:15;102:21;
  145:10                  113:1;162:3;163:4           9:9;22:18;60:2;          21,24;102:1,8;116:7,        104:1;105:3;106:5;
voted (6)               whose (2)                     78:11;79:12;81:1;        10;150:7;167:8              107:10;108:14;109:17;
  126:7;128:5;133:15,     158:18,19                   82:11;84:16;92:23;     10:09 (1)                     110:20;162:1,2
  17,18;134:11          wide (1)                      99:17;101:7;102:5;       55:11                    19 (2)
voter (2)                 46:1                        103:9;104:13;105:15; 11 (24)                         79:20;98:23
  70:21;71:8            Wild (3)                      106:17;107:23;109:3;     23:7;67:24;68:20;        1965 (3)
voters (2)                143:4,7;158:15              110:5;111:8;112:1;       88:22,25;92:8;113:10;       126:5;128:21;129:4
  145:7,10              Wisconsin (56)                158:2;164:4              145:17;146:17;147:7,     19th (4)
voting (7)                6:8,10,12;7:2,4,6,10,    yellow (37)                 13;148:4,12;149:6,15;       79:20;125:22;128:1,
  8:1;126:5;128:21;       18;8:5;12:3;18:6,13;        79:2,6;81:4,7;82:16,     150:15;151:10,12,25;        7
  129:3;131:22,22;134:8   22:10;25:1;26:15;           20;84:9,13;85:11,15;     152:8;153:3,20;154:4;    1-A (6)
voucher (1)               28:23;29:8;30:6,15,23;      86:10,14;87:10,14;       155:9                       23:13,14,16;24:1;
  143:1                   32:12,24;36:16;41:1;        88:10,14;89:10,14;     11:10 (1)                     74:25;137:22
                          43:1,19,23;45:6;47:3,       90:11,15;91:16,20;       92:14                    1-B (2)
           W              7;48:19;52:10;67:17;        93:11,15;94:19,24;     12 (5)                        40:19;44:24
                          68:10;69:12;70:23;          95:24;96:3,10;97:5,10;   69:22;89:21,23;          1's (1)
wait (1)                  74:14;75:9;77:2;82:10;      98:8,12;99:10,14;        152:21,23                   11:24
  10:15                   94:8;112:22;120:23;         100:19,23              12:06 (1)
waive (2)                 121:3;122:3;131:20;      Yep (2)                     135:22                              2
  8:10;9:18               145:9;147:19;162:18,        90:9;93:11             12:39 (1)
waived (1)                18,20;163:13;165:1;      yesterday (1)               135:25                   2 (18)
  167:18                  167:1,5,10                  16:23                  13 (15)                       23:21;24:23;26:13,
Walker (1)              wit (1)                    you' (1)                    70:19;90:22,25;             20,24;28:18;30:12;
  115:14                  167:10                      75:5                     92:20;102:12,14,16,23;      43:7,21;55:19;62:23;
Walker's (1)            withheld (1)               your' (1)                   103:2,4,11,15;116:23;       73:25;74:7;75:6;
  115:10                  160:11                      75:5                     153:21,23                   112:20;128:4;131:21;
Washington (8)          within (1)                                           13th (1)                      157:4
  59:18,21;60:1,4,7,      36:4                                 Z               135:3                    20 (1)
  16;140:21,24          witness (15)                                         14 (7)                        100:2
watch (1)                 6:15;7:3;9:17;34:5;      Zamarripa (1)               8:21;31:17;71:21;        2001 (18)
  60:8                    53:2;55:3;74:3,13,16;       125:25                   92:11,17;154:22,24          18:14;57:22;67:24;
water (1)                 75:25;76:1;92:2;         Zipperer (1)              148 (27)                      130:19;145:17;146:17;
  55:5                    112:13;135:20;167:17        128:3                    13:25;14:1,10;16:3;         147:7,13;148:4,12;
way (21)                Woodward (1)                                           22:19,24;23:5;27:7;         149:6,15;150:15;
  34:4;37:10;47:25;       6:5                                  0               29:7;35:3;42:14;43:19,      151:25;153:3,20;
  50:7;68:15;73:21;     word (1)                                               23;52:10;77:17;78:4;        154:4;155:9
  94:25;101:3;122:5,11;   75:11                    0000001 (1)                 79:19;80:10;114:15;      2002 (44)
  137:7;141:15;142:3,7, words (1)                     158:4                    125:21;126:22;127:6;        67:15;70:24;78:21;
  10;143:4,14,25;         158:11                                               130:19;162:11,12,24;        79:1;81:4;82:15;84:7;
  146:11;150:2;160:3    work (3)                               1               164:19                      85:9;86:8;87:8;88:8;
ways (4)                  9:1;19:10;116:15                                   15 (4)                        89:8;90:6,8;91:8,13;
  125:3,11;135:15;      worked (2)                 1 (50)                      6:22;38:1;72:15;            93:8;94:17;95:22;97:3;
  136:14                  9:8;18:17                   11:15,18,21,23;23:9,     93:23                       98:6;99:8;100:17;

Min-U-Script®                                  Verbatim Reporting, Limited                                 (15) volunteer - 2002
                                                      (608) 255-7700
             Case: 3:15-cv-00421-jdp Document #: 267 Filed: Videotaped
William Whitford, et al. vs
                                                            04/10/19 Deposition
                                                                       Page 59ofofPATRICK
                                                                                   59     E. FULLER
Beverly R. Gill, et al.                                                                                              March 29, 2019

  101:21;102:23;104:3;     24 (6)                        126:17                     126:12;133:11
  105:5;106:7;107:12;        83:21;84:9,12,21;         40-minute (2)              59 (2)                                9
  108:17;109:19;110:22;      104:20;117:8                16:21;17:1                 126:11,17
  144:19;146:23;148:8;     25 (2)                      42 (6)                                               9 (8)
  149:9;150:12;151:13;       105:22;117:10               89:25;90:7,12,14,20;                6                 66:8;67:6,10;86:21,
  152:25;153:12,25;        26 (6)                        118:16                                                24;149:7,9;156:11
  154:11,25;163:14           85:1,12,14,20;            43 (127)                   6 (37)                    93 (8)
2003 (12)                    106:23;118:1                22:10,12,15,16,18,          8:21;22:17;28:16;         100:4,7,10,17,20,22;
  18:11,14;138:10;         27 (1)                        19,22;23:18;25:1;           30:8;51:22;54:21;         101:11;120:4
  145:18;147:8;148:14;       108:3                       26:15;27:8;28:23;29:8;      55:14;78:9;82:9;83:15, 94 (6)
  150:16;152:1;153:6;      28 (1)                        30:15,23;32:13;35:3;        18;92:23;94:2;95:2;       109:10,19,22,25;
  154:5;155:10;157:23        109:8                       36:16,18;41:1;42:13;        96:12;97:14;98:16;        110:8;120:7
2010 (32)                  29 (12)                       43:2,19,23;44:19;45:6,      99:18;101:1;102:4;     95 (10)
  59:23;60:21;64:21;         86:1,8,11,13,19;            23;46:16;52:10;56:23;       103:8;104:14;105:16;      110:12,14,16,22;
  78:14,21;80:19;82:4;       92:11;110:11;118:4;         58:3,9,21,25;59:4;          106:18;107:22;109:1;      111:1,3,10,12,18;
  83:25;85:5;86:5;87:4;      161:11,17;163:10,11         72:23,25;73:20;75:9,        110:4;111:7,24;           120:10
  88:5;89:5;90:4;91:5;     29th (1)                      18,20;76:6,8;77:2;          115:13;125:15;144:15, 96 (1)
  93:4;95:18;96:25;98:3;     167:7                       78:16;79:3;80:10,21;        17;145:15,16;163:18;      126:14
  99:5;100:14;102:20;      2b (1)                        81:5;82:5,17;83:9;          164:2                  97 (1)
  103:25;105:2;106:4;        53:11                       84:2,10;85:11;86:11;     62 (7)                       126:14
  107:9;108:14;109:16;                                   87:11;88:11;89:11;          104:21,24;105:5,8,     99 (3)
  110:19;140:15,20,23                 3                  90:11;91:17;93:12;          11,19;118:25              7:20;19:22;38:23
2011 (59)                                                94:20;95:25;97:7;98:9;   63 (8)
  22:10,25;23:7;25:1;      3 (18)                        99:11;100:20;101:24;        95:12,15,21,25;96:2,
  26:15;28:23;30:14;          28:20;29:3;30:4,10;        103:2;104:7;105:8;          9,15;119:3
  41:1;45:6;75:9;77:2;        44:25,25;46:10,11;         106:9;107:15;108:20;     66 (1)
  78:5,18;79:15,20,21;        77:9,11,14;92:20;          109:23;111:1;112:7,         119:6
  80:22;82:6;83:5;84:4;       120:19;161:11,17;          22;113:1,12;114:15,      67 (7)
  85:7;86:6;87:4,5;88:6;      163:9;164:13,17            23;115:1,8,11,18,22;        96:19,22;97:3,6,9,
  89:6;90:4,5;91:6;93:5;   30 (6)                        116:1;120:23;121:3,         17;119:9
  95:19;97:1;98:4;99:6;       16:19;31:14,15;            11;122:4,6,12,16;
  100:15;102:21;104:1;        127:1,3;132:25             123:1,23;124:1,10,14;               7
  105:3;106:5;107:10;      30- (1)                       125:4,12,18;134:23;
  108:15;109:17;110:20;       17:1                       135:3,16;136:15;         7 (7)
  112:22;113:10;120:23;    30b6 (5)                      137:7;141:16,19,23;         62:11,18;84:23,25;
  121:2;125:22,23;            9:12,16;12:1;33:9;         142:4,7,10,14,19;           146:19,21;156:11
  128:1,15;130:15;            41:6                       143:5,8,15;144:1,5,11;   70 (7)
  133:9;135:3;136:17;      31 (8)                        162:18,20;163:13;           105:23;106:1,7,9,12,
  162:2,18,19;163:13          86:25;87:7,11,13,19;       164:16                      21;119:11
2012 (3)                      118:7;130:9,12           44 (1)                     77 (8)
  158:6,22,23              32 (2)                        109:12                      106:25;107:3,5,12,
2013 (2)                      134:2,5                  49 (1)                        15,18;108:1;119:17
  157:17;159:6             33 (2)                        126:12                   77th (1)
2018 (1)                      156:18,21                4th (2)                       137:18
  60:5                     35 (6)                        158:6,22
2019 (3)                      87:25;88:8,10,13,19;                                           8
  6:22;32:16;167:7            118:10                              5
20th (10)                  38 (6)                                                 8 (7)
  22:24;78:5;79:21;           89:1,8,11,13,19;        5 (16)                         64:19;66:2,6;85:22,
  125:23;128:15,16;           118:13                     19:2;20:2;50:12,12;         24;148:5,7
  129:24;130:14;133:9;     39 (1)                        81:14,16;137:21,24;      8:58 (1)
  136:17                      133:11                     145:18;147:8;148:14;        167:7
21 (7)                                                   150:16;152:1;153:6;      80 (8)
  77:19,21;78:22;79:5,                 4                 154:5;155:10                108:5,8,10,17,20,22;
  24;101:14;117:2                                     50 (6)                         109:6;119:20
21st (1)                   4 (21)                        92:18,25;93:12,14,       81st (1)
  159:6                       30:7,12,19;46:22;          20;118:19                   137:18
22 (6)                        50:16;80:4,7;91:1,7,12, 56 (9)                      86 (8)
  80:14,15;81:6,12;           17,19,25;94:2;116:4;       93:24;94:6,7,14,17,         97:23,24;98:6,9,11,
  102:10;117:4                121:25;122:2;134:20;       20,23;95:7;118:22           20;99:25;119:23
23 (6)                        136:3,6;164:2           57 (1)                      88 (7)
  81:24;82:19;83:8,13;     40 (5)                        126:17                      98:24;99:2,8,11,13,
  103:18;117:6                16:17,19;31:14,15;      58 (2)                         19;120:1

Min-U-Script®                                        Verbatim Reporting, Limited                                       (16) 2003 - 99
                                                            (608) 255-7700
